Exhibit 10.1

Execution Version

 

 

 

LOGO [g239250ex10_1pg1.jpg]

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

dated as of October 1, 2011

by and among

MPC TRADE RECEIVABLES COMPANY LLC,

as Seller

MARATHON PETROLEUM COMPANY LP,

as Servicer

THE PURCHASERS FROM TIME TO TIME PARTY HERETO

THE MANAGING AGENTS FROM TIME TO TIME PARTY HERETO

THE L/C ISSUERS FROM TIME TO TIME PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

as Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

PURCHASE ARRANGEMENTS

  

  

Section 1.1

 

Purchase Facility

     1   

Section 1.2

 

Increases

     2   

Section 1.3

 

Decreases

     3   

Section 1.4

 

Payment Requirements

     3   

Section 1.5

 

Letter of Credit Subfacility

     4   

ARTICLE II

PAYMENTS AND COLLECTIONS

  

  

Section 2.1

 

Payments

     13   

Section 2.2

 

Collections Prior to Amortization

     13   

Section 2.3

 

Collections Following Amortization

     14   

Section 2.4

 

Application of Collections

     14   

Section 2.5

 

Payment Rescission

     15   

Section 2.6

 

Maximum Purchaser Interests

     15   

Section 2.7

 

Clean Up Call

     16   

ARTICLE III

CONDUIT PURCHASER FUNDING

  

  

Section 3.1

 

CP Costs and Yield

     16   

Section 3.2

 

CP Costs Payments

     16   

Section 3.3

 

Calculation of CP Costs

     16   

Section 3.4

 

Selection and Continuation of Tranche Periods

     17   

ARTICLE IV

COMMITTED PURCHASER FUNDING; CONDUIT PURCHASER FUNDING THROUGH SOURCE OTHER THAN
COMMERCIAL PAPER

  

   

Section 4.1

  Committed Purchaser Funding; Conduit Purchaser Funding Through Source Other
Than Commercial Paper      17   

Section 4.2

 

Yield Payments

     17   

Section 4.3

 

Selection and Continuation of Tranche Periods

     18   

Section 4.4

 

Committed Purchaser Interest Rates

     18   

Section 4.5

 

Suspension of the Adjusted LIBO Rate

     18    ARTICLE V    REPRESENTATIONS AND WARRANTIES   

Section 5.1

 

Representations and Warranties of the Seller Parties

     18   

 

Page ii



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS OF CREDIT EVENTS

  

  

Section 6.1

 

Conditions Precedent to Effectiveness of the Original RPA

     23   

Section 6.2

 

Conditions Precedent to All Credit Events

     23   

Section 6.3

 

Conditions Precedent to Amendment and Restatement of Original RPA and Initial
Credit Event

     24   

ARTICLE VII

COVENANTS

  

  

Section 7.1

 

Affirmative Covenants of the Seller Parties

     25   

Section 7.2

 

Negative Covenants of the Seller Parties

     32   

ARTICLE VIII

ADMINISTRATION AND COLLECTION

  

  

Section 8.1

 

Designation of Servicer

     34   

Section 8.2

 

Duties of Servicer

     35   

Section 8.3

 

Collection Notices

     36   

Section 8.4

 

Responsibilities of Seller

     36   

Section 8.5

 

Reports

     36   

Section 8.6

 

Servicing Fees

     37   

ARTICLE IX

AMORTIZATION EVENTS

  

  

Section 9.1

 

Amortization Events

     37   

Section 9.2

 

Remedies

     40   

ARTICLE X

INDEMNIFICATION

  

  

Section 10.1

 

Indemnities by the Seller Parties

     40   

Section 10.2

 

Increased Cost and Reduced Return

     43   

Section 10.3

 

Other Costs and Expenses

     44   

ARTICLE XI

THE ADMINISTRATIVE AGENT & THE MANAGING AGENTS

  

  

Section 11.1

 

Authorization and Action

     45   

Section 11.2

 

Delegation of Duties

     45   

Section 11.3

 

Exculpatory Provisions

     46   

Section 11.4

 

Reliance by Administrative Agent

     46   

Section 11.5

 

Non-Reliance on Administrative Agent, Managing Agents, L/C Issuers and Other
Purchasers

     47   

Section 11.6

 

Reimbursement and Indemnification

     47   

Section 11.7

 

Administrative Agent in its Individual Capacity

     47   

Section 11.8

 

Successor Administrative Agent

     47   

 

Page iii



--------------------------------------------------------------------------------

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS

  

  

Section 12.1

 

Assignments

     48   

Section 12.2

 

Participations

     49   

Section 12.3

 

Federal Reserve

     49   

Section 12.4

 

Replacement of Purchase Groups

     49   

ARTICLE XIII

EXTENSION OF TERM; TERMINATING PURCHASE GROUPS

  

  

Section 13.1

 

Extension of Term; Terminating Purchase Groups

     50   

ARTICLE XIV

MISCELLANEOUS

  

  

Section 14.1

 

Waivers and Amendments

     51   

Section 14.2

 

Notices

     52   

Section 14.3

 

Setoff; Ratable Payments

     52   

Section 14.4

 

Protection of Ownership Interests of the Purchasers

     53   

Section 14.5

 

Confidentiality

     53   

Section 14.6

 

Bankruptcy Petition

     54   

Section 14.7

 

Limited Recourse

     55   

Section 14.8

 

Limitation of Liability

     55   

Section 14.9

 

CHOICE OF LAW

     55   

Section 14.10

 

CONSENT TO JURISDICTION

     55   

Section 14.11

 

WAIVER OF JURY TRIAL

     56   

Section 14.12

 

Integration; Binding Effect; Survival of Terms

     56   

Section 14.13

 

Counterparts; Severability; Section References

     57   

Section 14.14

 

Agent Roles

     57   

Section 14.15

 

Characterization

     57   

Section 14.16

 

USA PATRIOT Act

     58   

Section 14.17

  Amendment and Restatement; Consent to Amendment of Receivables Sale Agreement
and Performance Undertaking and Receivables Transfer Agreement      58   

 

Page iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

EXHIBIT I

   -     

Definitions

EXHIBIT II-A

   -     

Form of Purchase Notice

EXHIBIT II-B

   -     

Form of Letter of Credit Request

EXHIBIT III

   -      Places of Business of the Seller Parties; Locations of Records;
Federal Employer Identification Number of Seller

EXHIBIT IV

   -     

Names of Collection Banks; Collection Accounts; Lock-Boxes

EXHIBIT V

   -     

Form of Compliance Certificate

EXHIBIT VI

   -     

Form of Monthly Report

EXHIBIT VII

   -     

Form of Assignment Agreement

SCHEDULE A

   -     

Purchase Groups; Commitments; Group L/C Sublimits; Group Purchase Limits

SCHEDULE B-I

   -     

Documents to Be Delivered Prior to Effectiveness of Original RPA

SCHEDULE B-II

   -      Documents to Be Delivered Prior to Effectiveness of Amendment and
Restatement of Original RPA and the Initial Credit Event

SCHEDULE C

   -     

Credit and Collection Policy

SCHEDULE D

   -     

Notice Addresses

SCHEDULE E

   -     

Special Concentration Limits

 

Page v



--------------------------------------------------------------------------------

MPC TRADE RECEIVABLES COMPANY LLC

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This Amended and Restated Receivables Purchase Agreement dated as of October 1,
2011, is made by and among MPC Trade Receivables Company LLC, a Delaware limited
liability company (“Seller”), Marathon Petroleum Company LP, a Delaware limited
partnership (“MPC LP”), as initial Servicer (together with Seller, the “Seller
Parties” and each a “Seller Party”), the entities from time to time party hereto
as Conduit Purchasers (together with their respective successors and permitted
assigns hereunder, the “Conduit Purchasers”), the entities from time to time
party hereto as Committed Purchasers (together with their respective successors
and permitted assigns hereunder, the “Committed Purchasers”), the entities from
time to time party hereto as L/C Issuers, the entities from time to time party
hereto as Managing Agents (together with their respective successors and
permitted assigns hereunder, the “Managing Agents”), and JPMorgan Chase Bank,
N.A., as administrative agent for the Purchasers hereunder or any successor
agent hereunder (together with its successors and permitted assigns hereunder,
the “Administrative Agent”). Unless defined elsewhere herein, capitalized terms
used in this Agreement shall have the meanings assigned to such terms in Exhibit
I.

PRELIMINARY STATEMENTS

Seller, MPC LP, the Conduit Purchasers, the Committed Purchasers, the Managing
Agents, the LC Issuers and the Administrative Agent are parties to that certain
Receivables Purchase Agreement dated as of July 1, 2011 (as heretofore amended,
restated, supplemented or otherwise modified from time to time, the “Original
RPA”).

Subject to the terms and conditions set forth herein, the parties hereto have
agreed to amend and restate the Original RPA in its entirety.

Seller desires to transfer and assign undivided percentage ownership interests
in the Receivables, the Related Security and Collections with respect thereto
and the proceeds thereof from time to time.

Each Conduit Purchaser may, in its absolute and sole discretion, purchase such
undivided percentage ownership interests in the Receivables, the Related
Security and Collections with respect thereto and the proceeds thereof, and, in
the event that a Conduit Purchaser declines to make such purchase, the Committed
Purchasers in its related Purchase Group shall, at the request of Seller,
purchase such undivided percentage ownership interests from time to time.

JPMorgan Chase Bank, N.A. has been requested and is willing to act as
Administrative Agent on behalf of the Purchasers in accordance with the terms
hereof.

ARTICLE I

PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility.

(a) From time to time prior to the Amortization Date, upon the terms and subject
to the conditions hereof, Seller may request that the Purchasers, acting through
the Administrative Agent, purchase undivided percentage ownership interests in
the Receivables, the Related Security and Collections with respect thereto and
all proceeds of the foregoing, by delivering immediately available funds to the
Seller (an “Incremental Purchase”) or by issuing of one or more Letters of
Credit for the benefit of the Seller or its designee (an “L/C Purchase”), in
each case, as provided herein. Subject to the terms and conditions set forth
herein, each Conduit Purchaser may, at its option, or if any Conduit

 

1



--------------------------------------------------------------------------------

Purchaser shall decline, the related Committed Purchasers in its related
Purchase Group shall, make such Purchase Group’s Purchase Group Share of each
Purchase from the Seller hereunder; provided, that notwithstanding anything set
forth herein to the contrary, under no circumstances shall any Purchaser make
any Incremental Purchase or L/C Purchase hereunder to the extent that, after
giving effect thereto:

(i) the Aggregate Capital plus the L/C Undrawn Amount would exceed the Purchase
Limit;

(ii) the aggregate Capital of the Purchasers in any Purchase Group would exceed
such Purchase Group’s Group Purchase Limit less its Purchase Group Share of the
L/C Undrawn Amount; or

(iii) the Capital of any Committed Purchaser would exceed its Commitment less
its Pro Rata Share of the L/C Undrawn Amount.

Effective as of the date of each Purchase, Seller hereby sells and assigns to
the Administrative Agent, for the benefit of the Purchasers, undivided
percentage ownership interests in the Receivables, the Related Security and
Collections with respect thereto and all proceeds of the foregoing, subject only
to the payment by such Purchasers of the applicable Purchase Price therefor or
the issuance of Letters of Credit, in each case, in accordance with the terms of
this Agreement.

(b) Seller may, upon at least five (5) days’ (or such shorter period as the
Administrative Agent and the Managing Agents may agree) prior written notice to
the Administrative Agent (and the Administrative Agent shall promptly forward
such written notice to each Managing Agent), terminate in whole or reduce in
part the unused portion of the Purchase Limit; provided, that Seller may not
reduce the Purchase Limit to an amount less than the aggregate Stated Amounts of
all Letters of Credit then outstanding unless Seller shall have
Cash-Collateralized all such Letters of Credit. Upon any such reduction in the
Purchase Limit, the Group Purchase Limits shall be permanently reduced by a
corresponding amount (ratably among the Purchase Groups in accordance with the
Purchase Group Shares) and the Commitment of each Committed Purchaser in each
Purchase Group shall be ratably reduced in accordance with such Committed
Purchaser’s Pro Rata Share. Each partial reduction of the Purchase Limit shall
be in an amount equal to $5,000,000 or an integral multiple thereof.

(c) The Purchaser Interest shall be initially computed on the date hereof.
Thereafter, until the Facility Termination Date, the Purchaser Interest shall be
automatically recomputed (or deemed to be recomputed) on each Business Day
(after giving effect to any Purchase, if any, on such Business Day); it being
understood that, for purposes of such calculation, the Net Receivables Balance
(and all components thereof) shall be determined on each Business Day based on
the information set forth in the Monthly Report, Weekly Report or Daily Report
most recently delivered (other than after an Amortization Event has occurred and
is continuing and a notice thereof has been delivered by the Administrative
Agent to the Seller and the Servicer to compute such Net Receivables Balance
(and all components thereof) on each such Business Day) pursuant to this
Agreement and Net Receivables Balance (and the components thereof) shall not be
required to be recalculated as of each Business Day. Subject to the following
sentence, from and after the Amortization Date, the Purchaser Interest shall be
deemed to be 100%. The Purchaser Interest shall become zero on the Final Payout
Date.

Section 1.2 Increases. Seller shall provide the Administrative Agent (and the
Administrative Agent shall promptly forward such written notice to each Managing
Agent and notify each Managing Agent of its Purchase Group’s Purchase Group
Share of such Incremental Purchase) with at least one (1) Business Day’s (or, in
the case of a request for an Incremental Purchase to be funded with Tranche
Funded Commercial Paper which is to replace Pooled Commercial Paper, seven
(7) days’) prior

 

2



--------------------------------------------------------------------------------

written notice in a form set forth as Exhibit II-A hereto of each Incremental
Purchase (a “Purchase Notice”); provided, that, with respect to any Incremental
Purchase to satisfy any outstanding Reimbursement Obligations (other than an
Incremental Purchase funded with Tranche Funded Commercial Paper), Seller may
provide notice of such Incremental Purchase on the day of such Incremental
Purchase if such notice is provided before 12:00 noon (Chicago time). Each
Purchase Notice shall be subject to Section 6.2 hereof and, except as set forth
below, shall be irrevocable and shall specify (a) the aggregate requested
Purchase Price (which shall not be less than $5,000,000) and date of purchase,
(b) in the case of an Incremental Purchase to be funded by the Committed
Purchasers, the requested Interest Rate and (c) in the case of an Incremental
Purchase to be funded by Tranche Funded Commercial Paper or by the Committed
Purchasers, the Tranche Period. Following receipt of a Purchase Notice, each
Managing Agent will determine whether the Conduit Purchasers in its Purchase
Group agree to participate in the requested Incremental Purchase. In the event
that a Purchase Group has more than one Conduit Purchaser, the related Managing
Agent may allocate the related Purchase Group Share of the Purchase Price for
Incremental Purchases among such Conduit Purchasers in its sole discretion. If
the Conduit Purchasers in any Purchase Group decline to participate in an
Incremental Purchase, the Managing Agent for such Purchase Group shall notify
Seller and Seller may cancel the Purchase Notice in its entirety or, in the
absence of such a cancellation, the applicable Purchase Group Share of the
requested Incremental Purchase shall be made by the Committed Purchasers in such
Purchase Group ratably in accordance with their Pro Rata Shares. On the date of
each Incremental Purchase (other than to the extent that the proceeds of such
Incremental Purchase are being used to satisfy outstanding Reimbursement
Obligations which shall be funded in accordance with Section 1.5(f)), upon
satisfaction of the applicable conditions precedent set forth in Article VI, the
applicable Purchasers in each Purchase Group shall initiate a wire transfer of
immediately available funds to the account specified by Seller, no later than
12:00 noon (Chicago time), in an aggregate amount equal to such Purchase Group’s
Purchase Group Share of the Purchase Price for such Incremental Purchase. In no
event shall the Purchasers be obligated to make more than fifteen
(15) Incremental Purchases requested by Seller during any calendar month.

Section 1.3 Decreases. Seller shall provide the Administrative Agent (and the
Administrative Agent shall promptly forward such written notice to each Managing
Agent and notify each Managing Agent of its Purchase Group’s Purchase Group
Share of such reduction) with prior written notice in conformity with the
Required Notice Period (a “Reduction Notice”) of any proposed reduction of
Aggregate Capital from Collections. Such Reduction Notice shall designate
(i) the proposed date upon which any such reduction of Aggregate Capital shall
occur (which date shall give effect to the applicable Required Notice Period),
and (ii) the amount of Aggregate Capital to be reduced (the “Aggregate
Reduction”) which shall be distributed ratably by the Administrative Agent to
each Purchase Group based upon the Capital held by each Purchase Group and which
shall be applied by each Managing Agent to the Capital of the Purchasers in such
Managing Agent’s Purchase Group as directed by Seller (x) to the Capital of the
Committed Purchasers in such Purchase Group ratably in accordance with the
amount of Capital of such Committed Purchasers and/or (y) to the Capital of the
Conduit Purchasers in such Purchase Group ratably in accordance with the Capital
of such Conduit Purchasers. Only one (1) Reduction Notice shall be outstanding
at any time. No Aggregate Reduction will be made following the occurrence of the
Amortization Date without the consent of the Administrative Agent.

Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds, and if not received by
11:00 a.m. (Chicago time) shall be deemed to be received on the next succeeding
Business Day. Amounts payable to the Administrative Agent for its own account
shall be paid to the Administrative Agent at the account specified by the
Administrative Agent to Seller from time to time. Amounts payable to any
Purchaser or L/C Issuer shall be paid to the Administrative Agent at the account

 

3



--------------------------------------------------------------------------------

specified by the Administrative Agent to Seller from time to time, and the
Administrative Agent shall promptly forward such amounts to the Managing Agent
for such Purchaser’s or L/C Issuer’s Purchase Group, for the account of such
Purchaser or L/C Issuer, as applicable, at the account specified by such
Managing Agent from time to time. All computations of Yield, per annum fees
calculated as part of any CP Costs, per annum fees hereunder and per annum fees
under the Fee Letter shall be made on the basis of a year of 360 days for the
actual number of days elapsed; provided, that computations of Yield which
accrues by reference to the Prime Rate shall be made on the basis of a year of
365 days (or 366 days in the case of a leap year) for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.

Section 1.5 Letter of Credit Subfacility.

(a) Generally. Subject to the terms and conditions set forth herein, the L/C
Issuers shall issue Letters of Credit requested by Seller from time to time;
provided, that no Letter of Credit shall be issued, amended, renewed or extended
if, after giving effect to such issuance, amendment, renewal or extension
(i) the L/C Undrawn Amount would exceed an amount equal to the Purchase Limit
minus the Aggregate Capital, (ii) the L/C Obligations would exceed the L/C
Sublimit, (iii) the sum of the Aggregate Capital and the L/C Undrawn Amount
would exceed the aggregate Commitments or (iv) the portion of the L/C
Obligations attributable to Letters of Credit of any L/C Issuer would exceed its
related Group L/C Sublimit.

(b) Letter of Credit Requests. To request an issuance of a Letter of Credit (or
the amendment, renewal or extension of an outstanding Letter of Credit issued by
any L/C Issuer) from an L/C Issuer, Seller shall deliver a written request
therefor, substantially in the form of Exhibit II-B hereto (each such request, a
“Letter of Credit Request”) to Administrative Agent and the related Managing
Agent of the applicable L/C Issuer not later than 10:00 a.m. (Chicago time) on
the date that is at least four (4) Business Days prior to the requested issuance
date (or the requested date of such amendment, renewal or extension of such
outstanding Letter of Credit ) of such Letter of Credit. Such Letter of Credit
Request shall, unless otherwise agreed by the applicable L/C Issuer, be
irrevocable and shall specify the face amount of the requested Letter of Credit,
the account party (which shall be an Originator or an Affiliate thereof) and
beneficiary for the requested Letter of Credit, the requested expiration date of
such Letter of Credit and the requested date of the issuance (or amendment,
renewal or extension, as applicable) thereof; provided, that each Letter of
Credit issued hereunder shall have a face amount of not less than $5,000,000;
provided, further, that no L/C Issuer shall have any obligation to issue a
Letter of Credit if any Committed Purchaser is at that time a Defaulting
Committed Purchaser, unless such L/C Issuer is satisfied that the actual
fronting exposure with respect to the Defaulting Committed Purchaser’s related
Purchase Group Share of any L/C Obligations in respect of issued Letters of
Credit or any potential fronting exposure arising from the Letter of Credit then
proposed to be issued will be entirely covered by Cash-Collateral (or other
satisfactory arrangements with respect thereto in the sole discretion of such
L/C Issuer shall have been made) provided to such L/C Issuer in accordance with
this Agreement. The issuance, amendment, modification, renewal or extension by
an L/C Issuer of any Letter of Credit shall be, in addition to the conditions
precedent set forth in Article VI, subject to the conditions precedent that
Seller (and, to the extent required by the applicable L/C Issuer, MPC LP or the
Affiliate thereof which is to be the “Account Party” with respect thereto) shall
have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Letter of Credit as the applicable
L/C Issuer shall have reasonably requested (collectively, “Letter of Credit
Application”) and Seller shall have paid, prior to the issuance, amendment,
modification, renewal or extension thereof, to the applicable L/C Issuer, any
Fronting Fees and Other L/C Fees due and owing with respect to such Letter of
Credit. Each Letter of Credit issued in connection with an L/C Purchase or
otherwise shall comply with the provisions of Section 1.5 and the related Letter
of Credit Application. Seller shall have

 

4



--------------------------------------------------------------------------------

the right to give instructions and make agreements with respect to any Letter of
Credit Application and the disposition of documents, and to agree with
Administrative Agent, the applicable Managing Agent and the applicable L/C
Issuer upon any amendment, extension or renewal of any Letter of Credit. In no
event shall an L/C Issuer be obligated to issue a modification in respect of a
Letter of Credit if, on the proposed date of such modification, the applicable
L/C Issuer would not be obligated to issue new Letters of Credit under the terms
hereof if requested or if the beneficiary does not consent to the proposed terms
of the modification.

(c) L/C Purchases. The related Managing Agent for an L/C Issuer shall promptly
notify such L/C Issuer and Committed Purchasers in its Purchase Group of the
request by Seller for the issuance of a Letter of Credit hereunder, and shall
provide the related L/C Issuer with the applicable Letter of Credit Application
delivered to Administrative Agent and the applicable Managing Agent by Seller
pursuant to clause (b) above, by the close of business on the day received or if
received on a day that is not a Business Day or on any Business Day after 11:00
a.m. (Chicago time) on such day, on the next Business Day.

(d) Participation Commitment. Immediately upon the issuance of each Letter of
Credit by an L/C Issuer (or an amendment to a Letter of Credit increasing the
Stated Amount thereof), each Committed Purchaser shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such L/C Issuer, a
participation in such Letter of Credit (as it may be so amended) and each
drawing thereunder in an amount equal to such Committed Purchaser’s Pro Rata
Share of the Stated Amount of such Letter of Credit and the amount of such
drawing, respectively. Such participations in such L/C Purchases by each
Committed Purchaser shall constitute an agreement by such Committed Purchaser to
make an Incremental Purchase under Section 1.2 in the event that the related
Letter of Credit is subsequently drawn upon and Seller otherwise fails to
fulfill its Reimbursement Obligations in respect of such draw at such time in
accordance herewith. In the event any Letter of Credit expires or is surrendered
to the applicable L/C Issuer in accordance with its terms without being drawn
(in whole or in part) then, in such event, the foregoing obligation of the
Committed Purchasers to make such Incremental Purchase in respect of such Letter
of Credit shall expire to the extent of the face amount thereof which has
expired or been so surrendered.

(e) Issuance of Letters of Credit. (i) Each Letter of Credit shall, among other
things, (A) provide for the payment of sight drafts or other written demands for
payment when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein, (B) expire at or prior
to the close of business on the earlier of (x) unless a later date is otherwise
agreed to in writing by the applicable L/C Issuer and the Administrative Agent,
the date that is one year after the date of the issuance of such Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (y) the Liquidity Termination Date; provided, that in
accordance with clause (ii) of this subsection (e), a Letter of Credit may
provide for the automatic renewal thereof for additional periods which shall not
extend beyond the Liquidity Termination Date; provided, further, that a Letter
of Credit may be issued or extended such that it expires after the Liquidity
Termination Date so long as upon the issuance or extension thereof, Seller shall
have provided cash-collateral or other arrangements in respect of such Letter of
Credit, in an amount and otherwise on terms acceptable to the applicable L/C
Issuer in its sole discretion, and (C) be in form and substance reasonably
acceptable to the applicable L/C Issuer in its sole discretion.

(ii) If Seller so requests in any applicable Letter of Credit Request or Letter
of Credit Application, each L/C Issuer may, in its sole discretion, issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer which issued such Letter of Credit to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof and Seller not later than a day (the

 

5



--------------------------------------------------------------------------------

“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by an L/C
Issuer, Seller shall not be required to make a specific request to the
applicable L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Purchasers shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Liquidity Termination Date;
provided, however, that no L/C Issuer shall permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof, or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven (7) Business
Days before the Non-Extension Notice Date from the Administrative Agent, any
Purchaser or any Seller Party that one or more of the applicable conditions
specified in Section 6.2 is not then satisfied and directing such L/C Issuer not
to permit such extension; provided, further, that an Auto-Extension Letter of
Credit may be issued or extended such that it expires after the Liquidity
Termination Date so long as upon the issuance or extension thereof, Seller shall
have provided cash-collateral or other arrangements in respect of such Letter of
Credit, in an amount and otherwise on terms acceptable to the applicable L/C
Issuer in its sole discretion.

(iii) Each L/C Issuer may, at its election (or as required by the Administrative
Agent at the direction of the Required Managing Agents), deliver any notices of
termination or other communications to any Letter of Credit beneficiary, and
take any other action as necessary or appropriate, at any time and from time to
time, in order to cause the expiry date of any Auto-Extension Letter of Credit
issued by such L/C Issuer to be a date not later than the Liquidity Termination
Date.

(iv) Seller hereby authorizes and directs each L/C Issuer to name MPC LP (or any
Affiliate of MPC LP designated by MPC LP pursuant to the Receivables Sale
Agreement or the Receivables Transfer Agreement, as applicable, and specified to
the applicable L/C Issuer in the Letter of Credit Request) as the “Account
Party” of each Letter of Credit.

(f) Letter of Credit Participations; Disbursements, Reimbursement.

(i) In the event of any request for a drawing under a Letter of Credit issued by
a L/C Issuer by the beneficiary thereof, the applicable L/C Issuer will promptly
notify Administrative Agent, each Managing Agent and Seller of such request.
Seller shall reimburse the applicable L/C Issuer, by paying to the
Administrative Agent (and the Administrative Agent shall promptly forward such
amounts to such L/C Issuer) in an amount equal to the amount paid by such L/C
Issuer thereunder in respect of such drawing not later than (a) 2:00 p.m.
(Chicago time) on the date on which such drawing is paid by such L/C Issuer (the
“Drawing Date”), if Seller shall have received notice of such drawing prior to
11:00 a.m. (Chicago time) on such Drawing Date or (b) 11:00 a.m. (Chicago time)
on the Business Day immediately following the Drawing Date (or the date on which
Seller shall have received such notice), if Seller shall have received notice of
such drawing after 11:00 a.m. (Chicago time) on the Drawing Date (or such other
date). In the event Seller fails to reimburse the applicable L/C Issuer for the
full amount of any drawing under any Letter of Credit by payment to the
Administrative Agent as and when required in accordance with the immediately
preceding sentence, then the Administrative Agent shall promptly notify each
Managing Agent thereof, and Seller shall be deemed to have requested that an
Incremental Purchase be made ratably by the Purchase Groups to be disbursed on
the date of delivery of such notice with respect to such Letter of Credit in
accordance with Section 1.2. Any notice given by an L/C Issuer pursuant to this
Section may be oral if immediately confirmed in writing by the Administrative
Agent; provided that the lack of such an immediate confirmation shall not affect
the conclusiveness or binding effect of such notice.

 

6



--------------------------------------------------------------------------------

(ii) Upon any notice of the failure by Seller to reimburse an L/C Issuer given
to the Managing Agents pursuant to clause (i) above, the Conduit Purchasers may,
each at its option, and the related Committed Purchasers shall if such Conduit
Purchasers decline to, make available to the applicable L/C Issuer an amount in
immediately available funds equal to the related Purchase Group Share of the
amount of such unreimbursed drawing, whereupon each Committed Purchaser or
Conduit Purchaser, as applicable, shall each be deemed to have made an
Incremental Purchase in such amount. If any Committed Purchaser so notified
fails to (and its related Conduit Purchaser has elected not to) make available
to such L/C Issuer the amount of such Committed Purchaser’s Pro Rata Share of
such amount by no later than 2:00 p.m. (Chicago time) on the date of delivery of
such notice, then interest shall accrue on the amount of such payment owing by
such Committed Purchaser, from such date to the date on which such Committed
Purchaser makes such payment (x) at a rate per annum equal to the Federal Funds
Effective Rate during the first three (3) days following such date and (y) at a
rate per annum equal to the Alternate Base Rate on and after the fourth day
following such date. Each L/C Issuer will promptly give notice of the occurrence
of the Drawing Date affecting it, but failure of an L/C Issuer to give any such
notice on a Drawing Date or in sufficient time to enable any related Committed
Purchaser to effect such payment on such date shall not relieve any Committed
Purchaser from its obligation under this subclause (iii), provided that such
Committed Purchaser shall not be obligated to pay interest as provided in the
foregoing clauses (x) and (y) until and commencing from the date of receipt of
notice from an L/C Issuer, the Administrative Agent or such Committed
Purchaser’s related Managing Agent of a drawing. Each Committed Purchaser’s
obligation under this Section 1.5 shall continue until the occurrence of each of
the following: (A) the related L/C Issuer ceases to be obligated to issue or
cause to be issued Letters of Credit hereunder; (B) no Letter of Credit issued
hereunder by such L/C Issuer remains outstanding and uncancelled; (C) all
Persons (other than Seller) have been fully reimbursed for all payments made
under or relating to all of the Letters of Credit issued hereunder; and (D) the
Facility Termination Date shall have occurred.

(g) Repayment of Letter of Credit Participation Advances.

(i) Upon (and only upon) receipt by an L/C Issuer for its account of immediately
available funds from Seller (A) in reimbursement of any payment made by such L/C
Issuer under a Letter of Credit with respect to which any Purchaser has made a
payment pursuant to clause (f) of this Section 1.5, or (B) in payment of CP
Costs or Yield on the Incremental Purchases made or deemed to have been made in
connection with any such draw, the applicable L/C Issuer will pay to the
applicable Purchasers, ratably (based on the outstanding drawn amounts funded by
each such Purchaser in respect of such Letter of Credit), in the same funds as
those received by such L/C Issuer; it being understood that such L/C Issuer
shall retain the ratable amount of such funds that were not the subject of any
payment in respect of such Letter of Credit by any Purchaser.

(ii) If an L/C Issuer is required at any time to return to Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Seller to such L/C Issuer
pursuant to this Agreement or any Letter of Credit issued by it in reimbursement
of a payment made under any such Letter of Credit or interest or fee thereon or
with respect thereto, each Committed Purchaser shall, on demand of such L/C
Issuer, forthwith return to such L/C Issuer the amount of its Pro Rata Share of
any amounts so returned by such L/C Issuer plus interest at the Federal Funds
Effective Rate.

(h) Documentation. Seller agrees to be bound by the terms of the applicable
Letter of Credit Application and by the applicable L/C Issuer’s interpretations
of any Letter of Credit it issues and by such L/C Issuer’s written regulations
and customary practices relating to Letters of Credit, though the terms of each
Letter of Credit Application, each applicable L/C Issuer’s interpretation of its
Letters of Credit and each L/C Issuer’s regulations and practices may be
different from Seller’s own and from that of another

 

7



--------------------------------------------------------------------------------

L/C Issuer. In the event of a conflict or inconsistency between a Letter of
Credit Application and this Agreement, this Agreement shall control. It is
understood and agreed that, except in the case of gross negligence or willful
misconduct by an L/C Issuer, as determined by a final non-applicable judgment of
a Court of competent jurisdiction, such L/C Issuer shall not be liable for any
error, breach, negligence and/or mistakes, whether of omission or commission, in
following Seller’s instructions or those contained in the Letters of Credit
issued by it or any modifications, amendments or supplements thereto.

(i) Determination to Honor Drawing Request. In determining whether to honor any
request for drawing under any Letter of Credit by the beneficiary thereof, each
L/C Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

(j) Nature of Participation and Reimbursement Obligations. Each Committed
Purchaser’s obligation in accordance with this Agreement to make participation
advances as a result of a drawing under a Letter of Credit issued by the L/C
Issuer under this Section 1.5, and the obligations of Seller to reimburse each
L/C Issuer upon a draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, shall not be subject to any defenses whatsoever
(other than the occurrence of the Liquidity Termination Date), and shall be
performed strictly in accordance with the terms of this Section 1.5 under all
circumstances, including each of the following circumstances:

(1) any set-off, counterclaim, recoupment, defense or other right which such
Committed Purchaser may have against an L/C Issuer, any Conduit Purchaser,
another Committed Purchaser, any Managing Agent, the Administrative Agent,
Seller, Servicer, any Originator, Marathon or any other Person for any reason
whatsoever;

(2) the failure of Seller or any other Person to comply with the conditions set
forth in this Agreement for the making of a purchase, reinvestments, requests
for Letters of Credit or otherwise, it being acknowledged that such conditions
are not required for the making of participation advances hereunder;

(3) any lack of validity or enforceability of any Letter of Credit;

(4) any claim of breach of warranty that might be made by Seller, Servicer, any
Originator, Marathon, the Administrative Agent, any L/C Issuer, any Managing
Agent, any Purchaser or any other Person against the beneficiary of a Letter of
Credit, or the existence of any claim, set-off, defense or other right which
Seller, Servicer, any Originator, Marathon, the Administrative Agent, any L/C
Issuer, any Managing Agent, any Purchaser or any other Person may have at any
time against a beneficiary, any successor beneficiary or any transferee of any
Letter of Credit or the proceeds thereof (or any Persons for whom any such
transferee may be acting), any L/C Issuer, any Conduit Purchaser, any Committed
Purchaser, any Managing Agent, the Administrative Agent or any other Person,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between
Servicer, any Originator, Marathon, Seller or any of their respective
Subsidiaries or Affiliates and the beneficiary for which any Letter of Credit
was procured);

(5) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any

 

8



--------------------------------------------------------------------------------

respect or any statement therein being untrue or inaccurate in any respect, even
if another L/C Issuer, the Administrative Agent, a Managing Agent or a Purchaser
has been notified thereof; provided, that the foregoing shall not be construed
to excuse any L/C Issuer from liability to Seller to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by Seller to the extent permitted by applicable law) suffered by
Seller that are caused by such L/C Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof; provided, further, that, in the absence of
gross negligence or willful misconduct on the part of the applicable L/C Issuer
(as finally determined by a court of competent jurisdiction), such L/C Issuer
shall be deemed to have exercised care in each such determination;

(6) payment by an L/C Issuer under a Letter of Credit issued by it against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit other than as a result of the
gross negligence or willful misconduct of such L/C Issuer;

(7) the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(8) any failure by an L/C Issuer or any of an L/C Issuer’s Affiliates to issue
any Letter of Credit in the form requested by Seller;

(9) any Material Adverse Effect with respect to any Seller Party, any
Originator, Marathon or any their respective Affiliates;

(10) any breach of this Agreement or any other Transaction Document by any party
thereto;

(11) the occurrence and/or continuance of an Amortization Event or a Potential
Amortization Event;

(12) the fact that this Agreement or the obligations of Seller or Servicer
hereunder shall have been terminated; and

(13) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(k) Fronting Fees; Other L/C Fees. With respect to each Letter of Credit, Seller
shall pay to the applicable L/C Issuer all fronting fees or similar fees with
respect to such Letter of Credit in the amount and otherwise in accordance with
the terms agreed in writing between Seller and such L/C Issuer (the “Fronting
Fees”). Seller shall pay all Fronting Fees accrued through and including the
last day of each calendar month, as reflected in an invoice delivered to Seller
by such L/C Issuer not later than five (5) Business Days prior to the applicable
Monthly Settlement Date, in arrears, on the Monthly Settlement Date immediately
succeeding the end of such calendar month. Seller shall pay to each L/C Issuer,
in addition to all other amounts due hereunder, all customary expenses incurred
by each L/C Issuer in connection with each Letter of Credit issued by it or the
maintenance thereof and its customary drawing, amendment, renewal, extension,
processing, transfer and other applicable customary fees (collectively, “Other
L/C Fees”). Seller shall pay all Other L/C Fees on demand or as otherwise agreed
between Seller and such L/C Issuer.

 

9



--------------------------------------------------------------------------------

(l) Liability for Acts and Omissions. (i) As between Seller, on the one hand,
and each L/C Issuer and each other Indemnified Party, on the other, Seller
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the respective foregoing, no Indemnified
Party shall be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if such L/C Issuer or such other
Indemnified Party shall have been notified thereof); provided, that the
foregoing shall not be construed to excuse any L/C Issuer from liability to
Seller to the extent of any direct damages (as opposed to consequential damages,
claims in respect of which are hereby waived by Seller to the extent permitted
by applicable law) suffered by Seller that are caused by such L/C Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof; provided,
further, that, in the absence of gross negligence or willful misconduct on the
part of the applicable L/C Issuer (as finally determined by a court of competent
jurisdiction), such L/C Issuer shall be deemed to have exercised care in each
such determination; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of Seller against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among Seller and any beneficiary of any
Letter of Credit or any such transferee; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Indemnified Party, and none of the above shall affect or impair,
or prevent the vesting of, any of any L/C Issuer’s or any other Indemnified
Party’s rights or powers hereunder. In no event shall any of such L/C Issuer or
other Indemnified Party be liable to Seller or any other Person for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

(ii) Without limiting the generality of the foregoing, each L/C Issuer (i) may
rely on any written communication believed in good faith by such Person to have
been authorized or given by or on behalf of the applicant for a Letter of
Credit; (ii) may honor any presentation if the documents presented appear on
their face to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by an L/C Issuer or its Affiliates;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
and (v) may pay any paying or negotiating bank claiming that it rightfully
honored under the laws or practices of the place where such bank is located.

(iii) In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by an L/C Issuer under
or in connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and

 

10



--------------------------------------------------------------------------------

without gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction, shall not put such
L/C Issuer under any resulting liability to any Seller Party, any Originator,
any Purchaser, any Managing Agent, the Administrative Agent or any other Person.

(m) Termination of Letters of Credit. An L/C Issuer shall only terminate a given
Letter of Credit (in whole or in part) upon receipt of appropriate documentation
from the beneficiary thereof or, upon the expiration thereof in accordance with
its terms and, promptly thereafter, the Administrative Agent shall return to
Seller any Cash-Collateral or other collateral provided in respect of such
Letter of Credit in excess of the Required Cash-Collateral Amount for such
Letter of Credit.

(n) Defaulting Committed Purchasers. Notwithstanding any provision of this
Agreement to the contrary, if at any time a Committed Purchaser shall become a
Defaulting Committed Purchaser, and until such time as the Administrative Agent,
the Managing Agents and the L/C Issuers shall have determined that such
Defaulting Committed Purchaser has adequately remedied all matters that caused
such Committed Purchaser to be a Defaulting Committed Purchaser:

(i) so long as no Amortization Event shall then exist, all or any part of such
Defaulting Committed Purchaser’s Pro Rata Share of the L/C Undrawn Amount shall
be reallocated (effective as of the date such Committed Purchaser becomes a
Defaulting Committed Purchaser) among the other Committed Purchasers in
accordance with their respective Pro Rata Shares (for the purposes of such
reallocation, such Defaulting Committed Purchaser’s Commitment shall be
disregarded in determining the other Committed Purchasers’ respective Pro Rata
Shares), but only to the extent that (x) the sum of the Aggregate Capital of all
non-Defaulting Committed Purchasers plus the L/C Undrawn Amount shall not exceed
the Purchase Limit and (y) the sum of each non-Defaulting Committed Purchaser’s
Pro Rata Share of the L/C Undrawn Amount plus such non-Defaulting Committed
Purchaser’s Capital shall not exceed such non-Defaulting Committed Purchaser’s
Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Seller shall, within three (3) Business Days following
Seller’s receipt of written notice from the Administrative Agent,
Cash-Collateralize the portion of such Defaulting Committed Purchaser’s Pro Rata
Share of the L/C Undrawn Amount which has not been reallocated to the other
Committed Purchasers under clause (i) above;

(iii) if Seller Cash-Collateralizes any portion of such Defaulting Committed
Purchaser’s Pro Rata Share of the Letters of Credit pursuant to clause
(ii) above, Seller shall not be required to pay the Undrawn L/C Fee to such
Defaulting Committed Purchaser pursuant to this Agreement or the Fee Letter with
respect to such Defaulting Committed Purchaser’s participation in the L/C
Undrawn Amount during the period from the date of Seller’s deposit of such
Cash-Collateral with the Administrative Agent and ending upon the return of such
Cash-Collateral to Seller; and

(iv) any payment of principal, interest, fees or other amounts received by the
Administrative Agent or the applicable Managing Agent from Seller or Servicer
for the account of such Defaulting Committed Purchaser, shall be applied at such
time or times as may be determined by the Administrative Agent and such Managing
Agent as follows: first, to the payment on a pro rata basis of any amounts owing
by that Defaulting Committed Purchaser to the L/C Issuers hereunder; second, if
so determined by the Administrative Agent and such Managing Agent or requested
by any L/C Issuer, to Cash-Collateralize the obligations of such Defaulting
Committed Purchaser in respect of any Letter of Credit (and, if Seller has
provided Cash-Collateral in respect of such Defaulting Committed Purchaser
pursuant to clause (ii) above, the amount, if any, of such Cash-Collateral
which, after giving effect to amounts retained pursuant to this clause second,
is not necessary in order for the Cash-Collateral in respect of such Defaulting
Committed Purchaser to equal such Defaulting Committed Purchaser’s Pro

 

11



--------------------------------------------------------------------------------

Rata Share of the L/C Issuer Undrawn Amount shall be returned to Seller); and
third, to such Defaulting Committed Purchaser or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Committed Purchaser that are applied (or held) to pay
amounts owed by a Defaulting Committed Purchaser or to Cash-Collateralize
Letters of Credit pursuant to this Section 1.5(n) shall be deemed paid to and
redirected by that Defaulting Committed Purchaser, and each Purchaser
irrevocably consents hereto. The rights and remedies against, and with respect
to, a Defaulting Committed Purchaser under this Section 1.5(n) are in addition
to, and cumulative and not in limitation of, all other rights and remedies that
the Administrative Agent, any Purchaser, any L/C Issuer, any Managing Agent or
Seller or any other Person may at any time have against, or with respect to,
such Defaulting Committed Purchaser.

In the event that the Administrative Agent, each L/C Issuer and each Managing
Agent shall have determined that such Defaulting Committed Purchaser has
adequately remedied all matters that caused such Committed Purchaser to be a
Defaulting Committed Purchaser, then the Pro Rata Share of the L/C Undrawn
Amount of the other Committed Purchasers shall be readjusted to reflect the
inclusion of the Commitment of such Committed Purchaser, and on such date such
Committed Purchaser shall purchase at par such of the Capital of the other
Committed Purchasers as the Administrative Agent shall determine may be
necessary in order for such Committed Purchaser to hold Capital in accordance
with its Pro Rata Share.

(o) L/C Collateral Account. (i) The Administrative Agent shall maintain a
segregated cash collateral account (such account the “L/C Collateral Account”)
at the Administrative Agent into which Cash-Collateral shall be deposited as and
when required under the terms of this Agreement. Such deposits shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of Seller (or, with respect to Cash-Collateral deposited in respect
of a Defaulting Committed Purchaser, such Defaulting Committed Purchaser) under
this Agreement and the other Transaction Documents. The Administrative Agent
(for the benefit of the L/C Issuers and the Purchasers) shall have exclusive
dominion and control, including the exclusive right of withdrawal, over the L/C
Collateral Account. Other than any interest earned on the investment of such
deposits (in the event any such investment is made pursuant to the following
sentence), funds on deposit in the L/C Collateral Account shall not bear
interest. The Administrative Agent shall not be required to invest any funds on
deposit in the L/C Collateral Account; provided that if the Administrative Agent
elects to invest any such funds, the Administrative Agent shall invest such
funds in one or more types of Eligible Investments, and such investments shall
be at Seller’s risk and expense. Interest or profits, if any, on such
investments shall accumulate in the L/C Collateral Account.

(ii) Amounts on deposit in the L/C Collateral Account shall be applied by the
Administrative Agent to reimburse the applicable L/C Issuer for Reimbursement
Obligations for which it has not been reimbursed or, if the Amortization Date
has occurred, shall be applied to satisfy other Aggregate Unpaids. If on any
Settlement Date, the balance in the L/C Collateral Account in respect of any
Letter of Credit exceeds the Required Cash-Collateral Amount for such Letter of
Credit as of such Settlement Date, then, unless an Amortization Event or
Potential Amortization Event shall exist and be continuing, the Administrative
Agent shall release the excess Cash-Collateral to Seller.

(iii) Upon the declaration or automatic occurrence of the Amortization Date or,
upon the request of the Required Managing Agents, after the occurrence of an
Amortization Event, Seller shall Cash-Collateralize all outstanding Letters of
Credit.

 

12



--------------------------------------------------------------------------------

ARTICLE II

PAYMENTS AND COLLECTIONS

Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay when due to the Administrative
Agent or the related Managing Agent, as applicable, for the account of the
relevant Purchasers and L/C Issuers, the Administrative Agent, Funding Sources
or Indemnified Parties on a full recourse basis, as applicable, (i) such fees as
set forth in the Fee Letter (which fees shall be sufficient to pay all fees
owing to the Committed Purchasers), (ii) all CP Costs, (iii) all amounts payable
as Yield, (iv) all amounts payable as Deemed Collections (which shall be
immediately due and payable by Seller on the Settlement Date following deemed
receipt by Seller and applied to reduce outstanding Aggregate Capital hereunder
in accordance with Sections 2.2 and 2.3 hereof), (v) all amounts required
pursuant to Section 2.6, (vi) all amounts payable pursuant to Article X, if any,
(vii) all unreimbursed Reimbursement Obligations, (viii) all Servicer costs and
expenses, including the Servicing Fee, in connection with servicing,
administering and collecting the Receivables, (ix) all Broken Funding Costs and
(x) all Default Fees (collectively, the “Obligations”). Upon the occurrence and
during the continuation of an Amortization Event, the Default Fee shall accrue
and be payable on each Settlement Date, or, if earlier, on demand by the
Administrative Agent. Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letter shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.
If at any time Seller receives any Collections or is deemed to receive any
Deemed Collections, Seller shall immediately remit such Collections or Deemed
Collections to Servicer for application in accordance with the terms and
conditions hereof and, at all times prior to such payment, such Collections or
Deemed Collections shall be held in trust by Seller for the exclusive benefit of
the Purchasers and the Administrative Agent.

Section 2.2 Collections Prior to Amortization.

(a) Prior to the Amortization Date, any Collections and/or Deemed Collections
received by Servicer shall be set aside and held in trust by Servicer for the
payment of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as
provided in this Section 2.2. If at any time any Collections and/or Deemed
Collections are received by Servicer prior to the Amortization Date,
(i) Servicer shall set aside the Termination Percentage (hereinafter defined) of
Collections allocable to each Terminating Purchase Group (which amount shall be
payable on the next Settlement Date to reduce the Capital then held by the
Terminating Purchasers in such Terminating Purchase Group) and (ii) Seller
hereby requests and the Purchasers (other than the Terminating Purchasers)
(except to the extent contemplated in any Reduction Notice) hereby agree to
make, simultaneously with such receipt, but subject to the conditions precedent
set forth herein, including the conditions set forth in Section 6.2, a
reinvestment (each a “Reinvestment”) with that portion of the balance of each
and every Collection received by Servicer (other than the Termination Percentage
of any Collections allocable to each Terminating Purchase Group and Collections
set aside to reduce the Aggregate Capital outstanding in accordance with
Section 1.3), such that after giving effect to such Reinvestment, the Aggregate
Capital immediately after such receipt and corresponding Reinvestment shall be
equal to the amount of Capital immediately prior to such receipt (net of any
reduction contemplated in a Reduction Notice).

(b) On each Settlement Date prior to the occurrence of the Amortization Date,
Servicer shall remit to each Managing Agent’s account its Purchase Group Share
(or Termination Percentage) of the amounts set aside during the preceding
Accrual Period that have not been subject to a Reinvestment or used for an
Aggregate Reduction pursuant to Section 1.3 and apply such amounts (if not
previously paid in accordance with Section 2.1) to reduce unpaid CP Costs, Yield
and other Obligations, if any, that are then due and owing to the members of
such Group (or Terminating Purchase Group). If such Capital, CP Costs, Yield and
other Obligations shall be reduced to zero, (i) each Managing Agent’s Purchase
Group

 

13



--------------------------------------------------------------------------------

Share of any additional Collections received by Servicer, if applicable, shall
be remitted to such Managing Agent’s account no later than 11:00 a.m. (Chicago
time) to the extent required to fund any Aggregate Reduction on such Settlement
Date and (ii) any balance remaining thereafter shall be remitted from Servicer
to Seller on such Settlement Date. Each Terminating Purchase Group shall be
allocated a ratable portion of Collections from the Scheduled Liquidity
Termination Date of such Terminating Purchase Group until the Capital of all
Purchasers in such Terminating Purchase Group shall be paid in full. This
ratable portion shall be calculated on the Scheduled Liquidity Termination Date
of each Terminating Purchase Group as a percentage equal to (i) Capital of all
Purchasers in such Terminating Purchase Group outstanding on its Scheduled
Liquidity Termination Date, divided by (ii) the Aggregate Capital outstanding on
such Scheduled Liquidity Termination Date (the “Termination Percentage”). Each
Terminating Purchase Group’s Termination Percentage shall remain constant prior
to the Amortization Date. On and after the Amortization Date, each Termination
Percentage shall be disregarded, and each Purchaser’s Capital thereafter shall
be reduced ratably with all Purchasers in accordance with Section 2.3.

Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, Servicer shall set aside and hold in trust, for the
Purchasers and L/C Issuers, all Collections and/or Deemed Collections received
on such day and an additional amount for the payment of any accrued and unpaid
Obligations owed by Seller and not previously paid by Seller in accordance with
Section 2.1. On and after the Amortization Date, Servicer shall, at any time
upon the request from time to time by (or pursuant to standing instructions
from) the Administrative Agent (i) remit to the Administrative Agent’s or each
Managing Agent’s account the amounts set aside pursuant to the preceding
sentence, and (ii) apply such amounts to (A) reduce the Aggregate Capital,
(B) reduce any outstanding Reimbursement Obligations, (C) Cash-Collateralize all
outstanding Letters of Credit and (D) reduce any other Aggregate Unpaids.

Section 2.4 Application of Collections. If there shall be insufficient funds on
deposit for Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), Servicer
shall distribute funds:

first, if MPC LP or one of its Affiliates is not then acting as Servicer, to the
payment of Servicer’s reasonable out-of-pocket costs and expenses in connection
with servicing, administering and collecting the Receivables, including the
Servicing Fee;

second, to the reimbursement of the Administrative Agent’s and the Managing
Agents’ costs of collection and enforcement of this Agreement;

third, to the Administrative Agent, to be distributed to each Managing Agent for
the benefit of the L/C Issuer in its Purchase Group, if any, in payment of all
amounts due and owing to such L/C Issuer from a Defaulting Committed Purchaser
as required under Section 1.5(n);

fourth, to the Administrative Agent, to be distributed to each Managing Agent,
for the benefit of the Purchasers in its Purchase Group, in payment of all
accrued and unpaid fees under the Fee Letter (including, the Commitment Fees and
Undrawn L/C Fees), CP Costs, Fronting Fees, Other L/C Fees, Broken Funding Costs
and Yield then due and payable, ratably in accordance with such amounts owed to
such parties;

fifth, to the Administrative Agent, to be distributed to each Managing Agent,
for the benefit of the Purchasers and L/C Issuer in its Purchase Group, in
reduction of the Aggregate Capital and Reimbursement Obligations then due and
payable, ratably in accordance with each Purchase Group Share;

 

14



--------------------------------------------------------------------------------

sixth, ratably, (a) at any time there is a Defaulting Committed Purchaser, to
the Administrative Agent, to be held in the L/C Collateral Account for the
benefit of the applicable L/C Issuers and the Purchasers, in an amount
sufficient to Cash-Collateralize such Defaulting Committed Purchaser’s Pro Rata
Share of the L/C Undrawn Amount and (b) to the extent required pursuant to
Section 1.5(o)(iii), to the Administrative Agent, to be held in the L/C
Collateral Account for the benefit of the applicable L/C Issuers and the
Purchasers, in an amount sufficient to Cash-Collateralize all outstanding
Letters of Credit;

seventh, for the ratable payment of all other unpaid Obligations; provided that
to the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when MPC LP or one of its Affiliates is
acting as Servicer, such costs and expenses shall not be paid until after the
payment in full of all other Obligations; and

eighth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.4, shall be shared ratably (within
each priority) among the Administrative Agent, the L/C Issuers and the
Purchasers in accordance with the amount of such Aggregate Unpaids owing to each
of them in respect of each such priority. Each Managing Agent shall distribute
the amounts received pursuant to clauses fourth and fifth above to the
Purchasers, L/C Issuer, if any, and Terminating Purchasers, if any, in its
Purchase Group ratably according to the applicable amounts owed to such
Purchasers and L/C Issuer. On and after the Amortization Date, in the event that
applications of Collections are made on a date other than a Settlement Date, if
any Managing Agent so directs the Administrative Agent, the Administrative Agent
shall set aside from Collections for distribution to such Managing Agent on the
next Settlement Date, the accrued and unpaid fees under the Fee Letter and
accrued and unpaid Yield which are (or will be) due and payable to the Managing
Agents, the L/C Issuer and the Purchasers in the related Purchase Group on the
next Settlement Date.

Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the Administrative
Agent (for application to the Person or Persons who suffered such rescission,
return or refund) the full amount thereof, plus the Default Fee from the date of
any such rescission, return or refunding.

Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the Purchaser
Interest of the Purchasers and L/C Issuers shall at no time exceed in the
aggregate 100%. If the aggregate of the Purchaser Interest of the Purchasers and
L/C Issuers exceeds 100%, Seller shall pay within one (1) Business Day an amount
to the Administrative Agent (and the Administrative Agent shall promptly forward
the same to each Managing Agent, ratably based upon each such Purchase Group’s
Capital which amounts shall be applied by each Managing Agent to the Capital of
the Purchasers in such Managing Agent’s Purchase Group as directed by Seller
(x) to the Capital of the Committed Purchasers in such Purchase Group ratably in
accordance with the amount of Capital of such Committed Purchasers and/or (y) to
the Capital of the Conduit Purchasers in such Purchase Group ratably in
accordance with the Capital of such Conduit Purchasers) to be applied to reduce
the Aggregate Capital such that after giving effect to such payment (and the
application thereof to reduce the Aggregate Capital) the aggregate of the
Purchaser Interest equals or is less than 100%.

 

15



--------------------------------------------------------------------------------

Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to the
Managing Agents in accordance with the Required Notice Period), at any time
following the reduction of the Aggregate Capital to a level that is less than
10.0% of the original Purchase Limit, to repurchase from the Administrative
Agent all, but not less than all, of the Aggregate Capital. The price to be paid
in respect of such repurchase shall be an amount equal to (i) the Aggregate
Unpaids minus (ii) the L/C Obligations, in each case, through the date of such
repurchase, payable in immediately available funds. Upon the exercise of such
repurchase, Seller shall Cash-Collateralize all of the outstanding L/C
Obligations. Such repurchase shall be without representation, warranty or
recourse of any kind by, on the part of, or against any Purchaser, any L/C
Issuer or the Administrative Agent.

ARTICLE III

CONDUIT PURCHASER FUNDING

Section 3.1 CP Costs and Yield. (a) Seller shall pay CP Costs with respect to
the Capital of a Conduit Purchaser funded with Commercial Paper for each day
that any such Capital is outstanding. The Capital of a Conduit Purchaser funded
substantially with Pooled Commercial Paper shall accrue CP Costs each day on a
pro rata basis, based upon the percentage share such Capital represents in
relation to all assets held by the applicable Conduit Purchaser and funded
substantially with Pooled Commercial Paper.

(b) The portion of the Capital of a Conduit Purchaser funded by a source other
than Pooled Commercial Paper or Tranche Funded Commercial Paper (including,
without limitation, each Tranche funded or maintained by a Conduit Purchaser
under a Funding Agreement) shall accrue Yield as described in Article IV hereof.

Section 3.2 CP Costs Payments. On each Settlement Date, Seller shall pay to each
Managing Agent (for the benefit of each Conduit Purchaser in its Purchase Group)
an aggregate amount equal to all accrued and unpaid CP Costs in respect of the
Capital of each such Conduit Purchaser funded with Pooled Commercial Paper or
Tranche Funded Commercial Paper for the immediately preceding Accrual Period in
accordance with Article II.

Section 3.3 Calculation of CP Costs. On or before the fifth (5th) Business Day
immediately preceding each Settlement Date, each Managing Agent shall calculate
the aggregate amount of CP Costs and Yield, if any, due and payable to each
Conduit Purchaser in its Purchase Group for the immediately preceding Accrual
Period and shall notify Seller of such aggregate amount. Such aggregate amount
shall be calculated in respect of each Conduit Purchaser using an estimate of
the CP Costs, if necessary, for the remaining days in such Accrual Period,
provided, that such aggregate amount shall be adjusted as follows: if the
Managing Agent of such Conduit Purchaser shall have used an estimate of CP Costs
with respect to the preceding Accrual Period, such Managing Agent shall compute
the actual aggregate CP Costs of such Conduit Purchaser for such preceding
Accrual Period and (i) if the actual aggregate CP Costs of such Conduit
Purchaser so computed are greater than the estimated aggregate CP Costs
calculated for such preceding Accrual Period, the aggregate CP Costs for such
Conduit Purchaser calculated pursuant to the preceding sentence for the current
Accrual Period shall be increased by the amount of such difference, and (ii) if
the actual aggregate CP Costs of such Conduit Purchaser so computed are less
than the estimated aggregate CP Costs for such preceding Accrual Period, the
aggregate CP Costs for such Conduit Purchaser calculated pursuant to the
preceding sentence for the current Accrual Period shall be decreased by the
amount of such difference.

 

16



--------------------------------------------------------------------------------

Section 3.4 Selection and Continuation of Tranche Periods.

(a) With consultation from (and approval by) the related Managing Agent with
respect to a Purchase Group having one or more Tranche Funding Conduit
Purchasers, Seller may from time to time request Tranche Periods and allocate
Tranches to each selected Tranche Period; provided, that (i) no more than five
(5) Tranche Periods for such Purchase Group shall be outstanding at any time and
(ii) such Managing Agent shall have the ultimate authority to make all
selections of Tranche Periods and the allocation of Tranches to its related
Conduit Purchaser’s Tranche Funded Commercial Paper in its sole and absolute
discretion.

(b) At least two (2) Business Days prior to the end of a Tranche Period
applicable to any Tranche funded with Tranche Funded Commercial Paper (a
“Terminating CP Tranche”), the related Managing Agent or, upon notice to and
consent by such Managing Agent received at least three (3) Business Days prior
to the last day of such Terminating CP Tranche, Seller, may, effective on the
last day of such Terminating CP Tranche: (i) divide such Terminating CP Tranche
into multiple Tranches, (ii) combine any such Tranche with one or more other
Tranches funded by such Tranche Funding Conduit Purchasers that have a
Terminating CP Tranche ending on the same day as such Terminating CP Tranche or
(iii) combine any such Tranche with a new Tranche to be purchased by such
Tranche Funding Conduit Purchasers on the day such Terminating CP Tranche ends;
provided, that in no event may a Tranche of any Tranche Funded Conduit Purchaser
be combined with a Tranche of a Committed Purchaser or with a Tranche funded
with Pooled Commercial Paper. If none of the above actions is taken with respect
to such Terminating CP Tranche, such Tranche shall, as of the end of the
applicable Tranche Period, be funded by Pooled Commercial Paper.

ARTICLE IV

COMMITTED PURCHASER FUNDING; CONDUIT PURCHASER FUNDING THROUGH SOURCE

OTHER THAN COMMERCIAL PAPER

Section 4.1 Committed Purchaser Funding; Conduit Purchaser Funding Through
Source Other Than Commercial Paper. (x) Each Tranche of a Committed Purchaser in
a Commercial Paper Purchase Group, and each Tranche of a Conduit Purchaser
funded through a source other than Commercial Paper, shall accrue Yield at
either the Adjusted LIBO Rate or the Alternate Base Rate and (y) each Tranche of
a Committed Purchaser in a Balance Sheet Purchase Group shall accrue Yield at
the Adjusted LIBO Rate, for each day during each Accrual Period in accordance
with the terms and conditions hereof. Until Seller gives timely notice to the
Administrative Agent of another Interest Rate in accordance with Section 4.4,
the initial Interest Rate for any Tranche transferred to a Committed Purchaser
in a Commercial Paper Purchase Group pursuant to the terms and conditions
hereof, or funded by a Funding Source pursuant to the terms and conditions of
any Funding Agreement, shall be the Alternate Base Rate. The initial Interest
Rate for any Tranche funded by the Committed Purchasers and/or Conduit
Purchasers to refinance any outstanding Obligations upon same-day notice shall
be the Prime Rate for the date of such funding and thereafter, Yield and/or CP
Costs, as applicable, shall accrue in respect thereof in accordance with the
terms of Article III and this Article IV.

Section 4.2 Yield Payments. On each Settlement Date, Seller shall pay to each
Managing Agent (for the benefit of the Committed Purchasers, Conduit Purchasers
and Terminating Purchasers, if any, in its Purchase Group, as applicable) an
aggregate amount equal to the accrued and unpaid Yield for each Tranche Period
in accordance with Article II.

 

17



--------------------------------------------------------------------------------

Section 4.3 Selection and Continuation of Tranche Periods.

(a) At any time that a Tranche which accrues Yield at the Adjusted LIBO Rate is
funded or maintained by a Committed Purchaser in a Commercial Paper Purchase
Group or by a Conduit Purchaser through a source other than Commercial Paper,
Seller shall from time to time request, in consultation with (and approval by)
the related Managing Agent, Tranche Periods for such Tranches, provided, that
each Tranche Period shall end on a Settlement Date.

(b) Seller, upon notice to and consent by the applicable Managing Agent received
at least three (3) Business Days prior to the end of a Tranche Period (the
“Terminating Tranche”) for any Tranche may, effective on the last day of the
Terminating Tranche: (i) divide any such Tranche funded by the Committed
Purchasers and Terminating Committed Purchasers in the same Purchase Group into
multiple Tranches, (ii) combine any such Tranche with one or more other Tranches
of a Committed Purchaser or Terminating Committed Purchaser in the same Purchase
Group that have a Terminating Tranche ending on the same day as such Terminating
Tranche or (iii) combine any such Tranche with one or more other Tranches which
either end on such day or are newly created on such day; provided, that in no
event may a Tranche of any Conduit Purchaser be combined with a Tranche of a
Committed Purchaser.

Section 4.4 Committed Purchaser Interest Rates. Seller may select the Adjusted
LIBO Rate or the Alternate Base Rate for each Tranche of the Committed
Purchasers in a Commercial Paper Purchase Group and each Tranche of Conduit
Purchaser funded through a source other than Commercial Paper. Seller shall by
11:00 a.m. (Chicago time): (i) at least three (3) Business Days prior to the
expiration of any Terminating Tranche with respect to which the Adjusted LIBO
Rate is being requested as a new Interest Rate and (ii) at least one
(1) Business Day prior to the expiration of any Terminating Tranche with respect
to which the Alternate Base Rate is being requested as a new Interest Rate, give
each Managing Agent irrevocable notice of the new Interest Rate for such
Terminating Tranche. Until Seller gives timely notice to the Administrative
Agent of another Interest Rate, the initial Interest Rate for any Tranche
transferred to the Committed Purchasers or funded by Conduit Purchaser through a
source other than Commercial Paper shall be the Alternate Base Rate.

Section 4.5 Suspension of the Adjusted LIBO Rate. If any Committed Purchaser or
Funding Source notifies the Administrative Agent that it has determined that
funding its interest in the Aggregate Capital at the Adjusted LIBO Rate would
violate any applicable law, rule, regulation, or directive of any governmental
or regulatory authority, whether or not having the force of law, or that
(i) deposits of a type and maturity appropriate to match fund such interest at
such Adjusted LIBO Rate are not available or (ii) such Adjusted LIBO Rate does
not accurately reflect the cost of acquiring, funding or maintaining such
interest in the Aggregate Capital at such Adjusted LIBO Rate, then the
Administrative Agent shall suspend the availability of such Adjusted LIBO Rate
and require Seller to select the Alternate Base Rate for any such interest
accruing Yield at such Adjusted LIBO Rate.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to the Administrative Agent, each Managing
Agent and each Purchaser, as to itself, as of the date hereof and as of the date
of each Credit Event that:

(a) Corporate Existence and Power. Such Seller Party is a limited liability
company, in the case of Seller, or limited partnership, in the case of MPC LP,
duly organized, validly existing, organized solely and in good standing under
the laws of its state of organization. Such Seller Party is duly qualified to do
business and is in good standing as a foreign limited liability company or
limited partnership, as

 

18



--------------------------------------------------------------------------------

applicable, and has and holds all limited liability company or limited
partnership power, as applicable, and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted, except in the case of Servicer only, where the
failure to so qualify or be in good standing or the failure to so have or hold
would not reasonably be expected to have a Material Adverse Effect. Such Seller
Party constitutes a “registered organization” (within the meaning of
Section 9-102(a) of the UCC) of its state of organization.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its limited liability
company or limited partnership powers and authority, as applicable, and have
been duly authorized by all necessary limited liability company or limited
partnership action, as applicable, on its part. This Agreement and each other
Transaction Document to which such Seller Party is a party has been duly
executed and delivered by such Seller Party.

(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder (i) do not contravene or
violate (A) its certificate of formation or certificate of limited partnership,
as applicable, or its partnership or operating agreement, as applicable, or
other organizational documents, (B) any law, rule or regulation applicable to
it, (C) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (D) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property, except, in the case of clauses (B), (C) and (D) with respect to
Servicer, where such contravention or violation would not reasonably be expected
to have a Material Adverse Effect and (ii) do not result in the creation or
imposition of any Adverse Claim on assets of such Seller Party or its
Subsidiaries (except as created hereunder, under the Receivables Sale Agreement
or the Receivables Transfer Agreement); and no transaction contemplated hereby
requires compliance with any bulk sales act or similar law.

(d) Governmental Authorization. Other than (i) the filing of the financing
statements required hereunder, under the Receivables Sale Agreement or under the
Receivables Transfer Agreement, and (ii) such authorizations, approvals,
notices, filings or other actions as have been obtained, made or taken prior to
the date hereof, no authorization or approval or other action by, and no notice
to or filing with, any Governmental Authority is required for the due execution
and delivery by such Seller Party of this Agreement and each other Transaction
Document to which it is a party and the performance of its obligations hereunder
and thereunder.

(e) Actions, Suits. (i) There are no actions, suits or proceedings pending, or
to the knowledge of any officer of Seller, threatened, against or affecting
Seller, or any of its properties, in or before any court, arbitrator or other
body; and (ii) there are no actions, suits or proceedings pending, or to the
knowledge of any officer of Servicer, threatened, against or affecting Servicer,
or any of its properties, in or before any court, arbitrator or other body, as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. Such Seller Party is not in
default with respect to any order of any Governmental Authority.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

19



--------------------------------------------------------------------------------

(g) Accuracy of Information. No written reports, financial statements,
certificates or other written information, including, without limitation, any
Monthly Report, Weekly Report or Daily Report (collectively, the “Information”)
furnished by or on behalf of any Seller Party to the Administrative Agent, any
Managing Agent or any Purchaser in connection with the negotiation of this
Agreement, any other Transaction Document, any transaction contemplated hereby
or thereby or otherwise delivered hereunder or thereunder (as modified or
supplemented by other Information so furnished) contained, as of the date such
Information was furnished (or, if such Information expressly related to a
specific date, as of such specific date) any material misstatement of fact or
omitted to state, as of the date such Information was furnished (or, if such
Information expressly related to a specific date, as of such specific date), any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that with
respect to projected financial information, each Seller Party represents only
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time.

(h) Use of Proceeds. No proceeds of any Credit Event hereunder will be used
(i) to purchase or carry “margin stock” as defined in Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or in a manner that violates any such regulation or (ii) to acquire any
security in any transaction which is subject to Section 12, 13 or 14 of the
Exchange Act.

(i) Good Title. Immediately prior to each Credit Event hereunder, Seller shall
be the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except for (a) any Adverse
Claim created under this Agreement, under the Receivables Sale Agreement or
under the Receivables Transfer Agreement and (b) Permitted Liens. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Seller’s ownership interest in each Receivable and, to
the extent that a security interest therein may be perfected by the filing of
such financing statements, in its Collections and the Related Security.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Administrative Agent for the benefit of the relevant
Purchaser or Purchasers (and the Administrative Agent for the benefit of such
Purchaser or Purchasers shall acquire from Seller) a valid and perfected first
priority undivided percentage ownership or security interest in each Receivable
existing or hereafter arising and, to the extent that a security interest
therein may be perfected by the filing of such financing statements, in the
Related Security and Collections with respect thereto, free and clear of any
Adverse Claim, except for (a) any Adverse Claim created under this Agreement,
under the Receivables Sale Agreement or under the Receivables Transfer Agreement
and (b) Permitted Liens. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Administrative
Agent’s (on behalf of the Purchasers) ownership or security interest in the
Receivables, the Related Security and the Collections. Seller has not, within a
period of one year prior to the date hereof, (i) changed the location of its
principal place of business or chief executive office or its organizational
structure, (ii) changed its legal name, (iii) changed its “location” (within the
meaning of Section 9-307 of the UCC as in effect in all applicable
jurisdictions), or (iv) become a “new debtor” (as defined in
Section 9-102(a)(56) of the UCC as in effect in all applicable jurisdictions)
with respect to a currently effective security agreement previously entered into
by any other Person.

 

20



--------------------------------------------------------------------------------

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of such Seller Party and the offices where
it keeps all of its Records are located at the address(es) listed on Exhibit III
or such other locations of which the Administrative Agent has been notified in
accordance with Section 7.2(a). Seller’s Federal Employer Identification Number
is correctly set forth on Exhibit III.

(l) Collections. Each Seller Party has at all times satisfied and duly performed
the terms of Section 7.1(j) and Section 8.2. The names and addresses of all
Collection Banks, together with the account numbers of the Collection Accounts
of Seller at each Collection Bank and the post office box number of each
Lock-Box, are listed on Exhibit IV (as such Exhibit IV may be amended or
supplemented from time to time by Seller by delivery of a new Exhibit IV to the
Administrative Agent). Seller has not granted any Person, other than the
Administrative Agent as contemplated by this Agreement, dominion or “control”
(within the meaning of Section 9-104 of the UCC of all applicable jurisdictions)
of, or the right to give instructions with respect to the disposition of funds,
without the consent of any other Person, with respect to any Lock-Box or
Collection Account, or the right to take dominion or “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) of any such
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event. The Administrative Agent has a valid and perfected first priority
security interest in each Lock-Box and Collection Account.

(m) Material Adverse Effect. (i) Such Seller Party has heretofore furnished to
the Administrative Agent and the Managing Agents Marathon’s consolidated or
combined balance sheet and consolidated or combined statements of income,
stockholders equity and cash flows (A) as of and for the fiscal year ended
December 31, 2010, reported on by PricewaterhouseCoopers LLP, independent public
accountants, and (B) as of and for the fiscal quarter and the portion of the
fiscal year most recently ended prior to the date hereof for which quarterly
financial statements of Marathon are available, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of Marathon and its
consolidated Subsidiaries as of such dates and for such periods on a
consolidated basis in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (B) above.

(ii) Since December 31, 2010, in the case of the initial Servicer, and since the
date of its formation, in the case of Seller, no event, condition or other
circumstance in respect of such Seller Party has occurred or exists that would
have a Material Adverse Effect.

(n) Names. In the past five (5) years, (i) Seller has not used any corporate
names, trade names or assumed names other than the name in which it has executed
this Agreement and (ii) Seller has not been organized in any jurisdiction other
than the jurisdiction in which it is currently organized.

(o) Ownership of Seller. MPC LP directly owns 100% of the issued and outstanding
equity interests of Seller, free and clear of any Adverse Claim, other than
Permitted Liens. Such equity interests are validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
equity interests of Seller.

(p) Not an Investment Company. Such Seller Party is not an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended, or any successor statute.

(q) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any

 

21



--------------------------------------------------------------------------------

laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation would not reasonably
be expected to have a Material Adverse Effect.

(r) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any material change
in or material amendment to such Credit and Collection Policy, except such
change or amendment as to which the Administrative Agent has been notified and
any necessary consents have been obtained in accordance with
Section 7.1(a)(vii).

(s) Payments to Originators. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement or to MPC LP under the Receivables
Transfer Agreement, the applicable Originator has received reasonably equivalent
value in consideration therefor and such transfer was not made for or on account
of an antecedent debt. No transfer by any Originator of any Receivable under the
Receivables Sale Agreement or the Receivables Transfer Agreement, as applicable,
is or may be voidable as a fraudulent transfer under Section 547 of the Federal
Bankruptcy Code or a voidable preference under Section 548 of the Federal
Bankruptcy Code.

(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(u) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
Receivables Sale Agreement and, if applicable, under the Receivables Transfer
Agreement was an Eligible Receivable on such purchase date.

(v) Net Receivables Balance. Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to the sum of (i) the Aggregate Capital, plus (ii) the L/C Undrawn
Amount, plus (iii) the Aggregate Reserves.

(w) Accounting. Such Seller Party treats the transactions contemplated by the
Receivables Sale Agreement as sales and/or capital contributions and the
transactions contemplated by the Receivables Transfer Agreement as sales, for
all purposes, including, without limitation, accounting purposes; provided,
however, that the consolidated financial statements of Marathon and Seller are
prepared in accordance with GAAP and, as a result of the consolidation required
by GAAP, the transfers shall be reflected as a financing by Marathon in its
consolidated financial statements, and such Seller Party, in respect of
financial statements that are prepared on or after the date of this Agreement,
(i) has made appropriate notations in any such consolidated financial statements
(or in the accompanying notes) to indicate that Seller is a separate legal
entity from Marathon and to indicate that the assets and credit of Seller are
not available to satisfy the debts and obligations of Marathon and (ii) has
listed the assets of Seller separately on any balance sheet of such Seller Party
prepared on a standalone basis.

(x) No Amortization Event. No event has occurred and is continuing that
constitutes an Amortization Event or a Potential Amortization Event.

 

22



--------------------------------------------------------------------------------

(y) Solvency. After giving effect to the sale or contribution of Receivables and
any Incremental Purchases and Reinvestments, as applicable, to be made on such
date and to the application of the proceeds therefrom, Seller (i) is not
“insolvent” (as such term is defined in the Federal Bankruptcy Code), (ii) is
able to pay its debts as they become due and (iii) does not have unreasonably
small capital for the business in which it is engaged or for any business or
transaction in which it reasonably expects to engage.

(z) Taxes. Each of such Seller Party and, in the case of Servicer, its
Subsidiaries has filed or caused to be filed all Tax returns and reports
required to have been filed by it and has paid or caused to be paid all Taxes
required to have been paid by it, except, in the case of Servicer only,
(a) Taxes or the filing of Tax returns or reports that are being contested in
good faith by appropriate proceedings and for which Servicer or such Subsidiary,
as applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect. Seller has paid when due any taxes payable by Seller in
connection with the Receivables.

(aa) ERISA. No ERISA Event has occurred or is reasonably expected to occur that
would reasonably be expected to result in a Material Adverse Effect.

(bb) Subsidiaries; Business. In the case of Seller, (i) it has no Subsidiaries,
(ii) since its formation, it has conducted no business other than entering into
and performing its obligations under the Transaction Documents to which it is a
party and such other activities incidental to the foregoing and (iii) the
Transaction Documents to which it is a party are the only agreements to which it
is a party.

(cc) Retained Interest. (i) MPC LP owns a net economic interest in the
Receivables in an amount at least equal to 5.0% of the Net Receivables Balance
as required under Article 122a of the CRD, (ii) MPC LP has not changed the
manner (as contemplated under Article 122a of the CRD) in which it retains such
net economic interest since the date of this Agreement, and (iii) MPC LP has not
entered into any short position or hedge with respect to such net economic
interest. Notwithstanding any provision in this Agreement or any other
Transaction Document to the contrary, a breach of the representation and
warranty under this clause (cc) of this Section 5.1 shall not constitute an
Amortization Event.

ARTICLE VI

CONDITIONS OF CREDIT EVENTS

Section 6.1 Conditions Precedent to Effectiveness of the Original RPA. The
parties hereto acknowledge and agree that the Original RPA became effective upon
satisfaction of each of the following conditions precedent: (a) the
Administrative Agent and the Managing Agents shall have received those documents
listed on Schedule B-I, (b) the Spinoff Transaction (as defined in the Original
RPA) shall have been completed, (c) the Revolving Credit Agreement shall have
become effective in accordance with the terms thereof, (d) MPC LP and Seller
shall have marked their respective records evidencing the Receivables to reflect
the sales thereof contemplated by the Receivables Sale Agreement and by this
Agreement in a manner reasonably satisfactory to the Administrative Agent,
(e) the L/C Collateral Account shall have been established and (f) the
Administrative Agent and the Purchasers shall have received all fees and, to the
extent invoiced at least two (2) Business Days prior to the date of the Original
RPA, expenses required to be paid on such date pursuant to the terms of this
Agreement and the Fee Letter.

Section 6.2 Conditions Precedent to All Credit Events. Each Credit Event shall
be subject to the further conditions precedent that (a) Servicer shall have
delivered to the Administrative Agent on or prior to the date of such Credit
Event, in form and substance satisfactory to the Administrative Agent, all Daily
Reports, Weekly Reports and Monthly Reports as and when due under

 

23



--------------------------------------------------------------------------------

Section 8.5; (b) the Facility Termination Date shall not have occurred; and
(c) on the date of each such Credit Event, both before and immediately after
giving effect to such Credit Event, the following statements shall be true (and
acceptance of the proceeds of such Credit Event shall be deemed a representation
and warranty by Seller that such statements are then true; provided, that if an
Amortization Event or Potential Amortization Event shall exist as of the date of
any Reinvestment and such Reinvestment automatically occurs in accordance with
the terms of this Section 6.2, no Seller Party shall be deemed to have made a
representation or warranty as to the absence of such Amortization Event or
Potential Amortization Event):

(i) the representations and warranties set forth in Section 5.1 are true and
correct in all material respects on and as of the date of such Credit Event as
though made on and as of such date (unless such representation or warranty
refers to an earlier date, in which case such representation or warranty shall
be true and correct in all material respects on and as of such earlier date),
except that the materiality standard in this clause (i) shall not apply to any
such representation or warranty that is expressly qualified by a materiality
standard or contains any carve-out or exception based on the absence of a
Material Adverse Effect by its express terms;

(ii) no event has occurred and is continuing, or would result from such Credit
Event, that will constitute an Amortization Event, and no event has occurred and
is continuing, or would result from such Credit Event, that would constitute a
Potential Amortization Event; and

(iii) (x) the Aggregate Capital plus the L/C Undrawn Amount does not exceed the
Purchase Limit, (y) the L/C Obligations do not exceed the L/C Sublimit and
(z) the Purchaser Interest does not exceed 100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Administrative Agent, occur automatically on each day that
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Administrative Agent, which right may be exercised at any time on demand of the
Administrative Agent, to rescind the related purchase and direct Seller to pay
to the Administrative Agent for the benefit of the Purchasers an amount equal to
the Collections prior to the Amortization Date that shall have been applied to
the affected Reinvestment.

Section 6.3 Conditions Precedent to Amendment and Restatement of Original RPA
and Initial Credit Event. The effectiveness of the amendment and restatement of
the Original RPA as set forth in this Agreement and the initial Credit Event
hereunder are subject to the conditions precedent that: (a) the Administrative
Agent and the Managing Agents shall have received those documents listed on
Schedule B-II and (b) Marathon Canada shall have marked its books and records in
accordance with Section 4.1(e) of the Transfer Agreement.

 

24



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS

Section 7.1 Affirmative Covenants of the Seller Parties. Until the Final Payout
Date, each Seller Party hereby covenants, as to itself, as set forth below:

(a) Financial Reporting. Such Seller Party will maintain, for itself and, in the
case of Servicer, each of its Subsidiaries, a system of accounting established
and administered in accordance with GAAP, and furnish or cause to be furnished
to the Administrative Agent (and the Administrative Agent shall promptly forward
the same to each Managing Agent):

(i) Annual Reporting. (A) Within ninety (90) days after the end of each fiscal
year of Marathon, its audited consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Marathon and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (provided, that the requirements of this Section 7.1(a)(i)(A) with
respect to the delivery of financial statements shall be deemed satisfied by
publicly filing Marathon’s Form 10-K for such Fiscal Year with the SEC, and such
financial statements shall be deemed to have been delivered to each Managing
Agent and the Administrative Agent under this Section 7.1(a)(i)(A) on the date
such Form 10-K has been posted on the SEC website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the SEC thereto) and (B) within ninety (90) days after the end of each fiscal
year of Seller, unaudited financial statements (which shall include balance
sheets, statements of income and retained earnings and a statement of cash
flows) for Seller for such fiscal year certified in a manner acceptable to the
Administrative Agent by an Authorized Officer of Seller.

(ii) Quarterly Reporting. (A) Within forty-five (45) days after the end of the
first three (3) quarterly periods of each fiscal year of Marathon, its unaudited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its financial officers as presenting fairly, in all material respects,
the financial condition and results of operations of Marathon and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (provided, that the requirements of this
Section 7.1(a)(ii)(A) with respect to the delivery of financial statements shall
be deemed satisfied by publicly filing Marathon’s Form 10-Q for such fiscal
quarter with the SEC, and such financial statements shall be deemed to have been
delivered to each Managing Agent the Administrative Agent under this
Section 7.1(a)(ii)(A) on the date such Form 10-Q has been posted on the SEC
website accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm or
such successor webpage of the SEC thereto) and (B) forty-five (45) days after
the end of the first three (3) quarterly periods of each fiscal year of Seller,
unaudited balance sheets of Seller as at the end of each such period and
statements of income and retained earnings and a statement of cash flows for
Seller for the period from the beginning of such fiscal year to the end of such
quarter, all certified by an Authorized Officer of Seller.

(iii) Compliance Certificate. Together with the delivery of the financial
statements required under Sections 7.1(a)(i) and (ii), a compliance certificate
in substantially the form of Exhibit V signed by such Seller Party’s Authorized
Officer and dated the date of such annual financial statement or such quarterly
financial statement, as the case may be.

(iv) Shareholders Statements and Reports and SEC Filings. Promptly after the
same become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by Marathon with the SEC, or distributed by
Marathon to its shareholders generally, as the case may

 

25



--------------------------------------------------------------------------------

be (provided, that that the requirements of this clause (iv) shall be deemed
satisfied by publicly filing such documents with the SEC, and such documents
shall be deemed to have been delivered to the Administrative Agent under this
clause (iv) on the date such documents have been posted on the SEC website
accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm or such
successor webpage of the SEC thereto).

(v) [Reserved].

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, certification, report or other communication under or pursuant to any
Transaction Document from any Person other than the Administrative Agent, any
Managing Agent or any Purchaser, copies of the same.

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Required Managing Agents’ consent thereto.

(viii) Other Information. Promptly, from time to time, such other information,
documents, Records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Administrative
Agent or any Managing Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent, the Managing Agents or the
Purchasers under or as contemplated by this Agreement.

(b) Notices. Such Seller Party will notify the Administrative Agent in writing
of any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, in each case of which
any Authorized Officer of a Seller Party obtains knowledge, and a statement of
an Authorized Officer of such Seller Party describing the nature of such
occurrence and the actions, if any, being taken or to be taken in connection
therewith.

(ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against Servicer or any of its respective Subsidiaries if the aggregate amount
of all judgments and decrees then outstanding against Servicer and its
Subsidiaries exceeds $100,000,000 after deducting (a) the amount with respect to
which Servicer or any such Subsidiary is insured and with respect to which the
insurer has assumed responsibility in writing, and (b) the amount for which
Servicer or any such Subsidiary is otherwise indemnified, and (2) the
institution of any litigation, arbitration proceeding or governmental proceeding
against Servicer as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
(B) the entry of any judgment or decree or the institution of any litigation,
arbitration proceeding or governmental proceeding against Seller.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or would reasonably be expected to have, a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

(iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement or the “Termination Date” under and as
defined in the Receivables Transfer Agreement.

(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default or other event which, with the giving of notice or the passage of time
or both, would constitute a default or an event of default under any other
financing arrangement (in respect of, in the case of Servicer only, an amount in
excess of $100,000,000) pursuant to which such Seller Party is a debtor or an
obligor.

(vi) Downgrade of Marathon. Any downgrade in the rating of any Indebtedness of
Marathon by S&P or by Moody’s, setting forth the Indebtedness affected and the
nature of such change.

(vii) Revolving Credit Agreement. Any amendment, restatement, waiver of the
occurrence of an “Event of Default” under, or replacement of the Revolving
Credit Agreement, together with a copy of the same; provided, that the notice
requirements of this Section 7.1(b)(vii) shall be deemed satisfied by publicly
filing a special periodic report with the SEC describing such an amendment,
restatement, waiver of the occurrence of an “Event of Default” under, or
replacement of the Revolving Credit Agreement, and such notice shall be deemed
to have been delivered to the Administrative Agent under this
Section 7.1(b)(vii) on the date such special periodic report has been posted on
the SEC website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the SEC thereto).

(viii) Appointment of Independent Manager. The decision to appoint a new
director or manager of Seller as the “Independent Manager” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Manager.”

(c) Compliance with Laws and Preservation of Existence. Such Seller Party will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect. Such Seller Party will preserve and maintain its
limited liability company or limited partnership existence, as applicable, and
its rights, franchises and privileges in the jurisdiction of its organization,
and qualify and remain qualified in good standing as a foreign limited liability
company or limited partnership, as applicable, in each jurisdiction in which
such qualification is necessary in view of its business and operations or the
ownership of its properties; provided Servicer shall not be required to so
preserve and maintain such rights, franchises and privileges or to remain so
qualified if the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

(d) Audits. Such Seller Party will furnish to the Administrative Agent from time
to time such information with respect to it and the Receivables as the
Administrative Agent may reasonably request. Such Seller Party will, from time
to time during regular business hours as requested by the Administrative Agent
or any Managing Agent upon reasonable notice and subject to any applicable
restrictions or limitations on access to any facility or information that is
classified or restricted by contract or by law, regulation or governmental
guidelines, and at the sole cost of such Seller Party, permit the Administrative
Agent, the Managing Agents or their respective agents or representatives (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of such Person relating to the Receivables and the Related
Security, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of such Person for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
such Person’s financial condition or the Receivables and the Related Security or
any Person’s performance under any of the Transaction

 

27



--------------------------------------------------------------------------------

Documents or any Person’s performance under the Contracts and, in each case,
with any of the officers or employees of Seller or Servicer having knowledge of
such matters; provided, that at all times other than during the continuation of
an Amortization Event, such Seller Party shall only be required to permit one
(1) such visit during any calendar year and shall only be responsible for the
cost of one (1) such visit during any calendar year; provided, further, that
notwithstanding that no Amortization Event is then continuing, if (x) a visit
previously conducted during any calendar year produced audit results that
(A) were not reasonably satisfactory to the Administrative Agent, (B) were
incomplete as a result of the failure of any Seller Party to furnish information
reasonably requested by the Administrative Agent or (C) otherwise indicated the
existence of any circumstance reasonably warranting additional investigation or
(y) the Administrative Agent notifies such Seller Party of the existence of any
circumstance reasonably warranting additional investigation, then such Seller
Party shall permit one (1) additional visit during such calendar year.
Information obtained during the course of an audit conducted pursuant to this
Section 7.1(d) shall be subject to the provisions of Section 14.5.

(e) Keeping and Marking of Books and Records.

(i) Servicer will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate Records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, Records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, Records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
Servicer will give the Administrative Agent (and the Administrative Agent shall
forward such written notice to each Managing Agent) written notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.

(ii) Such Seller Party will on or prior to the date hereof, mark its master data
processing Records and other books and Records relating to the Purchaser
Interest with a legend, acceptable to the Administrative Agent, describing the
Purchaser Interest.

(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.

(g) Performance and Enforcement of Receivables Sale Agreement and Receivables
Transfer Agreement. Seller will, and will require MPC LP, as Originator, to,
perform each of their respective obligations and undertakings under and pursuant
to the Receivables Sale Agreement, will acquire Receivables thereunder in
compliance with the terms thereof and will enforce the rights and remedies
accorded to Seller under the Receivables Sale Agreement and to Seller (by
assignment from MPC LP under the Receivables Sale Agreement) under the
Receivables Transfer Agreement. Seller will take all actions to perfect and
enforce its rights and interests (and the rights and interests of the
Administrative Agent, the Managing Agents and the Purchasers as assignees of
Seller) under the Receivables Sale Agreement or the Receivables Transfer
Agreement as the Administrative Agent or any Managing Agent may from time to
time reasonably request, including, without limitation, making claims to which
it may be entitled under any indemnity, reimbursement or similar provision
contained in the Receivables Sale Agreement or the Receivables Transfer
Agreement.

(h) Ownership. Seller will take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
acquired under the Receivables Sale Agreement irrevocably in Seller, free and
clear of any Adverse Claims (other than (a) Permitted Liens and (b) Adverse
Claims in favor of the Administrative Agent and the Purchasers), including,
without limitation,

 

28



--------------------------------------------------------------------------------

the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Seller therein as the Administrative Agent or any Managing Agent may
reasonably request, and (ii) establish and maintain, in favor of the
Administrative Agent, for the benefit of the Purchasers, a valid and perfected
first priority undivided percentage ownership interest (and/or a valid and
perfected first priority security interest) in all Receivables, Related Security
and Collections to the full extent contemplated herein, free and clear of any
Adverse Claims (other than (a) Permitted Liens and (b) Adverse Claims in favor
of the Administrative Agent for the benefit of the Purchasers), including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Administrative Agent’s (for the benefit
of the Purchasers) interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of the Administrative Agent for the benefit of the Purchasers as the
Administrative Agent or any Managing Agent may reasonably request.

(i) Purchasers’ Reliance. Seller acknowledges that the Administrative Agent, the
Managing Agents and the Purchasers are entering into the transactions
contemplated by this Agreement in reliance upon Seller’s identity as a legal
entity that is separate from any other Person. Therefore, from and after the
date of execution and delivery of this Agreement, Seller shall take all
reasonable steps, including, without limitation, all steps that the
Administrative Agent, any Managing Agent or any Purchaser may from time to time
reasonably request, to maintain Seller’s identity as a separate legal entity and
to make it manifest to third parties that Seller is an entity with assets and
liabilities distinct from those of each Related Entity and not just a division
of any Related Entity. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Seller will:

(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Related Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);

(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of any Related Entity, allocate the compensation
of such employee, consultant or agent between Seller and such Related Entity, on
a basis that reflects the services rendered to Seller and such Related Entity;

(C) maintain separate offices and, if such office is located in the offices of
any Related Entity, Seller shall lease such office at a fair market rent;

(D) have a separate telephone number, which will be answered only in its name
and have separate stationery, invoices and checks in its own name;

(E) conduct all transactions with each Related Entity (including, without
limitation, any delegation of its obligations hereunder as Servicer) strictly on
an arm’s length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between Seller
and any Related Entity on the basis of actual use to the extent practicable and,
to the extent such allocation is not practicable, on a basis reasonably related
to actual use;

 

29



--------------------------------------------------------------------------------

(F) at all times have a Board of Managers consisting of three (3) members, at
least one (1) member of which is an Independent Manager;

(G) observe all limited liability company formalities as a distinct entity, and
ensure that all limited liability company actions relating to (A) the selection,
maintenance or replacement of the Independent Manager, (B) the dissolution or
liquidation of Seller or (C) the initiation of, participation in, acquiescence
in or consent to any bankruptcy, insolvency, reorganization or similar
proceeding involving Seller, are duly authorized by unanimous vote of its Board
of Managers (including the Independent Manager);

(H) maintain Seller’s books and records separate from those of any Related
Entity and otherwise readily identifiable as its own assets rather than assets
of any Related Entity;

(I) prepare its financial statements separately from those of each Related
Entity and insure that any consolidated financial statements of any Related
Entity that include Seller and that are filed with the SEC or any other
governmental agency have notes clearly stating that Seller is a separate
corporate entity and that its assets will be available first and foremost to
satisfy the claims of the creditors of Seller;

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Related Entity and only maintain bank accounts or other depository accounts to
which Seller alone is the account party, into which Seller (and Servicer on its
behalf) alone makes deposits and from which Seller alone (or Servicer on its
behalf and Administrative Agent hereunder) has the power to make withdrawals;

(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by any Related Entity or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));

(L) operate its business and activities such that: (i) it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by the Principal Transaction
Documents and activities incidental thereto; and (ii) does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, under the Fee Letter or as expressly contemplated hereby, (3) the
incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement and the Subordinated Note, to make payment to MPC LP, as an
Originator, thereunder for the purchase of Receivables from MPC LP under the
Receivables Sale Agreement, and (4) the incurrence of operating expenses in the
ordinary course of business of the type otherwise contemplated by this
Agreement;

(M) maintain its organizational documents in conformity with this Agreement,
such that (1) it does not amend, restate, supplement or otherwise modify its
organizational documents in any respect that would impair its ability to comply
with the terms or provisions of any of the Transaction Documents, including,
without limitation, Section 7.1(i) of this Agreement; and (2) its operating
agreement, at all times that this Agreement is in effect, provides for not less
than ten (10) days’ prior written notice to the Administrative Agent of the
replacement or appointment of any director that is to serve as an Independent
Manager for

 

30



--------------------------------------------------------------------------------

purposes of this Agreement and the condition precedent to giving effect to such
replacement or appointment that Seller certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Manager”, and comply at all times with the terms of such organizational
documents;

(N) maintain the effectiveness of, and continue to perform under the Principal
Transaction Documents to which it is a party (other than, with the consent of
the applicable L/C Issuer, a Letter of Credit or Letter of Credit Application);

(O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;

(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and

(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Baker Botts L.L.P., as
counsel for Seller, in connection with the closing or initial Credit Event under
this Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times.

(j) Collections. Such Seller Party will (1) direct all Obligors to remit
Collections directly to a Lock-Box or a Collection Account, (2) cause all
proceeds from all Lock-Boxes to be directly deposited by a Collection Bank into
a Collection Account and (3) cause each Lock-Box and Collection Account to be
subject at all times to a Collection Account Agreement that is in full force and
effect. In the event any payments relating to Receivables are remitted directly
to Seller or any Affiliate of Seller, Seller will remit (or will cause all such
payments to be remitted) directly to a Collection Bank and deposited into a
Collection Account within two (2) Business Days following receipt thereof, and,
at all times prior to such remittance, Seller will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of the Administrative Agent, the Managing Agents and the Purchasers.
Seller will maintain exclusive ownership, dominion and control (subject to the
terms of this Agreement) of each Lock-Box and Collection Account and shall not
grant the right to take dominion and control of any Lock-Box or Collection
Account at a future time or upon the occurrence of a future event to any Person,
except to the Administrative Agent as contemplated by this Agreement. Each
Seller Party shall take all steps necessary to ensure that the Administrative
Agent has “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) over each Collection Account and Lock-Box.

(k) Taxes. Servicer will, and will cause each of its Subsidiaries to, pay its
Tax liabilities and other governmental obligations which, if unpaid, would
reasonably be expected to result in an Adverse Claim upon any property of
Servicer or such Subsidiary before the same shall become delinquent or in
default, except to the extent that (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and Servicer or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make such payment would not
reasonably be expected to result in a Material Adverse Effect. Seller will file
all Tax returns and reports required by law to be filed by it and will promptly
pay all Taxes and other governmental charges at any time owing.

 

31



--------------------------------------------------------------------------------

Seller will pay when due any Taxes payable in connection with the Receivables,
exclusive of Taxes on or measured by income or gross receipts of Conduit
Purchaser, the Administrative Agent or any Committed Purchaser.

(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment.

(m) Payment to MPC LP, as Originator. With respect to any Receivable purchased
by Seller from MPC LP, such sale shall be effected under, and in compliance with
the terms of, the Receivables Sale Agreement, including, without limitation, the
terms relating to the amount and timing of payments to be made to MPC LP in
respect of the purchase price for such Receivable.

(n) Accounting. Such Seller Party shall treat the transactions contemplated by
the Receivables Sale Agreement as sales and/or capital contributions and the
transactions contemplated by the Receivables Transfer Agreement as sales, for
all purposes, including, without limitation, accounting purposes,
notwithstanding the fact that the consolidated financial statements of Marathon
and Seller shall be prepared in accordance with GAAP and, as a result of the
consolidation required by GAAP, the transfers will be reflected as a financing
by Marathon in its consolidated financial statements, and such Seller Party
agrees that (i) appropriate notations shall be made in any such consolidated
financial statements (or in the accompanying notes) to indicate that Seller is a
separate legal entity from Marathon and its Affiliates (other than Seller) and
to indicate that the assets and credit of Seller are not available to satisfy
the debts and obligations of Marathon and its Affiliates (other than Seller) and
(ii) the assets of Seller shall be listed separately on any balance sheet of
such Seller Party prepared on a standalone basis.

Section 7.2 Negative Covenants of the Seller Parties. Until the Final Payout
Date, each Seller Party hereby covenants, as to itself, that:

(a) Name Change, Offices and Records. Seller will not make any change to its
name (within the meaning of Sections 9-503 and 9-507(c) of any applicable
enactment of the UCC), type or jurisdiction of organization, become a “new
debtor” (as defined in Section 9-102(a)(56) of any applicable enactment of the
UCC) with respect to a currently effective security agreement previously entered
into by any other Person, change its “location” (within the meaning of
Section 9-307 of any applicable enactment of the UCC) or change the location
where the majority of its books and Records are maintained unless, at least
forty five (45) days prior to the effective date of any such name change, change
in type or jurisdiction of organization, or change in location of its books and
records, such Seller Party notifies the Administrative Agent and (except with
respect to a change of location of books and records) delivers to the
Administrative Agent (i) such financing statements (Forms UCC-1 and UCC-3) as
the Administrative Agent may reasonably request to reflect such name change or
change in type or jurisdiction of organization, (ii) if the Administrative Agent
or any Managing Agent shall so request, an opinion of counsel, in form and
substance reasonably satisfactory to the Administrative Agent and such Managing
Agent, as to such Seller Party’s valid existence and good standing and the
perfection and priority of the Administrative Agent’s ownership or security
interest in the Receivables, the Related Security and Collections, and
(iii) such other documents and instruments as the Administrative Agent or any
Managing Agent may reasonably request in connection therewith, and has taken all
other steps to ensure that the Administrative Agent, for the benefit of itself
and the Purchasers, continues to have a first priority, perfected ownership or
security interest in the Receivables, the Related Security related thereto and
any Collections thereon.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Administrative Agent pursuant to Section 8.2(b), such Seller Party will not add
or terminate any bank as a

 

32



--------------------------------------------------------------------------------

Collection Bank, or make any change in the instructions to Obligors regarding
payments to be made to any Lock-Box or Collection Account, unless the
Administrative Agent shall have received, at least ten (10) days before the
proposed effective date therefor, (i) written notice of such addition,
termination or change and (ii) with respect to the addition of a Collection Bank
or a Collection Account or Lock-Box, an executed Collection Account Agreement
with respect to the new Collection Account or Lock-Box; provided, however, that
Servicer may make changes in instructions to Obligors regarding payments without
notice to the Administrative Agent if such new instructions require such Obligor
to make payments to another existing Collection Account or Lock-Box.

(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not, and will not permit any Originator to, make any change in or
amendment to the Credit and Collection Policy that would be reasonably likely to
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables, except such change or amendment as to
which the Administrative Agent and the Managing Agents have been notified and
any necessary consents have been obtained in accordance with
Section 7.1(a)(vii). Except as provided in Section 8.2(c), Servicer will not,
and will not permit any Originator to, extend, amend or otherwise modify the
terms of any Receivable or any Contract related thereto other than in accordance
with the Credit and Collection Policy.

(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim (other than Permitted Liens) upon
(including, without limitation, the filing of any financing statement) or with
respect to, any Receivable, Related Security or Collections or upon or with
respect to any Contract under which any Receivable arises, or any Lock-Box or
Collection Account, or assign any right to receive income with respect thereto
(other than, in each case, in favor of the Administrative Agent and the
Purchasers as provided for herein), and Seller will defend the right, title and
interest of the Administrative Agent and the Purchasers in, to and under any of
the foregoing property, against all claims of third parties claiming through or
under Seller or any Originator. Seller will not create or suffer to exist any
mortgage, pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory or the financing or lease of which gives
rise to any Receivable.

(e) Net Receivables Balance. At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the L/C Undrawn Amount plus (iii) the
Aggregate Reserves.

(f) Termination Date Determination. Seller will not designate the “Termination
Date” (as defined in the Receivables Sale Agreement), or send any written notice
to MPC LP in respect thereof, without the prior written consent of the
Administrative Agent and the Required Managing Agents, except with respect to
the occurrence of such Termination Date arising pursuant to Section 5.1(d) of
the Receivables Sale Agreement.

(g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event or any Potential Amortization Event, Seller will not make any
Restricted Junior Payment if, after giving effect thereto, Seller would fail to
meet its obligations set forth in Section 7.2(e).

(h) Changes to Principal Transaction Documents. In the case of Seller, except as
otherwise permitted herein, it shall not terminate, amend, modify, waive any
breach or default under or otherwise modify any Principal Transaction Document
or grant any waiver, consent or indulgence thereunder without the prior written
consent of (x) in the case of a Principal Transaction Document other than a
Letter of Credit or Letter of Credit Application, the Administrative Agent and
the Required Managing Agents or (y) in the case of a Letter of Credit or Letter
of Credit Application, the applicable L/C Issuer.

 

33



--------------------------------------------------------------------------------

(i) Limitation on Transactions with Affiliates. In the case of Seller, it shall
not enter into, or be a party to any transaction with any of its Affiliates,
except for: (i) the transactions contemplated hereby, by the Receivables Sale
Agreement and by the other Transaction Documents; (ii) capital contributions by
MPC LP to Seller which are in compliance with the Transaction Documents;
(iii) Restricted Junior Payments which are in compliance with applicable law and
this Agreement; and (iv) to the extent not otherwise prohibited under applicable
law and this Agreement, other transactions permitted by its operating agreement
in the nature of employment contracts, directors’ or manager’s fees and similar
ordinary course items, upon fair and reasonable terms materially no less
favorable to it than would be obtained in a comparable arm’s-length transaction
with a Person not an Affiliate.

ARTICLE VIII

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer. (a) The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer”)
so designated from time to time in accordance with this Section 8.1. MPC LP is
hereby designated as, and hereby agrees to perform the duties and obligations
of, Servicer pursuant to the terms of this Agreement. The Administrative Agent
may, at any time after the occurrence and during the continuance of an
Amortization Event, at the direction of the Required Managing Agents, designate
as Servicer (i) any Person to succeed MPC LP or (ii) any successor to such
Servicer that replaced MPC LP; provided, however, that in either case, no such
Person shall be a Marathon Competitor.

(b) (i) Without the prior written consent of the Administrative Agent and the
Required Managing Agents, MPC LP shall not be permitted to delegate any of its
duties or responsibilities as Servicer to any Person other than (A) Seller;
(B) one or more Affiliates of MPC LP, upon written notice to the Administrative
Agent and the Managing Agents; and (C) with respect to certain Charged-Off
Receivables, outside collection agencies in accordance with its customary
practices. None of Seller of any such Affiliate shall be permitted to further
delegate to any other Person any of the duties or responsibilities of Servicer
so delegated to it by MPC LP.

(ii) If at any time the Administrative Agent shall designate as Servicer any
Person other than MPC LP, all duties and responsibilities theretofore delegated
by MPC LP to Seller or any such Affiliate may, at the discretion of the
Administrative Agent, be terminated forthwith on notice given by the
Administrative Agent to MPC LP and to Seller or such Affiliate, as applicable.

(c) Notwithstanding any delegation of MPC LP’s duties as Servicer pursuant to
the foregoing subsection (b)(i), (i) MPC LP shall be and remain primarily liable
to the Administrative Agent and the Purchasers for the full and prompt
performance of all duties and responsibilities of Servicer hereunder and
(ii) the Administrative Agent and the Purchasers shall be entitled to deal
exclusively with MPC LP in matters relating to the discharge by Servicer of its
duties and responsibilities hereunder. The Administrative Agent and the
Purchasers shall not be required to give notice, demand or other communication
to any Person other than MPC LP in order for communication to Servicer and its
sub-servicer or other delegate with respect thereto to be accomplished. MPC LP,
at all times that it is Servicer, shall be responsible for providing any
sub-servicer or other delegate of Servicer with any notice given to Servicer
under this Agreement.

 

34



--------------------------------------------------------------------------------

Section 8.2 Duties of Servicer. (a) Servicer shall take or cause to be taken all
such actions as may be necessary or advisable to collect each Receivable from
time to time, all in accordance with applicable laws, rules and regulations,
with reasonable care and diligence, and in accordance with the Credit and
Collection Policy.

Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. Servicer shall effect a Collection Account
Agreement with each Collection Bank. In the case of any remittances received in
any Lock-Box or Collection Account that shall have been identified, to the
satisfaction of Servicer, to not constitute Collections or other proceeds of the
Receivables or the Related Security, Servicer shall promptly remit such items to
the Person identified to it as being the owner of such remittances. From and
after the date the Administrative Agent delivers to any Collection Bank a
Collection Notice pursuant to Section 8.3, the Administrative Agent may request
that Servicer, and Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables, to remit all payments thereon to a new depositary
account specified by the Administrative Agent and, at all times thereafter,
Seller and Servicer shall not deposit or otherwise credit, and shall not permit
any other Person to deposit or otherwise credit to such new depositary account
any cash or payment item other than Collections.

Servicer acknowledges and agrees that, notwithstanding the fact that the title
of the Lock-Boxes and Collection Accounts may include the name of Marathon
Petroleum Company LP as Servicer, Seller owns all right, title and interest in
and to such Lock-Boxes and Collection Accounts and such Lock-Boxes and
Collection Accounts are so titled for administrative convenience only.

(b) Servicer shall administer the Collections in accordance with the procedures
described herein and in Article II. Servicer shall set aside and hold in trust
for the account of Seller and the Purchasers all Collections in accordance with
Article II. Servicer shall, upon the request of the Administrative Agent after
the occurrence and during the continuance of an Amortization Event at the
direction of the Required Managing Agents, segregate, in a manner acceptable to
the Administrative Agent, all cash, checks and other instruments received by it
from time to time constituting Collections from the general funds of Servicer or
Seller prior to the remittance thereof in accordance with Article II (which, for
the avoidance of doubt, shall not include amounts subject to a Reinvestment). If
Servicer shall be required to segregate Collections pursuant to the preceding
sentence, Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Purchasers on the second (2nd) Business Day following receipt by
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.

(c) Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or limit the rights of the Administrative Agent, the Managing Agents
or the Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, after the occurrence of the Amortization Date, the
Administrative Agent shall have the absolute and unlimited right to direct
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.

(d) Servicer shall hold in trust for Seller and the Purchasers all Records that
(i) evidence or relate to the Receivables, the related Contracts and Related
Security or (ii) are otherwise necessary or desirable to collect the Receivables
and shall, as soon as practicable upon demand of the Administrative Agent,
deliver or make available to the Administrative Agent all such Records, at a
place selected by the Administrative Agent. Servicer shall, from time to time at
the request of the Administrative Agent after

 

35



--------------------------------------------------------------------------------

the occurrence and during the continuance of an Amortization Event at the
direction of the Required Managing Agents, furnish to the Administrative Agent
and the Managing Agents (promptly after any such request) a calculation of the
amounts set aside for the Purchasers pursuant to Article II.

(e) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.

Section 8.3 Collection Notices. The Administrative Agent is authorized at any
time after the occurrence and during the continuance of an Amortization Event
and upon the written direction of the Required Managing Agents to date and to
deliver to the Collection Banks the Collection Notices. Seller hereby transfers
to the Administrative Agent for the benefit of the Purchasers, effective when
the Administrative Agent delivers such notice, the exclusive ownership and
control of each Lock-Box and the Collection Accounts. In case any authorized
signatory of Seller whose signature appears on a Collection Account Agreement
shall cease to have such authority before the delivery of such notice, such
Collection Notice shall nevertheless be valid as if such authority had remained
in force. Seller hereby authorizes the Administrative Agent, and agrees that the
Administrative Agent shall be entitled after the occurrence and during the
continuance of an Amortization Event to (i) endorse Seller’s name on checks and
other instruments representing Collections, (ii) enforce the Receivables, the
related Contracts and the Related Security and (iii) take such action as shall
be necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than Seller.

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent, the Managing Agents
and the Purchasers of their rights hereunder shall not release Servicer, any
Originator or Seller from any of their duties or obligations with respect to any
Receivables or under the related Contracts. None of the Administrative Agent,
the Managing Agents or the Purchasers shall have any obligation or liability
with respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.

Section 8.5 Reports.

(a) Servicer shall prepare and forward to the Administrative Agent (and the
Administrative Agent shall promptly forward the same to each Managing Agent)
(i) during a Monthly Reporting Period, on each Monthly Settlement Date, a
Monthly Report, (ii) during a Weekly Reporting Period, on each Monthly
Settlement Date, a Monthly Report and, upon the written request of the Required
Managing Agents, on Tuesday of each calendar week (or if such day is not a
Business Day, on the next succeeding Business Day) (each such date the “Weekly
Reporting Date”), a Weekly Report covering the period from and including Monday
of the preceding week to but excluding Monday of such week and (iii) during a
Daily Reporting Period, on each Monthly Settlement Date, a Monthly Report and,
upon the written request of the Required Managing Agents, on each Business Day
(or such other schedule as may be consented to by the Required Managing Agents)
(each such date the “Daily Reporting Date”), a Daily Report covering the
immediately preceding Business Day (provided, that a Daily Report covering the
first (1st) Business Day following a weekend or holiday or both shall also cover
such weekend or holiday or both), in each case, certified by an Authorized
Officer of Servicer; it being understood that Servicer may provide interim
reporting at any time and from time to time (including upon any change in or
cancellation of any Special Concentration Limit). In the event that Servicer is
required to furnish any Weekly Report or Daily Report as provided herein, and if
the last day of the week covered by such Weekly Report or if the day covered by
such Daily Report, as applicable, occurs during the period commencing on the day
of

 

36



--------------------------------------------------------------------------------

any calendar month when Crude Oil Receivables generated during the immediately
preceding calendar month are payable and ending on the date of the following
calendar month on which Crude Oil Receivables generated during the calendar
month immediately preceding such following month are invoiced, then the
computation of the Net Receivables Balance set forth in such Weekly Report or
Daily Report, as applicable, shall include the aggregate amount of all Crude Oil
Receivables for which invoices have not yet been issued but which would qualify
as Eligible Receivables had an invoice been issued in respect thereof.

(b) If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, Servicer, the Managing Agents and the Administrative Agent shall
negotiate in good faith to amend, in a manner acceptable to Servicer and the
Required Managing Agents, the reporting obligations of Servicer to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment Servicer’s reporting
obligations hereunder shall be determined by reference to the rating most
recently in effect prior to such change or cessation.

Section 8.6 Servicing Fees. In consideration of MPC LP’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as MPC LP shall
continue to perform as Servicer hereunder, Seller shall pay over to MPC LP a fee
(the “Servicing Fee”) on each Monthly Settlement Date, in arrears for the
immediately preceding month, equal to one percent (1.0%) per annum of the
average aggregate Outstanding Balance of all Receivables during such period, as
compensation for its servicing activities. Notwithstanding the foregoing, if
Servicer is replaced by the Administrative Agent, the successor Servicer shall
receive a servicing fee in an amount agreed upon by the Administrative Agent and
the successor Servicer which reflects the then prevailing market rates for
servicing similar portfolios of receivables (not to exceed one hundred ten
percent (110%) of the aggregate reasonable costs and expenses incurred by such
Person in connection with the performance of its obligations as Servicer
hereunder).

ARTICLE IX

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:

(a) (i) Any Seller Party, any Originator or Marathon shall fail to make any
payment or deposit required hereunder (including, without limitation, a payment
under Section 1.5(n)(ii)) when due and, for any such payment or deposit which is
not in respect of Capital or required under Section 2.6, such failure continues
for three (3) Business Days;

(ii) Servicer shall fail to deliver any Monthly Report, Weekly Report or Daily
Report as and when required hereunder and such failure shall remain unremedied
for (i) in the case of a Monthly Report, two (2) Business Days and (ii) in the
case of a Weekly Report or Daily Report, one (1) Business Day; or

(iii) Any Seller Party, any Originator or Marathon shall fail to perform or
observe any term, covenant or agreement hereunder (other than as referred to in
clause (i) of this paragraph (a) and paragraph 9.1(e)) and such failure shall
continue for five (5) consecutive Business Days.

(b) Any representation or warranty made by any Seller Party, any Originator or
Marathon in this Agreement, any other Transaction Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in

 

37



--------------------------------------------------------------------------------

connection with any Transaction Document or any amendment or modification
thereof or waiver thereunder shall prove to have been incorrect in any material
respect when made or deemed made (except that the materiality standard in this
clause (b) shall not apply to any such representation or warranty that is
expressly qualified by a materiality standard or contains any carve-out or
exception based on a Material Adverse Effect by its express terms).

(c) (i) Failure of Seller to pay any Indebtedness when due; or (ii) the failure
of Marathon, any Originator or Servicer to make any payment in excess of
$1,000,000 in the aggregate (whether of principal, interest or fees) in respect
of any Indebtedness in an aggregate principal amount exceeding $100,000,000,
when and as the same shall become due and payable, and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness; or (iii) any event or condition
occurs that results in any Indebtedness of Marathon, any Originator or any
Seller Party in an aggregate principal amount exceeding $100,000,000 becoming
due prior to its scheduled maturity; provided, that this clause (iii) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or is
voluntarily prepaid in full.

(d) (i) Any Seller Party, any Originator or Marathon shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors; (ii) any involuntary proceeding shall be instituted by or against any
Seller Party, any Originator or Marathon seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts, or of a
substantial part of its assets, under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian, sequestrator,
conservator or other similar official for it or any substantial part of its
property, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered by such court; (iii) any Seller Party, any
Originator or Marathon shall (A) voluntarily commence any proceeding or file any
petition seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts, or of a
substantial part of its assets, under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, (B) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in subclause (ii) of this clause (d), (C) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
other similar official for it or any substantial part of its property, or
(D) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (iv) any Seller Party, any Originator or
Marathon shall take any limited liability company, limited partnership corporate
action, as applicable, to authorize or for the purpose of effecting any of the
actions set forth in clauses (i), (ii) or (iii) above in this subsection (d).

(e) Seller shall fail to comply with the terms of Section 2.6 hereof.

(f) As at the end of any calendar month:

(i) the average of the Delinquency Ratios as of the end of such calendar month
and the two preceding calendar months shall exceed 1.50%; or

(ii) the average of the Default Ratios as of the end of such calendar month and
the two preceding calendar months shall exceed 1.00%; or

(iii) the average of the Dilution Ratios as of the end of such calendar month
and the two preceding calendar months shall exceed 6.00%; or

 

38



--------------------------------------------------------------------------------

(iv) the average of the Turnover Ratios as of the end of such calendar month and
the two preceding calendar months shall exceed 20.00.

(g) (i) A Change of Control shall occur; (ii) Marathon shall cease to own,
directly or indirectly, 100% of the equity interests of Seller, Servicer (if
Servicer is MPC LP or an Affiliate of Marathon) or any Originator; or (iii) MPC
LP shall cease to directly own 100% of the equity interests of Seller.

(h) (i) One or more final judgments for the payment of money in excess of
$10,000 shall be entered against Seller or (ii) one or more final judgments for
the payment of money in an amount in excess of $100,000,000, individually or in
the aggregate, shall be entered against Servicer on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for thirty
(30) consecutive days without a stay of execution.

(i) (i) The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or MPC LP shall for
any reason cease to transfer, or cease to have the legal capacity to transfer,
or otherwise be incapable of transferring Receivables to Seller under the
Receivables Sale Agreement or (ii) the “Termination Date” under and as defined
in the Receivables Transfer Agreement shall occur under the Receivables Transfer
Agreement or Marathon Canada shall for any reason cease to transfer, or cease to
have the legal capacity to transfer, or otherwise be incapable of transferring
Receivables to MPC LP under the Receivables Transfer Agreement.

(j) This Agreement or any other Principal Transaction Document shall terminate
in whole or in part (except in accordance with its terms or with the consent of
the parties thereto and, other than with respect to a Letter of Credit or Letter
of Credit Application, the Administrative Agent), or shall cease to be effective
or to be the legally valid, binding and enforceable obligation of any Seller
Party or any Originator, as applicable (except with the consent of the parties
thereto and, other than with respect to a Letter of Credit or Letter of Credit
Application, the Administrative Agent), or any Seller Party, any Originator or
Marathon shall directly or indirectly contest in any manner such effectiveness,
validity, binding nature or enforceability of this Agreement or any other
Principal Transaction Document, or the Administrative Agent for the benefit of
the Purchasers shall cease to have a valid and perfected first priority security
interest in the Receivables, the Related Security and the Collections with
respect thereto and the Collection Accounts, free and clear of any Adverse
Claims, except for (a) any Adverse Claim created under this Agreement, under the
Receivables Sale Agreement or under the Receivables Transfer Agreement and
(b) Permitted Liens.

(k) Marathon shall fail to perform or observe any term, covenant or agreement
required to be performed by it under the Performance Undertaking, or the
Performance Undertaking shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Marathon, or Marathon shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability.

(l) Any Person shall be appointed as an Independent Manager of Seller without
prior notice thereof having been given to the Administrative Agent in accordance
with Section 7.1(b)(viii).

(m) Marathon shall fail to comply with any of its financial covenants set forth
in Section 6.07 or 6.08 of the Revolving Credit Agreement as in effect from time
to time.

(n) An ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

(o) The Internal Revenue Service shall file notice of a lien pursuant to
Section 430 or Section 6321 of the Code with regard to any of the assets of any
Seller Party or any of the Receivables, Related Security or Collections in an
amount in excess of $10,000,000 and such lien shall not have been released
within fifteen (15) days; or the PBGC shall, or shall indicate its intention to,
file notice of a lien pursuant to Section 303 or Section 4068 of ERISA with
regard to any of the assets of any Seller Party in an amount in excess of
$10,000,000 and such lien shall not have been released within fifteen (15) days.

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent, upon the direction of the Required
Managing Agents shall take any of the following actions: (i) replace the Person
then acting as Servicer, (ii) declare the Amortization Date to have occurred,
whereupon the Amortization Date shall forthwith occur, without demand, protest
or further notice of any kind, all of which are hereby expressly waived by each
Seller Party; provided, however, that upon the occurrence of an Amortization
Event described in Section 9.1(d)(ii), or of an actual or deemed entry of an
order for relief with respect to any Seller Party under the Federal Bankruptcy
Code, the Amortization Date shall automatically occur, without demand, protest
or any notice of any kind, all of which are hereby expressly waived by each
Seller Party, (iii) to the fullest extent permitted by applicable law, declare
that the Default Fee shall accrue with respect to any of the Aggregate Unpaids
outstanding at such time, (iv) deliver the Collection Notices to the Collection
Banks, and (v) notify Obligors of the Purchasers’ interest in the Receivables.
The aforementioned rights and remedies shall be without limitation, and shall be
in addition to all other rights and remedies of the Administrative Agent, the
Managing Agents and the Purchasers otherwise available under any other provision
of this Agreement, by operation of law, at equity or otherwise, all of which are
hereby expressly preserved, including, without limitation, all rights and
remedies provided under the UCC, all of which rights shall be cumulative.

ARTICLE X

INDEMNIFICATION

Section 10.1 Indemnities by the Seller Parties. Without limiting any other
rights that the Administrative Agent, any Managing Agent, any L/C Issuer, any
Funding Source or any Purchaser may have hereunder or under applicable law,
(A) Seller hereby agrees to indemnify (and pay upon demand to) the
Administrative Agent, each Managing Agent, each Funding Source, each L/C Issuer
and each Purchaser and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs or expenses, for any increased capital
charges due to a breach of any representation or warranty under Section 5.1(cc)
hereof and for all other amounts payable, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser or an L/C Issuer of an interest in the Receivables,
and (B) Servicer hereby agrees to indemnify (and pay upon demand to) each
Indemnified Party for Indemnified Amounts awarded against or incurred by any of
them arising out of Servicer’s activities as Servicer hereunder excluding,
however, in all of the foregoing instances under the preceding clauses (A) and
(B):

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification or material breach by such Indemnified Party of the express
terms of the Transaction Documents;

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

 

40



--------------------------------------------------------------------------------

(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the Purchases by
the Administrative Agent, for the benefit of the Purchasers and L/C Issuers as a
loan or loans by the Purchasers to Seller secured by the Receivables, the
Related Security, the Collection Accounts and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers or the L/C
Issuers to any Seller Party, any Originator or Marathon for amounts otherwise
specifically provided to be paid by such Seller Party, any Originator or
Marathon, as applicable, under the terms of this Agreement or any other
Transaction Document. Without limiting the generality of the foregoing
indemnification, but subject to the exclusions set forth in clauses (i) through
(iii) above, Seller shall indemnify each Indemnified Party for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller or Servicer) relating to or resulting from:

(i) any representation or warranty made by any Seller Party, any Originator or
Marathon (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other written information or
report delivered by any such Person pursuant hereto or thereto, including,
without limitation, the representations and warranties under Section 5.1(cc)
hereof, which shall have been false or incorrect when made or deemed made;

(ii) the failure by Seller, Servicer, any Originator or Marathon to comply with
any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;

(iii) any failure of Seller, Servicer, any Originator or Marathon to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of a Credit Event or draw under any Letter of
Credit, the ownership of the Purchaser Interest or any other investigation,
litigation or proceeding relating to Seller, Servicer, any Originator or
Marathon in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

 

41



--------------------------------------------------------------------------------

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event described in Section 9.1(d);

(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from MPC LP, free and clear of any Adverse Claim (other than as
created hereunder), or any failure of Seller to give reasonably equivalent value
to MPC LP under the Receivables Sale Agreement in consideration of the transfer
by MPC LP of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action;

(xi) any failure to vest and maintain vested in the Administrative Agent for the
benefit of the Purchasers, or to transfer to the Administrative Agent for the
benefit of the Purchasers, legal and equitable title to, and ownership of, a
first priority perfected undivided percentage ownership interest (to the extent
of the Purchaser Interest contemplated hereunder) or security interest in the
Receivables, the Related Security and the Collections and the Collection
Accounts and Lock-Boxes, free and clear of any Adverse Claim (except as created
by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Credit Event or at any subsequent time;

(xiii) any action or omission (other than as expressly contemplated by this
Agreement or any other Principal Transaction Document) by any Seller Party, any
Originator or Marathon which reduces or impairs the rights of the Administrative
Agent, the Managing Agents, the L/C Issuers or the Purchasers with respect to
any Receivable or the value of any such Receivable;

(xiv) any attempt by any Person to void any Credit Event hereunder under
statutory provisions or common law or equitable action;

(xv) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included; or

(xvi) any Letter of Credit issued in connection herewith or the use of the
proceeds thereof by the applicable beneficiary or any affiliate, agent, employee
or assignee thereof. THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT
SUCH LIABILITIES AND COSTS ARE IN ANY WAY OR TO ANY EXTENT, IN WHOLE OR IN PART,
CAUSED BY ANY NEGLIGENT ACT OR OMISSION OF ANY L/C ISSUER, ANY PURCHASER, THE
ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR THEIR RESPECTIVE AFFILIATES.

 

42



--------------------------------------------------------------------------------

Section 10.2 Increased Cost and Reduced Return.

(a) If any Regulatory Change (i) subjects any Purchaser, any L/C Issuer or any
Funding Source to any charge or withholding on or with respect to any Funding
Agreement or this Agreement or a Purchaser’s, L/C Issuer’s or Funding Source’s
obligations under a Funding Agreement or this Agreement, or on or with respect
to the Receivables, or changes the basis of taxation of payments to any
Purchaser, any L/C Issuer or any Funding Source of any amounts payable under any
Funding Agreement or this Agreement (except for changes in the rate of tax on
the overall net income of a Purchaser, L/C Issuer or Funding Source or taxes
excluded by Section 10.1) or (ii) imposes, modifies or deems applicable any
reserve, assessment, fee, tax, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or
liabilities of a Funding Source, an L/C Issuer or a Purchaser, or credit
extended by a Funding Source, an L/C Issuer or a Purchaser pursuant to a Funding
Agreement or this Agreement or (iii) imposes any other condition the result of
which is to increase the cost to a Funding Source, an L/C Issuer or a Purchaser
of performing its obligations under a Funding Agreement or this Agreement, or to
reduce the rate of return on a Funding Source’s, an L/C Issuer’s or Purchaser’s
capital as a consequence of its obligations under a Funding Agreement or this
Agreement, or to reduce the amount of any sum received or receivable by a
Funding Source, an L/C Issuer or a Purchaser under a Funding Agreement or this
Agreement, or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, promptly upon
presentation to Seller by the applicable Managing Agent of a certificate setting
forth the basis for such determination and the additional amounts reasonably
determined by such Managing Agent to compensate such Funding Source, L/C Issuer
or Purchaser, Seller shall pay to such Managing Agent, for the benefit of the
relevant Funding Source, L/C Issuer or Purchaser the amount set forth on such
certificate; provided, that (x) such Funding Source, L/C Issuer or Purchaser
shall have applied consistent return metrics to other similarly situated
borrowers or obligors (after consideration of facility pricing, structure, usage
patterns, capital treatment and relationship) with respect to such increased
costs or reduced returns and (y) to the extent that any Funding Agreement
described in this Section 10.2(a) covers facilities in addition to this
Agreement, each Conduit Purchaser or Funding Source, as the case may be, shall
allocate the liability for any such increased costs or reductions among Seller
and other Persons with whom such Conduit Purchaser or Funding Source, as the
case may be, has entered into agreements to purchase interests in or finance
receivables and other financial assets (“Other Customers”), and Seller shall not
be liable for any such increased costs or reductions that are attributable to
any Other Customer. The term “Regulatory Change” shall mean (i) the adoption
after the date hereof of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy) or any change
therein after the date hereof, (ii) any change after the date hereof in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency, or
(iii) the compliance, whether commenced prior to or after the date hereof, by
any Funding Source or Purchaser with the requirements of (a) the final rule
titled Risk-Based Capital Guidelines; Capital Adequacy Guidelines; Capital
Maintenance: Regulatory Capital; Impact of Modifications to Generally Accepted
Accounting Principles; Consolidation of Asset-Backed Commercial Paper Programs;
and Other Related Issues, adopted by the United States bank regulatory agencies
on December 15, 2009 (the “FAS 166/167 Capital Guidelines”) or (b) the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or any existing or
future rules, regulations, guidance, interpretations or directives from the
U.S. bank regulatory agencies relating to the FAS 166/167 Capital Guidelines or
the Dodd-Frank Wall Street Reform and Consumer Protection Act (whether or not
having the force of law).

(b) The certificate of the applicable Purchaser, L/C Issuer or Funding Source
setting forth the amount or amounts necessary to compensate such Purchaser, L/C
Issuer or Funding Source pursuant to paragraph (a) of this Section 10.2 shall be
conclusive absent manifest error.

 

43



--------------------------------------------------------------------------------

(c) Failure or delay on the part of any L/C Issuer, Purchaser or Funding Source
to demand compensation pursuant to this Section shall not constitute a waiver of
such L/C Issuer’s, such Purchaser’s or such Funding Source’s right to demand
such compensation; provided, that Seller shall not be required to compensate an
L/C Issuer, Purchaser or Funding Source pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such L/C Issuer, Purchaser or Funding Source, as the case may be, notifies
Seller in writing of the Regulatory Change giving rise to such increased costs
or reductions and of such L/C Issuer’s, Purchaser’s or Funding Source’s
intention to claim compensation therefor; provided, further, that if the
Regulatory Change giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(d) If any Purchaser, any L/C Issuer or any Funding Source has or anticipates
having any claim for compensation from Seller pursuant to clause (iii) of the
definition of Regulatory Change appearing in paragraph (a) of this Section 10.2,
and such Purchaser, L/C Issuer or Funding Source reasonably determines,
following consultation with Seller, that having the facility evidenced by this
Agreement publicly rated by one credit rating agency would reduce the amount of
such compensation by an amount deemed by such Purchaser or Funding Source to be
material, such Purchaser or Funding Source (or the related Managing Agent) shall
provide written notice to Seller and Servicer (a “Ratings Request”) that such
Purchaser, L/C Issuer or Funding Source intends to request a public rating of
the facility from one credit rating agency selected by such Purchaser, L/C
Issuer or Funding Source and reasonably acceptable to Seller, of at least “AA”
from S&P and “Aa2” from Moody’s, or the equivalent thereof from any other such
credit rating agency (the “Required Rating”). Upon receipt of any such notice,
Seller shall promptly notify such Purchaser, L/C Issuer or Funding Source either
(x) that Seller has elected to pay the compensation giving rise to such request
for a Required Rating and promptly thereafter pay such compensation to such
Purchaser, L/C Issuer or Funding Source, as applicable, or (y) Seller has
elected to, and thereafter Seller and Servicer shall, cooperate with such
Purchaser’s, L/C Issuer’s or Funding Source’s efforts to obtain the Required
Rating, and use commercially reasonable efforts to provide the applicable credit
rating agency (either directly or through distribution to the Administrative
Agent, such Purchaser, L/C Issuer or Funding Source or the related Managing
Agent), any information (subject to the agreement of the credit rating agency to
maintain the confidentiality of any information so provided which relates to any
Obligor) requested by such credit rating agency for purposes of providing and
monitoring the Required Rating; provided, that notwithstanding Seller’s election
to cooperate in connection with obtaining the Required Ratings, neither failure
to obtain the Required Rating nor failure to have the facility rated (if Seller
has acted in good faith to attempt to obtain such rating) shall constitute an
Amortization Event. The requesting Purchaser, L/C Issuer or Funding Source shall
pay the initial fees payable to the credit rating agency for providing the
rating and all ongoing fees payable to the credit rating agency for the
continued monitoring of the rating. Nothing in this Section 10.2(d) shall
preclude any Purchaser, L/C Issuer or Funding Source from demanding compensation
from Seller pursuant to Section 10.2(a) hereof at any time and without regard to
whether the Required Rating shall have been obtained, or shall require any
Purchaser, L/C Issuer or Funding Source to obtain any rating on the facility
prior to demanding any such compensation from Seller; provided, however, in
demanding such compensation the applicable Purchaser, L/C Issuer or Funding
Source shall take into account and give effect to any reduction in amounts
payable under Section 10.2(a) due to the Required Rating(s) having been
obtained.

Section 10.3 Other Costs and Expenses. Seller shall pay to the Administrative
Agent, the Managing Agents, the L/C Issuers and the Purchasers on demand all
reasonable costs and out-of-pocket expenses in connection with the preparation,
execution, delivery and administration of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder (including
any amendments, restatements, supplements or other modifications of the
foregoing), including without limitation, the cost of Purchasers’ auditors
auditing the books, records and procedures of Seller,

 

44



--------------------------------------------------------------------------------

reasonable fees of the rating agencies, reasonable fees and out-of-pocket
expenses of legal counsel for to the Administrative Agent, the Managing Agents,
the L/C Issuers and the Purchasers with respect thereto and with respect to
advising to the Administrative Agent, each Managing Agent, each L/C Issuer and
each Purchasers as to their respective rights and remedies under this Agreement
and the other Transaction Documents; provided, that in connection with the
closing of the transactions contemplated hereby and the other Transaction
Documents, Seller shall only be obligated to reimburse the costs and expenses of
one primary law firm serving as external counsel to the Administrative Agent,
the Managing Agents, the L/C Issuers and the Purchasers and such special local
counsel as the Administrative Agent and the Managing Agents may deem necessary
in connection therewith. Seller shall pay to the Administrative Agent, each
Managing Agent, each L/C Issuer and each Purchaser on demand any and all costs
and expenses of the Administrative Agent, the Managing Agents, the L/C Issuers
and the Purchasers, if any, including reasonable counsel fees and expenses in
connection with the enforcement of this Agreement, the other Transaction
Documents and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Amortization Event.

ARTICLE XI

THE ADMINISTRATIVE AGENT & THE MANAGING AGENTS

Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints (i) JPMorgan to act as its agent hereunder and under each other
Transaction Document, and (ii) the Managing Agent in its Purchase Group to act
as its agent hereunder and under each other Transaction Document, and authorizes
the Administrative Agent and such Purchaser’s Managing Agent, as the case may
be, to take such actions as agent on its behalf and to exercise such powers as
are delegated to the Administrative Agent or such Managing Agent by the terms of
this Agreement and the other Transaction Documents together with such powers as
are reasonably incidental thereto. Neither the Administrative Agent nor the
Managing Agents shall have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent or the Managing Agents shall be read into this Agreement or
any other Transaction Document or otherwise exist for the Administrative Agent
or the Managing Agents. In performing their functions and duties hereunder and
under the other Transaction Documents, (i) the Administrative Agent shall act
solely as agent for the Purchasers, (ii) each Managing Agent shall act solely as
managing agent for the Conduit Purchasers, Committed Purchasers and L/C Issuer,
if any, in its Purchase Group, and (iii) neither the Administrative Agent nor
any Managing Agent shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller Party or any of such
Seller Party’s successors or assigns. Neither the Administrative Agent nor any
Managing Agent shall be required to take any action that exposes the
Administrative Agent or such Managing Agent to personal liability or that is
contrary to this Agreement, any other Transaction Document or applicable law.
The appointment and authority of the Administrative Agent and the Managing
Agents hereunder shall terminate upon the Final Payout Date. Each Purchaser
hereby authorizes the Administrative Agent to file each of the UCC financing
statements on behalf of such Purchaser (the terms of which shall be binding on
such Purchaser).

Section 11.2 Delegation of Duties. The Administrative Agent and the Managing
Agents may execute any of their respective duties under this Agreement and each
other Transaction Document by or through agents or attorneys in fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor any Managing Agent shall be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected and maintained by it with reasonable care.

 

45



--------------------------------------------------------------------------------

Section 11.3 Exculpatory Provisions. None of the Administrative Agent, the
Managing Agents or any of their respective directors, officers, agents or
employees shall be (i) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement or any other
Transaction Document (except for its, their or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Purchasers or any L/C Issuer for any recitals, statements, representations
or warranties made by any Seller Party, any Originator or Marathon contained in
this Agreement, any other Transaction Document or any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement, or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Seller
Party, any Originator or Marathon to perform its obligations hereunder or
thereunder, or for the satisfaction of any condition specified in Article VI, or
for the perfection, priority, condition, value or sufficiency of any collateral
pledged in connection herewith. Neither the Administrative Agent nor any
Managing Agent shall be under any obligation to any Purchaser or any L/C Issuer
to ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Seller Parties, the Originators or Marathon. Neither the Administrative
Agent nor any Managing Agent shall be deemed to have knowledge of any
Amortization Event or Potential Amortization Event unless the Administrative
Agent or such Managing Agent, as applicable, has received notice from Seller or
a Purchaser. No Managing Agent shall have any responsibility hereunder to any
Purchaser other than the Purchasers in its Purchase Group.

Section 11.4 Reliance by Administrative Agent.

(a) The Administrative Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Seller), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent shall in
all cases be fully justified in failing or refusing to take any action under
this Agreement or any other Transaction Document unless it shall first receive
such advice or concurrence of the Managing Agents, the Required Managing Agents
or all of the Purchasers, as applicable, as it deems appropriate and it shall
first be indemnified to its satisfaction by the Purchasers, provided that unless
and until the Administrative Agent shall have received such advice, the
Administrative Agent may take or refrain from taking any action, as the
Administrative Agent shall deem advisable and in the best interests of the
Purchasers. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
Managing Agents, the Required Managing Agents or all of the Purchasers, as
applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Purchasers.

(b) Each Managing Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Seller), independent accountants and other
experts selected by such Managing Agent. Each Managing Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence or the Purchasers in its related Purchase Group, as it
deems appropriate and it shall first be indemnified to its satisfaction by such
Purchasers, provided that unless and until such Managing Agent shall have
received such advice, such Managing Agent may take or refrain from taking any
action, as such Managing Agent shall deem advisable and in the best interests of
the Purchasers in its related Purchase Group. Each Managing Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of the Purchasers in its related Purchase Group, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all such Purchasers.

 

46



--------------------------------------------------------------------------------

Section 11.5 Non-Reliance on Administrative Agent, Managing Agents, L/C Issuers
and Other Purchasers. Each Purchaser expressly acknowledges that none of the
Administrative Agent, the Managing Agents, L/C Issuers, other Purchasers or any
of their respective officers, directors, employees, agents, attorneys in fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent, any Managing Agent, any L/C Issuer or any other
Purchaser hereafter taken, including, without limitation, any review of the
affairs of any Seller Party, any Originator or Marathon, shall be deemed to
constitute any representation or warranty by the Administrative Agent, such
Managing Agent, such L/C Issuer or such other Purchaser. Each Purchaser
represents and warrants to the Administrative Agent, the Managing Agents, the
L/C Issuer and the other Purchasers that it has and will, independently and
without reliance upon the Administrative Agent, any Managing Agent, any L/C
Issuer or any other Purchaser and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of Seller and the other Seller Parties, the Originators or
Marathon and made its own decision to enter into this Agreement, the other
Transaction Documents and all other documents related hereto or thereto.

Section 11.6 Reimbursement and Indemnification. The Committed Purchasers agree
to reimburse and indemnify the Administrative Agent and each L/C Issuer, and the
Committed Purchasers in each Purchase Group agree to reimburse the Managing
Agent for such Purchase Group, and their respective officers, directors,
employees, representatives and agents ratably according to their (a) Pro Rata
Shares (in the case of any reimbursement any indemnity obligations owing to its
Managing Agent) or (b) ratable shares of the Purchase Limit (in the case of any
reimbursement and indemnity obligations owing to the Administrative Agent or the
L/C Issuer), to the extent not paid or reimbursed by the Seller Parties, the
Originators or Marathon (i) for any amounts for which the Administrative Agent,
in its capacity as Administrative Agent, or such Managing Agent, acting in its
capacity as a Managing Agent, is entitled to reimbursement by the Seller
Parties, the Originators or Marathon hereunder or under any other Transaction
Document, (ii) for any other expenses incurred by the Administrative Agent, in
its capacity as Administrative Agent, or any Managing Agent, acting in its
capacity as a Managing Agent, and acting on behalf of its related Purchasers, in
connection with the administration and enforcement of this Agreement and the
other Transaction Documents, (iii) for any amounts for which any L/C Issuer,
acting in its capacity as L/C Issuer, is entitled to reimbursement by the Seller
Parties, the Originators or Marathon hereunder and (iv) to any L/C Issuer, for
any other expenses incurred by the L/C Issuer, in its capacity as L/C Issuer, in
connection with the administration and enforcement of this Agreement and the
other Transaction Documents

Section 11.7 Administrative Agent in its Individual Capacity. The Administrative
Agent, each Managing Agent and each of their respective Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
Seller or any Affiliate of Seller as though it were not the Administrative Agent
or a Managing Agent hereunder. With respect to the Purchases pursuant to this
Agreement, the Administrative Agent and each Managing Agent shall have the same
rights and powers under this Agreement in its individual capacity as any
Purchaser and may exercise the same as though it were not the Administrative
Agent or a Managing Agent, and the terms “Committed Purchaser”, “Purchaser”,
“Committed Purchasers”, “L/C Issuer” and “Purchasers” shall include the
Administrative Agent and each Managing Agent in its individual capacity.

Section 11.8 Successor Administrative Agent. The Administrative Agent may, upon
thirty (30) days’ prior notice to Seller and the Managing Agents, and the
Administrative Agent shall, upon the direction of all of the Purchasers (other
than the Administrative Agent, in its individual capacity)

 

47



--------------------------------------------------------------------------------

resign as Administrative Agent. Each Managing Agent may, upon thirty (30) days’
prior notice to Seller, the Administrative Agent, the Purchasers in its Purchase
Group, and each Managing Agent shall, upon the direction of all of the
Purchasers in its Purchase Group (other than the Managing Agent, in its
individual capacity), resign as a Managing Agent. If the Administrative Agent
shall resign, then the Required Managing Agents during such thirty-day period
shall appoint from among the Purchasers a successor Administrative Agent. If a
Managing Agent shall resign, then the Purchasers in its Purchase Group shall
appoint a successor managing agent during such thirty-day period. If for any
reason no successor Administrative Agent or Managing Agent is so appointed
during such thirty-day period, then effective upon the termination of such
thirty-day period, the Purchasers shall perform all of the duties of the
Administrative Agent or the Purchasers in the applicable Purchase Group shall
perform all of the duties of such Managing Agent, as applicable, hereunder and
under the other Transaction Documents and Seller and Servicer (as applicable)
shall make all payments in respect of the Aggregate Unpaids directly to the
applicable Purchasers and for all purposes shall deal directly with the
Purchasers. After the effectiveness of any retiring Managing Agent’s or any
Administrative Agent’s resignation hereunder as Managing Agent or Administrative
Agent, the retiring Managing Agent or Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Transaction
Documents and the provisions of this Article XI and Article X shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while it was Managing Agent or Administrative Agent under this Agreement
and under the other Transaction Documents.

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments. (a) The parties hereto hereby agree and consent to the
complete or partial assignment by each Conduit Purchaser of all or any portion
of its rights under, interest in, title to and obligations under this Agreement
(i) to the Committed Purchasers pursuant to this Agreement or to a Funding
Source pursuant to a Funding Agreement, (ii) to any other Purchaser, any
Managing Agent or the Administrative Agent or any of their respective Affiliates
(other than an issuer of commercial paper notes or other entity which obtains
funds from such an issuer of commercial paper notes), (iii) to any other issuer
of commercial paper notes or other entity which obtains funds from such an
issuer of commercial paper notes, which in either case (x) is sponsored or
administered by the Managing Agent of such Conduit Purchaser’s Purchase Group or
administered by any Affiliate of such Managing Agent and (y) has a short-term
debt rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (iv) to
any other Person with the consent of Seller (which consent shall not be
unreasonably withheld, conditioned or delayed); provided that, if an
Amortization Event has occurred and is continuing, consent of Seller shall not
be required for any such assignment pursuant to this clause (iv); provided,
further, that in no event shall any Conduit Purchaser assign any of its rights,
interests or obligations under this Agreement to a Marathon Competitor, and upon
any such assignment, such Conduit Purchaser shall be released from its
obligations so assigned. Further, Seller, Servicer, the Administrative Agent,
the related Managing Agent and each related Committed Purchaser hereby agree
that any assignee of a Conduit Purchaser of this Agreement or all or any of the
interests of any Conduit Purchaser shall have all of the rights and benefits
under this Agreement as if the term “Conduit Purchaser” explicitly referred to
such party, and no such assignment shall in any way impair the rights and
benefits of any Conduit Purchaser hereunder. Neither Seller nor Servicer shall
have the right to assign its rights or obligations under this Agreement (other
than the delegation by Servicer of its duties or responsibilities as Servicer as
permitted under and in accordance with Section 8.1(b)(i)).

(b) Any Committed Purchaser may at any time and from time to time assign to one
or more Persons (“Purchasing Committed Purchasers”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Committed Purchaser and such selling

 

48



--------------------------------------------------------------------------------

Committed Purchaser; provided that Seller’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed) shall be required for any such
assignment unless: (i) such assignment is to any other Purchaser, any Managing
Agent or the Administrative Agent or any of their respective Affiliates,
(ii) such assignment is to any issuer of commercial paper notes or other entity
which obtains funds from such an issuer of commercial paper notes, which in
either case is sponsored or administered by the Managing Agent of such Committed
Purchaser’s Purchase Group or administered by any Affiliate of such Managing
Agent or (iii) an Amortization Event has occurred and is continuing; provided,
further, that the consent of each L/C Issuer shall be required for any
assignment by a Committed Purchaser of its Commitment or any portion thereof;
provided, further, that in no event shall any Committed Purchaser assign any of
its rights, interests or obligations under this Agreement to a Marathon
Competitor. The consent of the Managing Agent and any L/C Issuer for such
Committed Purchaser’s Purchase Group shall be required prior to the
effectiveness of any such assignment. Each assignee of a Committed Purchaser
must (i) have a short-term debt rating of “A-1” or better by S&P and “P-1” by
Moody’s and (ii) agree to deliver to the Administrative Agent, promptly
following any request therefor by the Administrative Agent or any Conduit
Purchaser in its Purchase Group, an enforceability opinion in form and substance
satisfactory to the Administrative Agent and such Conduit Purchaser. Upon
delivery of the executed Assignment Agreement to the Administrative Agent and
the related Managing Agent, such selling Committed Purchaser shall be released
from its obligations hereunder to the extent of such assignment. Thereafter the
Purchasing Committed Purchaser shall for all purposes be a Committed Purchaser
party to this Agreement and shall have all the rights and obligations of a
Committed Purchaser under this Agreement to the same extent as if it were an
original party hereto and no further consent or action by Seller, the
Purchasers, the Managing Agents or the Administrative Agent shall be required.

Section 12.2 Participations. Any Committed Purchaser may, in the ordinary course
of its business at any time sell to one or more Persons (each a “Participant”)
participating interests in its Pro Rata Share of the Capital of the Committed
Purchasers, its Commitment or any other interest of such Committed Purchaser
hereunder. Notwithstanding any such sale by a Committed Purchaser of a
participating interest to a Participant, such Committed Purchaser’s rights and
obligations under this Agreement shall remain unchanged, such Committed
Purchaser shall remain solely responsible for the performance of its obligations
hereunder, and Seller, the Purchasers, the Managing Agents and the
Administrative Agent shall continue to deal solely and directly with such
Committed Purchaser in connection with such Committed Purchaser’s rights and
obligations under this Agreement. Each Committed Purchaser agrees that any
agreement between such Committed Purchaser and any such Participant in respect
of such participating interest shall not restrict such Committed Purchaser’s
right to agree to any amendment, supplement, waiver or modification to this
Agreement, except for any amendment, supplement, waiver or modification
described in Section 14.1(b)(i).

Section 12.3 Federal Reserve. Notwithstanding any provision herein to the
contrary, any Purchaser may at any time pledge or grant a security interest in
all or any portion of its rights (including, without limitation, any interests
in the Purchaser Interest and any rights to payment of Capital and Yield) under
this Agreement to secure obligations of such Purchaser to a Federal Reserve
Bank, without notice to or consent of any Seller Party, the Administrative
Agent, any Managing Agent or any other Purchaser; provided that no such pledge
or grant of a security interest shall release a Purchaser from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
Purchaser as a party hereto.

Section 12.4 Replacement of Purchase Groups. If (i) any Purchaser or Funding
Source requests compensation under Section 10.2(a), (ii) any Committed Purchaser
becomes a Defaulting Committed Purchaser or ceases to have a short-term debt
rating of “A-1” or better by S&P or “P-1” or better by Moody’s or (iii) any
Managing Agent or Purchaser fails to consent to any proposed amendment,
modification, waiver or consent with respect to any provision hereof that
requires the unanimous approval

 

49



--------------------------------------------------------------------------------

of all Managing Agents or Purchasers, or the approval of each of the Managing
Agents or Purchasers affected thereby (in each case in accordance with
Section 14.1), and the consent of the Required Managing Agents shall have been
obtained with respect to such amendment, modification, waiver or consent, then
Seller may, at its sole expense and effort (including payment of any applicable
processing and recordation fees), upon notice to the related Managing Agent and
the Administrative Agent, require each Purchaser in such Managing Agent’s
Purchase Group assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 12.1), all of its respective
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Conduit Purchaser or
Committed Purchaser, as applicable, if a Conduit Purchaser or Committed
Purchaser accepts such assignment); provided, that (x) Seller shall have
received the prior written consent of the Administrative Agent with respect to
any assignee that is not already a member of a Purchase Group hereunder, which
consent shall not unreasonably be withheld, conditioned or delayed, (y) each
member of such assigning Purchase Group shall have received payment of an amount
equal to all outstanding Capital, L/C Obligations, accrued CP Costs and Yield in
respect thereof, accrued fees and all other Aggregate Unpaids payable to it
hereunder, from the assignee (to the extent of such outstanding Capital) or
Seller (in the case of all other amounts) and (z) in the case of any such
assignment resulting from a claim for compensation under Section 10.2(a), such
assignment will result in a reduction in such compensation or payments. A
Purchaser shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Purchaser or otherwise, the
circumstances entitling Seller to require such assignment and delegation cease
to exist.

ARTICLE XIII

EXTENSION OF TERM; TERMINATING PURCHASE GROUPS

Section 13.1 Extension of Term; Terminating Purchase Groups. (a) Seller may, at
any time during the period which is no more than ninety (90) days or less than
sixty (60) days immediately preceding the Liquidity Termination Date (as such
date may have previously been extended pursuant to this Section 13.1(a)),
request that the then applicable Liquidity Termination Date (the “Scheduled
Liquidity Termination Date”) be extended for up to 364 days. Any such request
shall be in writing and delivered to the Administrative Agent and each Managing
Agent, and shall be subject to the following conditions: (i) no Committed
Purchaser shall have an obligation to extend the Liquidity Termination Date at
any time, and (ii) any such extension with respect to any Committed Purchaser
shall be effective only upon the written agreement of the Administrative Agent,
the applicable Managing Agent, such Committed Purchaser, Seller and Servicer.
Each Managing Agent shall respond to any such request on behalf of the Committed
Purchasers in its Purchase Group no later than the fifteenth (15th) day prior to
the Scheduled Liquidity Termination Date (the “Response Deadline”) and a failure
by any Managing Agent to respond by the Response Deadline shall be deemed to be
a rejection of the requested extension. In the event that at least one Committed
Purchaser agrees to extend the Scheduled Liquidity Termination Date, the Seller
Parties, the Administrative Agent, the extending Committed Purchasers, the
applicable Managing Agent or Managing Agents and the applicable Conduit
Purchaser or Conduit Purchasers shall enter into such documents as such
extending Committed Purchasers may deem necessary or appropriate to reflect such
extension, and all reasonable costs and expenses incurred by such Committed
Purchasers, Conduit Purchasers and Managing Agents and the Administrative Agent
(including reasonable attorneys’ fees) shall be paid by Seller (provided, that
Seller shall not, in connection with any such extension, be liable for the fees
and expenses of more than one separate law firm at any one time for the
Committed Purchasers, Conduit Purchasers, Managing Agents and the Administrative
Agent collectively). In the event that any Committed Purchaser declines the
request to extend the Liquidity Termination Date (each such Committed Purchaser
being referred to herein as a “Terminating Committed Purchaser” and, together
with its related Conduit Purchaser, being referred to herein as a “Terminating
Purchaser”; the Purchase Group of each Terminating Purchaser being referred to
herein as a “Terminating Purchase Group”), and the Commitment of such
Terminating Committed Purchaser is not

 

50



--------------------------------------------------------------------------------

assigned to another Person in accordance with the terms of Article XII prior to
the Scheduled Liquidity Termination Date, the Commitment of such Terminating
Committed Purchaser shall automatically terminate on the Scheduled Liquidity
Termination Date, and the Purchase Limit shall be reduced by an amount equal to
each such Terminating Committed Purchaser’s Commitment on the Scheduled
Liquidity Termination Date.

(b) Upon reduction to zero of the Capital of all interests in the Purchaser
Interest of a Terminating Purchase Group (after application of Collections
thereto pursuant to Sections 2.2 and 2.3) (i) all rights and obligations of the
Managing Agent and Purchasers in such Terminating Purchase Group hereunder shall
be terminated, (ii) such Terminating Purchase Group shall cease to be a
“Purchase Group” hereunder and (iii) the related Terminating Committed Purchaser
shall no longer be a “Committed Purchaser” hereunder; provided, however, that
the provisions of Article X shall continue in effect for the benefit of the
Managing Agent and of each Purchaser in such Terminating Purchase Group with
respect to Capital held by such Purchasers prior to such termination.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Waivers and Amendments. (a) No failure or delay on the part of the
Administrative Agent, any Managing Agent, any L/C Issuer or any Purchaser in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). Seller, the Administrative Agent and the Required Managing
Agents, may enter into written amendments, supplements, modifications or waivers
of any provisions of this Agreement, provided, however, that no such amendment,
supplement, modification or waiver shall:

(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or Servicer, (B) reduce the rate or extend the time of payment of Yield or any
CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable to
any Managing Agent or the Administrative Agent for the benefit of the
Purchasers, (D) except pursuant to Article XII hereof, change the amount of the
Capital of any Purchaser, any Committed Purchaser’s Pro Rata Share (except
pursuant to Section 13.1) or any Committed Purchaser’s Commitment, (E) amend,
modify or waive any provision of the definition of Required Managing Agents or
this Section 14.1(b), (F) consent to or permit the assignment or transfer by
Seller of any of its rights and obligations under this Agreement, (G) change the
definition of “Aggregate Reserves,” “Default Ratio,” “Delinquency Ratio,”
“Dilution Ratio,” “Dilution Reserve,” “Eligible Receivable,” “Loss Reserve,”
“Loss Percentage,” “Purchaser Interest,” “Special Concentration Limit,”
“Turnover Ratio” or “Yield and Servicing Reserve”, (H) amend or modify any
defined term (or any defined term used directly or indirectly in such defined
term) used in clauses (A) through (G) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses or (I) release the
lien of the Administrative Agent for the benefit of the Purchasers on all or
substantially all of the Receivables; or

(ii) without the written consent of any L/C Issuer, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such L/C Issuer; or

 

51



--------------------------------------------------------------------------------

(iii) without the written consent of the then Administrative Agent or any
Managing Agent, as applicable, amend, modify or waive any provision of this
Agreement if the effect thereof is to affect the rights or duties of such
Administrative Agent or Managing Agent.

Notwithstanding the foregoing, Seller, the Administrative Agent and the Required
Managing Agents may enter into amendments to modify any of the terms or
provisions of Article XI, Article XII, or any other provision of this Agreement
without the consent of any L/C Issuer, provided that such amendment has no
negative impact upon such L/C Issuer. Any modification or waiver made in
accordance with this Section 14.1 shall apply to each of the Purchasers equally
and shall be binding upon Seller, Servicer, the Managing Agents, the L/C
Issuers, the Purchasers and the Administrative Agent.

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
email, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on Schedule D hereto or at such other address,
facsimile or telecopy number or email address as such Person may hereafter
specify for the purpose of notice to each of the other parties hereto. Each such
notice or other communication shall be effective (i) if given by email or
telecopy, upon the receipt thereof, (ii) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address set forth on Schedule D hereto or as otherwise specified pursuant to
this Section 14.2. Seller hereby authorizes the Administrative Agent and each
Managing Agent to effect purchases and each Managing Agent to make Tranche
Period and Interest Rate selections based on telephonic notices made by any
Person whom the Administrative Agent or such Managing Agent, as applicable, in
good faith believes to be acting on behalf of Seller. Seller agrees to deliver
promptly to the Administrative Agent (and the Administrative Agent shall
promptly forward such written confirmation to each Managing Agent) a written
confirmation of each telephonic notice signed by an Authorized Officer of
Seller; provided, however, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by the Administrative Agent or any Managing Agent, the records of the
Administrative Agent or such Managing Agent, as applicable, shall govern absent
manifest error.

Section 14.3 Setoff; Ratable Payments. (a) Right of Setoff. If an Amortization
Event shall have occurred and be continuing, each Purchaser is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, but excluding Cash-Collateral which shall be applied in
accordance with the terms of this Agreement only) at any time held and other
obligations at any time due and owing by such Purchaser to or for the credit or
the account of Seller against any of and all the obligations of Seller now or
hereafter existing under this Agreement held by such Purchaser, irrespective of
whether or not such Purchaser shall have made any demand under this Agreement
and although such obligations may be unmatured. The rights of each Purchaser
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Purchaser may have. Each Purchaser agrees to
promptly notify Seller and the Administrative Agent after any such setoff and
application by such Purchaser.

(b) If any Purchaser or L/C Issuer, whether by setoff or otherwise, has payment
made to it with respect to any portion of the Aggregate Unpaids owing to such
Purchaser or such L/C Issuer (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser or other L/C Issuer, as applicable, entitled to receive a ratable
share of such Aggregate Unpaids, each such Purchaser and L/C Issuer agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Aggregate Unpaids held by the other Purchasers or other L/C
Issuers so that after such purchase each Purchaser will hold its ratable
proportion of such Aggregate

 

52



--------------------------------------------------------------------------------

Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser or L/C Issuer, as applicable, such purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest.

Section 14.4 Protection of Ownership Interests of the Purchasers. (a) Each
Seller Party agrees that from time to time, at Seller’s expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Administrative Agent or
any Managing Agent may request, to perfect, protect or more fully evidence the
Purchaser Interest, or to enable the Administrative Agent, the Managing Agents
or the Purchasers to exercise and enforce their rights and remedies hereunder.
At any time after the occurrence of the Amortization Date, the Administrative
Agent shall, at the written direction of the Required Managing Agents, direct
Seller or Servicer to, notify the Obligors of Receivables, at Seller’s expense,
of the ownership or security interests of the Purchasers under this Agreement
and may also direct that payments of all amounts due or that become due under
any or all Receivables be made directly to the Administrative Agent or its
designee. Seller or Servicer (as applicable) shall, at any Purchaser’s request,
withhold the identity of such Purchaser in any such notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Administrative Agent, any Managing Agent or any Purchaser may (but shall not be
required to) perform, or cause performance of, such obligations, and the
Administrative Agent’s, such Managing Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes the Administrative
Agent at any time and from time to time in the sole discretion of the
Administrative Agent, and appoints the Administrative Agent as its
attorney-in-fact, to act on behalf of such Seller Party (i) to execute on behalf
of Seller as debtor and to file financing statements necessary or desirable in
the Administrative Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Receivables and
(ii) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Receivables as a financing statement
in such offices as the Administrative Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Purchasers in the Receivables. This appointment is coupled
with an interest and is irrevocable. The Administrative Agent agrees that it
shall not exercise the rights under the foregoing appointment except after the
occurrence and during the continuance of an Amortization Event.

Section 14.5 Confidentiality. (a) Each of the Administrative Agent, the Managing
Agents, the L/C Issuers and the Purchasers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) upon the request or demand of any regulatory
authority having jurisdiction over such Administrative Agent, Managing Agent,
L/C Issuer or Purchaser, as applicable, or its Affiliates (in which case such
Person shall, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, (i) promptly notify Seller in advance of such
disclosure, to the extent permitted by law, and (ii) so furnish only that
portion of such information which the applicable Person is legally required to
disclose), (c) to the extent required by any legal, judicial, administrative
proceeding or other process or otherwise as required by applicable laws or
regulations or by any subpoena or similar legal process (in which case such
Administrative Agent, Managing Agent, L/C Issuer or Purchaser, as applicable,
shall (i) promptly notify Seller in advance of such disclosure, to the extent
permitted by law, and (ii) so furnish only that portion of such information
which the applicable Person is legally required to disclose), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement

 

53



--------------------------------------------------------------------------------

of rights hereunder, (f) subject to an agreement containing provisions no less
restrictive than those of this Section, to any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) to the rating agencies, any commercial paper dealer,
providers of credit enhancement or liquidity to any Conduit Purchaser and any
equity investor in any Conduit Purchasers, (h) to a nationally recognized
statistical rating organization in compliance with Rule 17g-5 under the Exchange
Act (or to any other rating agency in compliance with any similar rule or
regulation in any relevant jurisdiction), (i) with the consent of Seller, or
(j) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Managing Agent, any L/C Issuer or any Purchaser on a
nonconfidential basis from a source other than a Seller Party or one of its
Affiliates; provided, that (notwithstanding the foregoing) no such nonpublic
information which contains projections or forecasts with respect to a Seller
Party or any of its Affiliates shall be disclosed, disseminated or otherwise
made available pursuant to clause (f) above. For the purposes of this Section,
“Information” means all information received from Marathon or any of its
Subsidiaries relating to Marathon or any of its Affiliates (including, without
limitation, MOC, to the extent MOC is an Affiliate of Marathon) or their
business, other than any such information that is available to the
Administrative Agent, any Managing Agent, any L/C Issuer or any Purchaser on a
nonconfidential basis prior to disclosure by Marathon or any of its Affiliates.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) Each Seller Party, each Managing Agent and each Purchaser shall maintain and
shall cause each of its directors, officers, employees and agents to maintain
the confidentiality of this Agreement, the Fee Letter, the other Transaction
Documents and the other confidential or proprietary information with respect to
the Administrative Agent, each Managing Agent, each L/C Issuer and each
Purchaser and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Seller Party, such Managing Agent, such L/C Issuer and
such Purchaser and its officers and employees may disclose such information to
such Seller Party’s, such Managing Agent’s, such L/C Issuer’s and such
Purchaser’s external accountants and attorneys and as required by any applicable
law or order of any judicial or administrative proceeding, and each Purchaser
may disclose such information in accordance with the provisions of
Section 14.5(a). Anything herein to the contrary notwithstanding, each Seller
Party, each Purchaser, each Managing Agent, each L/C Issuer, the Administrative
Agent, each Indemnified Party and any successor or assign of any of the
foregoing (and each employee, representative or other agent of any of the
foregoing) may disclose to any and all Persons, without limitation of any kind,
the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated herein
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to any of the foregoing relating to such tax treatment
or tax structure, and it is hereby confirmed that each of the foregoing have
been so authorized since the commencement of discussions regarding the
transactions.

Section 14.6 Bankruptcy Petition. Seller, Servicer, the Administrative Agent,
each Managing Agent, each L/C Issuer and each Purchaser hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness of any Conduit Purchaser or, if
applicable, any Related CP Issuer, it will not institute against, or join any
other Person in instituting against, such Conduit Purchaser or any Related CP
Issuer any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

 

54



--------------------------------------------------------------------------------

Section 14.7 Limited Recourse. Notwithstanding anything to the contrary
contained herein, the obligations of any Conduit Purchaser under this Agreement
are solely the obligations of such Conduit Purchaser and shall be payable at
such time as funds are received by or are available to such Conduit Purchaser in
excess of funds necessary to pay in full all outstanding Commercial Paper and,
if applicable, all obligations and liabilities of such Conduit Purchaser to any
Related CP Issuer, and, to the extent funds are not available to pay such
obligations, the claims relating thereto shall not constitute a claim against
such Conduit Purchaser but shall continue to accrue. Each party hereto agrees
that the payment of any claim (as defined in Section 101 of the Federal
Bankruptcy Code) of any such party shall be subordinated to the payment in full
of all Commercial Paper.

No recourse under any obligation, covenant or agreement of any Conduit Purchaser
contained in this Agreement shall be had against any member, manager, officer,
director, employee or agent of such Conduit Purchaser, the Administrative Agent,
the Managing Agents, the L/C Issuers, the other Purchasers or any of their
respective Affiliates (solely by virtue of such capacity) by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that this Agreement is
solely an obligation of such Conduit Purchaser individually, and that no
personal liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, member, employee or agent of such Conduit
Purchaser, the Administrative Agent, the Managing Agents, the L/C Issuers, the
other Purchasers or any of their respective Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of such Conduit Purchaser contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by such Conduit
Purchaser of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such member,
manager, officer, director, employee or agent is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement; provided
that the foregoing shall not relieve any such Person from any liability it might
otherwise have as a result of fraudulent actions taken or omissions made by
them.

Section 14.8 Limitation of Liability. No claim may be made by any Seller Party
or any other Person against the Administrative Agent, any Managing Agent, any
Purchaser, any L/C Issuer, any Funding Source or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Seller Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

Section 14.9 CHOICE OF LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES).

Section 14.10 CONSENT TO JURISDICTION. (a) EACH SELLER PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY

 

55



--------------------------------------------------------------------------------

JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY MANAGING AGENT, ANY L/C ISSUER OR ANY PURCHASER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY SELLER PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) EACH SELLER PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (a) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 14.2. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 14.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

Section 14.12 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms and shall remain in full force and
effect until terminated in accordance with its terms; provided, however, that
the rights and remedies with respect to (i) any breach of any representation and
warranty made by any Seller Party pursuant to Article V, (ii) the
indemnification and payment provisions of Article X, Article XI and
Sections 14.5, 14.6, 14.7 and 14.8 shall be continuing and shall survive any
termination of this Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).

 

56



--------------------------------------------------------------------------------

Section 14.13 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic mail in .pdf format shall be effective as
delivery of a manually executed counterpart of this Agreement. Any provisions of
this Agreement which are prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

Section 14.14 Agent Roles. (a) Each of the Managing Agents, the L/C Issuers and
the Purchasers acknowledges that JPMorgan acts, or may in the future act, (i) as
Administrative Agent for the Purchasers, (ii) as Managing Agent for one or more
Conduit Purchasers and Committed Purchasers in its Purchase Group, (iii) as
administrative agent for any Conduit Purchaser or any Committed Purchaser,
(iv) as issuing and paying agent for certain Commercial Paper, (v) to provide
credit or liquidity enhancement for the timely payment for certain Commercial
Paper and (vi) to provide other services from time to time for certain Conduit
Purchaser and/or certain Committed Purchaser (collectively, the “JPMorgan
Roles”). Without limiting the generality of this Section 14.14, each Committed
Purchaser hereby acknowledges and consents to any and all JPMorgan Roles and
agrees that in connection with any JPMorgan Role, JPMorgan may take, or refrain
from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for any such
Conduit Purchaser.

(b) Managing Agent Institution Roles. Each of the Purchasers and L/C Issuers
acknowledges that each Person that serves as a Managing Agent hereunder (a
“Managing Agent Institution”) acts, or may in the future act, (i) as Managing
Agent for one or more Conduit Purchasers and Committed Purchasers in its
Purchase Group, (ii) as issuing and paying agent for each such Conduit
Purchaser’s Commercial Paper, (iii) to provide credit or liquidity enhancement
for the timely payment for each such Conduit Purchaser’s Commercial Paper and
(iv) to provide other services from time to time for some or all of the Conduit
Purchasers (collectively, the “Managing Agent Institution Roles”). Without
limiting the generality of this Section 14.14(b), each Committed Purchaser
hereby acknowledges and consents to any and all Managing Agent Institution Roles
and agrees that in connection with any Managing Agent Institution Role, the
applicable Managing Agent Institution may take, or refrain from taking, any
action that it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for the related Conduit
Purchaser.

Section 14.15 Characterization. (a) It is the intention of the parties hereto
that each Purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale, which purchase shall provide the applicable Purchaser with the
full benefits of ownership of the applicable interest in the Purchaser Interest.
Except as specifically provided in this Agreement, each Purchase hereunder is
made without recourse to Seller; provided, however, that (i) Seller shall be
liable to each Purchaser, each Managing Agent and the Administrative Agent for
all representations, warranties, covenants and indemnities made by Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, any Managing
Agent or the Administrative Agent or any assignee thereof of any obligation of
Seller or any Originator or any other Person arising in connection with the
Receivables, the Related Security, or the related Contracts, or any other
obligations of Seller or any Originator.

 

57



--------------------------------------------------------------------------------

(b) In addition to any ownership interest which the Administrative Agent, on
behalf of the Purchasers, may from time to time acquire pursuant hereto, Seller
hereby grants to the Administrative Agent, for the ratable benefit of the
Purchasers and the other Indemnified Parties, a valid and perfected security
interest in all of Seller’s right, title and interest in, to and under all
Receivables now existing or hereafter arising, the Collections, each Lock-Box,
each Collection Account, all Related Security, all other rights and payments
relating to such Receivables, all of Seller’s rights, title, and interest in, to
and under the Receivables Sale Agreement (including, without limitation, (a) all
rights to indemnification arising thereunder, (b) all rights of MPC LP under the
Receivables Transfer Agreement transferred to Seller pursuant to the Receivables
Sale Agreement and (c) all UCC financing statements filed pursuant thereto), all
amounts paid to Cash-Collateralize any Letter of Credit, all proceeds of any of
the foregoing and all other assets in which the Administrative Agent has
acquired, may hereafter acquire and/or purports to have acquired an interest
hereunder, prior to all other liens on and security interests therein to secure
the prompt and complete payment of the Aggregate Unpaids. The Administrative
Agent and the Purchasers shall have, in addition to the rights and remedies that
they may have under this Agreement, all other rights and remedies provided to a
secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative.

(c) If, notwithstanding the intention of the parties expressed above, any sale
or transfer by Seller hereunder shall be characterized as a secured loan and not
a sale or such sale shall for any reason be ineffective or unenforceable (any of
the foregoing being a “Recharacterization”), then this Agreement shall be deemed
to constitute a security agreement under the UCC and other applicable law. In
the case of any Recharacterization, Seller represents and warrants that each
remittance of Collections to the Administrative Agent or the Purchasers
hereunder will have been (i) in payment of a debt incurred in the ordinary
course of its business or financial affairs and (ii) made in the ordinary course
of its business or financial affairs.

Section 14.16 USA PATRIOT Act. Each Committed Purchaser that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Seller Parties that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Seller Party, which information includes
the name and address of the each Seller Party and other information that will
allow such Committed Purchaser to identify each Seller Party in accordance with
the Act.

Section 14.17 Amendment and Restatement; Consent to Amendment of Receivables
Sale Agreement and Performance Undertaking and Receivables Transfer Agreement.
This Agreement amends, restates and supersedes in its entirety the Original RPA
and shall not constitute a novation thereof. It is the intent of each of the
parties hereto that all references to the Original RPA in any Transaction
Document to which such party is a party and which becomes or remains effective
on or after the date hereof shall be deemed to mean and be references to this
Agreement. By its signature hereto, the Administrative Agent and each Managing
Agent consents to the terms of (1) the Amended and Restated Receivables Sale
Agreement of even date herewith between MPC LP, as seller and the Seller, as
buyer, (2) the Amended and Restated Performance Undertaking of even date
herewith by Marathon in favor of the Seller and (3) the Receivables Transfer
Agreement of even date herewith between Marathon Canada, as seller and MPC LP,
as buyer.

[SIGNATURE PAGES FOLLOW]

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

MPC TRADE RECEIVABLES COMPANY LLC, as Seller By:  

/s/ Donald C. Templin

  Name: Donald C. Templin   Title: President MARATHON PETROLEUM COMPANY LP, as
Servicer By: MPC Investment LLC, its general partner By:  

/s/ Donald C. Templin

  Name: Donald C. Templin  
Title: Senior Vice President and Chief Financial Officer

Signature Page to

Amended and Restated Receivables Purchase Agreement

MPC Trade Receivables Company LLC



--------------------------------------------------------------------------------

CHARIOT FUNDING LLC, as a Conduit Purchaser By:   JPMorgan Chase Bank, N.A., its
attorney-in-fact By:  

/s/ John M. Kuhns

  Name:   John M. Kuhns   Title:   Executive Director JPMORGAN CHASE BANK, N.A.,
as a Committed Purchaser, as a Managing Agent, as an L/C Issuer and as
Administrative Agent By:  

/s/ John M. Kuhns

  Name:   John M. Kuhns   Title:   Executive Director

 

Signature Page to

Amended and Restated Receivables Purchase Agreement

MPC Trade Receivables Company LLC



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Committed Purchaser, as a Managing Agent and as an
L/C Issuer By:  

/s/ Nina Austin

  Name:   Nina Austin   Title:   Vice President

 

Signature Page to

Amended and Restated Receivables Purchase Agreement

MPC Trade Receivables Company LLC



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as a Conduit Purchaser By:  

/s/ David V. DeAngelis

  Name:   David V. DeAngelis   Title:   Vice President THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Committed Purchaser By:  

/s/ Andrew Oram

  Name:   Andrew Oram   Title:   Managing Director THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as a Managing Agent By:  

/s/ Aditya Reddy

  Name:   Aditya Reddy   Title:   Managing Director THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as an L/C Issuer By:  

/s/ Andrew Oram

  Name:   Andrew Oram   Title:   Managing Director

 

Signature Page to

Amended and Restated Receivables Purchase Agreement

MPC Trade Receivables Company LLC



--------------------------------------------------------------------------------

CHARTA, LLC as a Conduit Purchaser By:   Citibank, N.A. as attorney-in fact By:
 

/s/ Kosta Karantzoulis

  Name:   Kosta Karantzoulis   Title:   Vice President CITIBANK, N.A., as a
Committed Purchaser, as a Managing Agent and as an L/C Issuer By:  

/s/ Kosta Karantzoulis

  Name:   Kosta Karantzoulis   Title:   Vice President

 

Signature Page to

Amended and Restated Receivables Purchase Agreement

MPC Trade Receivables Company LLC



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC, as a Conduit Purchaser By:  

/s/ Karla L. Boyd

  Name:   Karla L. Boyd   Title:   Vice President PNC BANK, NATIONAL
ASSOCIATION, as a Committed Purchaser and as an L/C Issuer By:  

/s/ Thomas E. Redmond

  Name:   Thomas E. Redmond   Title:   Senior Vice President PNC BANK, NATIONAL
ASSOCIATION, as a Managing Agent By:  

/s/ William Falcon

  Name:   William Falcon   Title:   Vice President

 

Signature Page to

Amended and Restated Receivables Purchase Agreement

MPC Trade Receivables Company LLC



--------------------------------------------------------------------------------

WINDMILL FUNDING CORPORATION, as a Conduit Purchaser By:  

/s/ Jill A. Russo

  Name:   Jill A. Russo   Title:   Vice President THE ROYAL BANK OF SCOTLAND
PLC, as a Committed Purchaser, as a Managing Agent and as an L/C Issuer By:  
RBS Securities, Inc., as agent By:  

/s/ Gregory S. Blanck

  Name:   Gregory S. Blanck   Title:   Managing Director

 

Signature Page to

Amended and Restated Receivables Purchase Agreement

MPC Trade Receivables Company LLC



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Accrual Period” means (i) in respect of each Tranche of a Committed Purchaser
in a Commercial Paper Purchase Group for which Yield accrues by reference to the
Adjusted LIBO Rate and each Tranche of a Conduit Purchaser funded by Tranche
Funded Commercial Paper, the entire Tranche Period thereof and (ii) in respect
of each Tranche of a Conduit Purchaser funded by Pooled Commercial Paper, each
Tranche of a Committed Purchaser in a Balance Sheet Purchase Group and each
Tranche of a Committed Purchaser for which Yield accrues by reference to the
Alternate Base Rate, each calendar month; provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
Credit Event hereunder to (and including) the last day of the calendar month
thereafter.

“Adverse Claim” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, assignment for security, encumbrance, charge
or security interest in, on or of such asset or (b) any other similar right or
claim in, to or on such asset.

“Adjusted LIBO Rate” means, (x) with respect to any Tranche of a Committed
Purchaser for any Tranche Period, the weighted average (rounded upward, if
necessary, to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate for
such Tranche Period multiplied by (b) the Statutory Reserve Rate; and (y) with
respect to any Committed Purchaser in a Balance Sheet Purchase Group, on any day
during an Accrual Period, the rate (rounded upward, if necessary, to the next
1/16 of 1%) equal to (a) LMIR for such day multiplied by (b) the Statutory
Reserve Rate.

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. As used in
this definition, “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise, and “Controlling” and “Controlled” have meanings correlative thereto.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Dilution Reserve and the Yield and Servicing Reserve.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under the Fee Letter, CP Costs, Yield, Fronting Fees,
Other L/C Fees, Aggregate Capital, all L/C Obligations and all other unpaid
Obligations (whether due or accrued) at such time.

“Agreement” means this Amended and Restated Receivables Purchase Agreement, as
it may be amended, restated, supplemented or otherwise modified and in effect
from time to time.

 

Exh. I-1



--------------------------------------------------------------------------------

“Alternate Base Rate” means for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one month Tranche Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page
of such service, or any successor or substitute for such service) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Amortization Date” means the earliest to occur of (i) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(d)(ii), (ii) the Business Day specified in a written notice from the
Administrative Agent delivered at the direction of the Required Managing Agents
following the occurrence of any other Amortization Event, (iii) the date which
is fifteen (15) days after the Administrative Agent’s receipt of written notice
from Seller that it wishes to terminate the facility evidenced by this
Agreement, (iv) the Liquidity Termination Date, (v) the “Termination Date” under
and as defined in the Receivables Sale Agreement and (vi) the “Termination Date”
under and as defined in the Receivables Transfer Agreement.

“Amortization Event” has the meaning specified in Section 9.1.

“Applicable Margin” has the meaning specified in the Fee Letter.

“Asphalt Products” means asphalt cement, asphalt cement binders, cutback
asphalt, flux, asphalt emulsions, polymer modified asphalt cement, polymer
modified asphalt emulsions, micro-surfacing emulsions, chemically modified
asphalt, crack sealant products and related high performance products,
excluding, for the avoidance of doubt, wellsite fluids, tops and distillate.

“Asphalt Receivable” means a Receivable that relates to a Contract (a) which has
an original payment due date that is more than thirty (30) days but less than
ninety-one (91) days after the invoice date and (b) pursuant to or under which
the Obligor is obligated to pay for Asphalt Products.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, any vice
president, manager, corporate controller, assistant controller, treasurer,
assistant treasurer or chief financial officer, or of its general partner or
managing member, if applicable.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 1.5(e)(ii).

“Balance Sheet Purchase Group” means each Purchase Group that does not include a
Conduit Purchaser and is identified on Schedule A hereto (or in the Assignment
Agreement pursuant to which such Purchase Group became party hereto) as a
“Balance Sheet Purchase Group”, or which has been designated in writing to
Seller and the Administrative Agent as a “Balance Sheet Purchase Group” by the
Managing Agent thereof.

“Broken Funding Costs” means for any Tranche which: (i) has its Capital reduced
without compliance by Seller with the notice requirements hereunder, (ii) does
not become subject to an Aggregate Reduction following the delivery of any
Reduction Notice, (iii) is assigned to the Committed Purchasers pursuant to the
Funding Agreement or (iv) otherwise is terminated prior to the date on which it

 

Exh. I-2



--------------------------------------------------------------------------------

was originally scheduled to end; an amount equal to the excess, if any, of
(A) the CP Costs or Yield (as applicable) that would have accrued during the
remainder of the Tranche Periods or the tranche periods for Commercial Paper
determined by the applicable Managing Agent to relate to such Tranche (as
applicable) subsequent to the date of such reduction, assignment or termination
(or in respect of clause (ii) above, the date such Aggregate Reduction was
designated to occur pursuant to the Reduction Notice) of the Capital of such
Tranche if such reduction, assignment or termination had not occurred or such
Reduction Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such Capital is allocated to another Tranche, the amount of
CP Costs or Yield actually accrued during the remainder of such period on such
Capital for the new Tranche, and (y) to the extent such Capital is not allocated
to another Tranche, the income, if any, actually received during the remainder
of such period by the holder of such Tranche from investing the portion of such
Capital not so allocated. In the event that the amount referred to in clause
(B) exceeds the amount referred to in clause (A), the relevant Purchaser or
Purchasers agree to pay to Seller the amount of such excess. All Broken Funding
Costs shall be due and payable hereunder on the first Settlement Date after
demand.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, Charlotte, North Carolina, Cincinnati, Ohio,
Pittsburgh, Pennsylvania or Chicago, Illinois and The Depository Trust Company
of New York is open for business, and, if the applicable Business Day relates to
any computation or payment to be made with respect to the Adjusted LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.

“Capital” of any Purchaser or L/C Issuer means, at any time, (A) the portion of
the Purchase Price paid by such Purchaser to Seller in consideration of an
Incremental Purchase plus (B) the aggregate amount paid by such Purchaser to an
L/C Issuer pursuant to Section 1.5 plus (C) with respect to an L/C Issuer, the
aggregate amount of Reimbursement Obligations owing to such L/C Issuer minus
(D) sum of the aggregate amount of Collections and other payments received by
the Administrative Agent, the Managing Agents or the Purchasers in respect
thereof which in each case are applied to reduce such Capital in accordance with
the terms and conditions of this Agreement; provided that such Capital shall be
restored (in accordance with Section 2.5) in the amount of any Collections or
other payments so received and applied if at any time the distribution of such
Collections or payments are rescinded, returned or refunded for any reason.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as GAAP was in effect on December 31,
2010), and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP (as GAAP was in effect on
December 31, 2010).

“Cash-Collateralize” means to pledge to the Administrative Agent, for the
benefit of the applicable L/C Issuer (and the participating Purchasers), and
deposit into the L/C Collateral Account, as collateral for the L/C Obligations,
immediately available funds (x) unless otherwise expressly provided herein, in
an amount equal to the Required Cash-Collateral Amount and (y) pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable L/C Issuer; and “Cash-Collateral” shall have a correlative
meaning.

“Change of Control” means the occurrence of any of the following: (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of Rule 13d-5 of the Exchange Act as in
effect on the date hereof), of Equity Interests representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Marathon entitled to vote in the election of directors
(other than such Equity Interests having

 

Exh. I-3



--------------------------------------------------------------------------------

such power only by reason of the happening of a contingency which contingency
has not yet happened); (b) during any period of twenty-five consecutive months,
commencing on or after June 30, 2011, a majority of the members of the board of
directors of Marathon ceases to be composed of individuals (i) who were members
of such board on the first day of such period, (ii) whose election, nomination
or appointment to such board was approved by individuals referred to in clause
(i) above constituting at the time of such election, nomination or appointment
at least a majority of such board or (iii) whose election, nomination or
appointment to such board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election, nomination or
appointment at least a majority of such board; or (c) the occurrence of a
“Change of Control” event as set forth in clause (2) of the definition of
“Change of Control” in the Indenture with respect to the Senior Notes dated as
of February 1, 2011. For purposes of this definition, the following terms shall
have the following meanings:

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than any debt security which by its terms is convertible
at the option of the holder into Equity Interests, to the extent such holder has
not so converted such debt security).

“Senior Notes” means, collectively, Marathon’s 3 1/2% Senior Notes due 2016,
5 1/8% Senior Notes due 2021 and 6 1/2% Senior Notes due 2041.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor),
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) which, consistent with the Credit and Collection Policy, would be written
off Servicer’s or Seller’s books as uncollectible, (iv) which has been
identified by Servicer or Seller as uncollectible or (v) as to which any
payment, or part thereof, remains unpaid for more than ninety (90) days past
invoice for such payment.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.

“Collection Account Agreement” means an agreement in form and substance
acceptable to the Administrative Agent, by and among Seller, the Administrative
Agent, Servicer (if applicable) and the applicable Collection Bank.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form attached to, or
otherwise conforming the requirements set forth in, the applicable Collection
Account Agreement, from the Administrative Agent to a Collection Bank.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, principal, Finance Charges, recoveries or other related
amounts accruing in respect thereof and all cash proceeds of Related Security
with respect to such Receivable and any Deemed Collections.

 

Exh. I-4



--------------------------------------------------------------------------------

“Commercial Paper” means, with respect to any Conduit Purchaser, the promissory
notes issued by such Conduit Purchaser or, if applicable, its Related CP Issuer,
in the commercial paper market.

“Commercial Paper Purchase Group” means, each Purchase Group listed on Schedule
A hereto (or in the Assignment Agreement pursuant to which such Purchase Group
became party hereto) as a “Commercial Paper Purchase Group”, or which has been
designated in writing to Seller and the Administrative Agent as a “Commercial
Paper Purchase Group” by the Managing Agent thereof.

“Committed Purchasers” has the meaning set forth in the preamble to this
Agreement.

“Commitment” means, for each Committed Purchaser, the commitment of such
Committed Purchaser to fund its Pro Rata Share of each Purchase and to incur its
Pro Rata Share of participation interests in respect of L/C Purchases under
Section 1.5(f), such Pro Rata Share not to exceed, in the aggregate, the amount
set forth opposite such Committed Purchaser’s name on Schedule A to this
Agreement or, in the case of a Committed Purchaser that becomes a party to this
Agreement pursuant to an Assignment Agreement, the amount set forth therein as
such Committed Purchaser’s “Commitment”, in each case, as such amount may be
modified in accordance with the terms hereof.

“Commitment Fee” has the meaning specified in the Fee Letter.

“Conduit Purchaser” has the meaning set forth in the preamble to this Agreement.

“Concentration Limit” means, at any time, for any Obligor, an amount equal to
the product of (a) the highest of the following, as applicable: (i) one quarter
of the Loss Reserve Floor (the “Standard Concentration Limit”); (ii) with
respect to any Obligor with a Debt Rating of “AA” or better by S&P and “Aa2” or
better by Moody’s (a “Tier I Concentration Limit”), 8.0%; (iii) with respect to
any Obligor with a Debt Rating of “BBB-” or better by S&P and “Baa3” or better
by Moody’s (a “Tier II Concentration Limit”), 4.0%; or (iv) such other amount (a
“Special Concentration Limit”) for such Obligor set forth on Schedule E hereof,
so long as such Obligor has a Debt Rating of “BBB-” or better by S&P and “Baa3”
or better by Moody’s, and (b) the Eligible Receivables Balance at such time;
provided, that in the case of an Obligor and any Affiliate of such Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliate
are one Obligor; and provided, further, that the Administrative Agent may, upon
direction of the Required Managing Agents, upon not less than three (3) Business
Days’ notice to Seller, cancel any Special Concentration Limit without
retroactive effect.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“CP Costs” means,

(a) with respect to Pooled Commercial Paper for any day, the sum of (i) discount
or yield accrued on Pooled Commercial Paper of such Conduit Purchaser on such
day, plus (ii) any and all accrued commissions in respect of placement agents
and Commercial Paper dealers, and issuing and paying agent fees incurred, in
respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding received by Conduit Purchaser pursuant to any program
liquidity facilities, swing line facilities or other credit facilities in
connection with receivable purchase facilities which are funded by Pooled
Commercial Paper for such day, plus (iv) other costs associated with funding
small or odd-lot amounts with respect to all receivable purchase facilities
which are funded by Pooled Commercial Paper for such day, minus (v) any accrual
of income net of expenses received on such day from investment of collections
received under all receivable purchase facilities funded substantially with
Pooled Commercial Paper, minus (vi) any payment received on such day net of
expenses in respect of Broken Funding Costs related to the prepayment of any
Capital funded or maintained by a Conduit Purchaser pursuant to the terms of any
receivable purchase facilities funded substantially with Pooled Commercial
Paper; and

 

Exh. I-5



--------------------------------------------------------------------------------

(b) with respect to any Tranche Funded Commercial Paper for any day, a rate of
interest equal to the per annum rate (expressed as a percentage and an interest
yield equivalent and calculated on the basis of a 360-day year) equivalent to
the weighted average of the per annum rates (as determined by the related
Managing Agent) paid or payable by such Tranche Funding Conduit Purchaser from
time to time as interest on or otherwise in respect of Commercial Paper that is
allocated, in whole or in part, by its related Managing Agent to fund the
purchase or maintenance of any Capital (and which may also be allocated in part
to the funding of other assets of such Tranche Funding Conduit Purchaser) during
such Tranche Period (or portion thereof) as determined by the related Managing
Agent, which rates shall reflect and give effect to (i) certain documentation
and transaction costs (including dealer and placement agent commissions)
associated with the issuance of the Commercial Paper and (ii) other borrowings
by such Tranche Funding Conduit Purchaser, including borrowings to fund small or
odd dollar amounts that are not easily accommodated in the commercial paper
market, to the extent such amounts are allocated, in whole or in part, by the
related Managing Agent to fund such Tranche Funding Conduit Purchaser’s purchase
or maintenance of Capital during such Tranche Period.

“CRD” means the Capital Requirements Directive which is comprised of Directives
2006/48/EC of the European Parliament and of the Council of 14 June 2006
relating to the taking up and pursuit of the business of credit institutions and
Directive 2006/49/EC of the European Parliament and of the Council of 14 June
2006 on the capital adequacy of investment firms and credit institutions, as
amended from time to time.

“Credit and Collection Policy” means MPC LP’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
attached as Schedule C hereto, as modified from time to time in accordance with
this Agreement.

“Credit Event” means (i) a Purchase, (ii) the renewal, extension, increase,
decrease or other modification of a Letter of Credit or (iii) any Reinvestment.

“Crude Oil Receivable” means any Receivable arising from the sale of crude oil
or the rendering of services in connection therewith.

“Daily Report” means a report, in form and substance mutually agreed upon by
Servicer and the Managing Agents (appropriately completed), furnished by
Servicer to the Managing Agents and the Administrative Agent pursuant to
Section 8.5.

“Daily Reporting Period” means any Level 3 Ratings Period.

“Debt Rating” means, with respect to any Person at any time, the senior
unsecured long-term debt rating assigned by S&P or Moody’s for such Person, in
each case without giving effect to any third party credit enhancement.

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection (i) if at any time the Outstanding Balance of any
such Receivable is either (x) reduced as a result of any defective or rejected
goods or services, any discount or any adjustment or otherwise by Seller or any
Originator (other than cash Collections on account of the Receivables) or
(y) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), such Deemed Collection being equal to the amount of such
reduction, discount

 

Exh. I-6



--------------------------------------------------------------------------------

or other adjustment or (ii) if at any time any of the representations or
warranties in clauses (i), (j), (q), (r), (s), (t), (u) and (z) of Section 5.1
are no longer true with respect to any Receivable, in an amount equal to the
Outstanding Balance of such Receivable.

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to the sum of (a) 2.00%, (b) the
Applicable Margin and (c) the Alternate Base Rate.

“Default Ratio” means, for any calendar month, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables (without duplication) which
remain unpaid for more than sixty (60) but less than ninety-one (91) days past
invoice as of the end of such month (other than any Asphalt Receivable which is
not past due) plus the aggregate Outstanding Balance of all Receivables (without
duplication) which, consistent with the Credit and Collection Policy, were or
should have been written off Seller’s books as uncollectible during such month
divided by (ii) the aggregate Outstanding Balance of all Receivables as of the
end of such month; provided, that any Receivable that would otherwise be
included in the calculation of the “Default Ratio” because such Receivable has
aged the specified number of days past invoice, may be netted, for the purposes
of this calculation, with any credits (x) that have been issued for the purpose
of writing off a portion if such Receivable due to the bankruptcy of the Obligor
thereof and (y) that are specifically denoted as applying to the invoice that
gave rise to such Receivable.

“Defaulting Committed Purchaser” means any Committed Purchaser that, as
determined by the Administrative Agent, (a) has failed to fund any of its
obligations to participate in any Letter of Credit or reimburse any L/C Issuer,
including in respect of Incremental Purchases to pay any Reimbursement
Obligations, within three (3) Business Days of the date required to be funded by
it hereunder, (b) has notified any Seller Party, the Administrative Agent, any
Managing Agent or any other Purchaser that it does not intend to comply with
such funding obligations or has made a public statement to that effect with
respect to such funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with such funding obligations,
or (d) has, or has a direct or indirect parent company that has, taken any
action, or suffered any event to occur, of the type described in Section 9.1(d)
(as if references to Seller Party therein refer to such Committed Purchaser or
such direct or indirect parent company); provided, that a Committed Purchaser
should not be deemed Defaulting Committed Purchaser hereunder solely by virtue
of any control of or ownership interest in, or the acquisition of any ownership
interest in, such Person or the exercise of control over such Person by a
Governmental Authority or instrumentality thereof if and for so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm obligations such as those under this Agreement.

“Delinquency Ratio” means, for any calendar month, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables as of the end of such month divided by (ii) the aggregate
Outstanding Balance of all Receivables as of the end of such month; provided
that any Receivable that would otherwise be included in the calculation of the
“Delinquency Ratio” because such Receivable has aged more than sixty (60) days
past invoice, may be netted, for the purposes of this calculation, with any
credits (i) that have been issued for the purpose of writing off a portion of
such Receivable due to the bankruptcy of the Obligor thereof and (ii) that are
specifically denoted as applying to the invoice that gave rise to such
Receivable.

 

Exh. I-7



--------------------------------------------------------------------------------

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than sixty (60) days past invoice (other than
an Asphalt Receivable which is not past due).

“Dilution Horizon Ratio” means, as of any date, a ratio computed as of the last
day of the most recently ended calendar month by dividing (i) one half of the
aggregate amount of gross sales of the Originators generated during the most
recently ended calendar month by (ii) the Net Receivables Balance as of the most
recently ended calendar month.

“Dilution Ratio” means, as of the end of any calendar month, the ratio
(expressed as a percentage) computed as of the last day of such calendar month
by dividing (i) the aggregate amount of Dilutions (other than Discount Credits
and Rebate Credits) which occurred during such calendar month by (ii) the
aggregate amount of gross sales of the Originators generated during the most
recently ended calendar month.

“Dilution Reserve” means, on any date, an amount equal to the Dilution Reserve
Percentage at such time multiplied by the Net Receivables Balance at such time.

“Dilution Reserve Floor” means 8.0%.

“Dilution Reserve Percentage” means, on any date, the greater of (i) the
Dilution Reserve Floor and (ii) the amount expressed as a percentage and
calculated in accordance with the following formula:

DRP = {(SF x ED) + ((DS – ED) x (DS / ED))} x DHR

where:

 

SF    =    2.25. ED    =    the average of the Dilution Ratios for the twelve
(12) most recently ended calendar months. DS    =    the highest Dilution Ratio
during the twelve (12) most recently ended calendar months. DHR    =    the
Dilution Horizon Ratio at such time.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

“Discount Credits” means, credits issued by Servicer or any Originator to
Obligors in respect of early pay discounts.

“Discount Credits Ratio” means, for any calendar month, the ratio (expressed as
a percentage) computed as of the last day of such month by dividing (i) the
aggregate amount of Discount Credits for such month by (ii) the aggregate amount
of gross sales of the Originators generated during such month.

“Discount Proxy Amount” means, as of any date, an amount equal to the highest
Discount Credits Ratio during the six (6) most recently ended calendar months
multiplied by the aggregate amount of gross sales of the Originators generated
during the most recently ended calendar month.

“Drawing Date” is defined in Section 1.5(f)(i).

 

Exh. I-8



--------------------------------------------------------------------------------

“Eligible Investments” shall mean:

(a) direct obligations of, or guaranteed as to the full and timely payment of
principal and interest by, the United States or obligations of any agency or
instrumentality thereof, if such obligations are backed by the full faith and
credit of the United States;

(b) federal funds, certificates of deposit, time deposits, demand deposits,
notes and bankers’ acceptances of any United States depository institution or
trust company organized under the laws of the United States or any state thereof
and subject to examination and supervision by federal or state financial
institutions regulatory authorities; provided, however, that the short-term
obligations of such depository institution or trust company are rated “A-1+” by
S&P and “P-1” by Moody’s;

(c) commercial paper, demand notes, master notes, promissory notes or other
short-term debt obligations of any corporation incorporated under the laws of
the United States or any state thereof which on the date of the acquisition are
rated “A-1+” by S&P and “P-1” by Moody’s;

(d) investment in money market funds rated “Aam” or better by S&P and “Aa” or
better by Moody’s; and

(e) any other investment approved in writing by the Administrative Agent in
consultation with Seller.

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which:

(a) if a natural person, is a resident of the United States or, if a corporation
or other business organization, either (x) is organized under the laws of the
United States or any political subdivision thereof, is a resident of the United
States or any political subdivision thereof and has a place of business within
the United States, (y) if the Obligor thereof is a resident of, or organized
under the laws of, Canada, the Outstanding Balance of which, when added to the
aggregate Outstanding Balance of all other Eligible Receivables the Obligor of
which is a resident of, or organized under the laws of, Canada, does not exceed
twenty percent (20.0%) of the aggregate Outstanding Balance of all Receivables
at such time, or (z) if the Obligor thereof is a resident of, or organized under
the laws of, a country other than the United States or Canada the Outstanding
Balance of which, when added to the aggregate Outstanding Balance of all other
Eligible Receivables the Obligor of which is a resident of, or organized under
the laws of, a country other than the United States or Canada, does not exceed
five percent (5.0%) of the aggregate Outstanding Balance of all Receivables at
such time;

(b) is not an Affiliate of any of the parties hereto (other than an Affiliate of
any Purchaser); and

(c) is either (x) a Governmental Authority at the state or local level of a
State within the United States or (y) a United States Federal Governmental
Authority, so long as the Outstanding Balance of such Receivable when added to
the aggregate Outstanding Balance of all other Eligible Receivables the Obligor
of which is a United States Federal Governmental Authority, does not exceed five
percent (5.0%) of the aggregate Outstanding Balance of all Receivables at such
time,

 

Exh. I-9



--------------------------------------------------------------------------------

(ii) the Obligor of which is not the Obligor of Charged-Off Receivables, the
balance of which exceeds twenty-five percent (25%) or more of all Receivables of
such Obligor,

(iii) which is not a Charged-Off Receivable or a Receivable as to which any
payment, or part thereof, remains unpaid for more than thirty (30) days past
invoice (other than an Asphalt Receivable which is not past due),

(iv) which is either (x) due and payable by its terms within thirty (30) days of
the original billing date therefor or (y) is an Asphalt Receivable which is not
past due, so long as the Outstanding Balance of such Asphalt Receivable, when
added to the aggregate Outstanding Balance of all other Asphalt Receivables,
does not exceed five percent (5.0%) of the aggregate Outstanding Balance of all
Receivables at such time, and, in each case, has not had its payment terms
extended,

(v) which is an “account” or “chattel paper” within the meaning of
Section 9-102(2) and Section 9-102(11), respectively, of the UCC of all
applicable jurisdictions,

(vi) which is denominated and payable either (x) only in United States dollars
in the United States or (y) only in Canadian dollars in Canada, so long as the
Outstanding Balance of such Receivable, when added to the aggregate Outstanding
Balance of all other Eligible Receivables which are denominated and payable in
Canadian dollars in Canada does not exceed 2.5% of the aggregate Outstanding
Balance of all Receivables at such time,

(vii) which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with the
terms of such Contract,

(viii) which arises under a Contract which does not contain any enforceable
restriction on assignability of such Receivable that is effective under
applicable law (taking into account the applicable UCC),

(ix) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,

(x) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices,
privacy, trading with the enemy and trade and similar sanctions) and with
respect to which no part of the Contract related thereto is in violation of any
such law, rule or regulation,

(xi) which satisfies all applicable requirements of the Credit and Collection
Policy,

(xii) which was generated in the ordinary course of the applicable Originator’s
business,

(xiii) which arises solely from the sale of goods or the provision of services
to the related Obligor by the applicable Originator, and not by any other Person
(in whole or in part),

 

Exh. I-10



--------------------------------------------------------------------------------

(xiv) which is not subject to (A) any right of rescission, set off (excluding
offsets pursuant to credit balance arrangements, net-outs, setoff of delivery or
payment obligations, customer deposits held at the applicable Originator,
potential excise tax offsets and other similar customary contractual
arrangements between such Originator and the related Obligor), counterclaim or
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against the applicable Originator, (B) any other
Adverse Claim (other than Permitted Liens) or (C) any contra balance (which,
during any Level 2 Ratings Period or any Level 3 Ratings Period, shall be deemed
to include all accounts payable owing from the applicable Originator to any
Affiliate of an Obligor), and the Obligor thereon holds no right as against the
applicable Originator to cause such Originator to repurchase the goods or
merchandise the sale of which shall have given rise to such Receivable (except
with respect to sale discounts effected pursuant to the Contract, or defective
goods returned in accordance with the terms of the Contract),

(xv) as to which the applicable Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor, and

(xvi) all right, title and interest to and in which has been validly transferred
(A) in the case of a Receivable originated by Marathon Canada, (i) by Marathon
Canada directly to MPC LP under and in accordance with the Receivables Transfer
Agreement and (ii) thereafter by MPC LP directly to Seller under and in
accordance with the Receivables Sale Agreement and (B) in the case of a
Receivable originated by MPC LP, by MPC LP directly to Seller under and in
accordance with the Receivables Sale Agreement, and, in each such case, Seller
has good and marketable title thereto free and clear of any Adverse Claim (other
than Permitted Liens).

“Eligible Receivables Balance” means the aggregate Outstanding Balance of all
Eligible Receivables less the sum of (i) the Discount Proxy Amount and (ii) the
Rebate Accrual Amount.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Marathon, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Marathon or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Marathon or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Marathon or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by Marathon or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Marathon or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

Exh. I-11



--------------------------------------------------------------------------------

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Excluded Receivables” means all indebtedness and other obligations owed to an
Originator or in which an Originator has a security interest or other interest,
including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible,
arising in connection with the extension of credit under proprietary credit card
services by such Originator, and further includes, without limitation, the
obligation to pay any Finance Charges with respect thereto.

“Facility Termination Date” means the earlier of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means that certain letter agreement dated as of July 1, 2011, by
and among Seller, the Managing Agents and the Administrative Agent, as it may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.

“Final Payout Date” means the date on which the Commitments hereunder shall have
expired or terminated, the Aggregate Unpaids have been indefeasibly paid in full
in cash, all Letters of Credit have terminated or expired or have been
Cash-Collateralized and this Agreement terminates in accordance with its terms.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Fronting Fees” is defined in Section 1.5(k).

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Conduit Purchaser
or, if applicable, its Related CP Issuer.

“Funding Source” means (i) any Committed Purchaser, (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to a Conduit Purchaser, (iii) any agent,
administrator or manager of a Conduit Purchaser, or (iv) any holding company in
respect of any of the foregoing.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

 

Exh. I-12



--------------------------------------------------------------------------------

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, regulatory, public or statutory
instrumentality, authority, body, agency, bureau or entity (including any zoning
authority, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority).

“Group L/C Sublimit” means, with respect to any Purchase Group, the amount set
forth on Schedule A hereto (or in the Assignment Agreement pursuant to which
such Purchase Group became party hereto) subject to assignment pursuant to
Section 12.1.

“Group Purchase Limit” means, with respect to any Purchase Group, the amount set
forth on Schedule A hereto (or in the Assignment Agreement pursuant to which
such Purchase Group became party hereto) subject to assignment pursuant to
Section 12.1, as such amount may be reduced in accordance with Section 1.1(b).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Incremental Purchase” is defined in Section 1.1(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable and accrued liabilities incurred in the ordinary course of business and
(ii) amounts which are being contested in good faith and for which reserves in
conformity with GAAP have been provided), (e) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Adverse Claim on property owned
or acquired by such Person (other than, in the case of property owned or
acquired by Marathon or any Subsidiary thereof, Adverse Claims on equity
interests in joint ventures which are permitted under the Revolving Credit
Agreement), whether or not the Indebtedness secured thereby has been assumed,
but only to the extent of such property’s fair market value, (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is legally liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. The Indebtedness of any Person shall not include
endorsements of checks, bills of exchange and other instruments for deposit or
collection in the ordinary course of business.

 

Exh. I-13



--------------------------------------------------------------------------------

“Indemnified Amounts” is defined in Section 10.1.

“Indemnified Party” is defined in Section 10.1.

“Independent Manager” shall mean a member of the Board of Managers of Seller who
(x) (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a manager of Seller, (A) a director, officer, employee, partner, shareholder,
member, manager or Affiliate of any of the following Persons (collectively, the
“Independent Parties”): Servicer, any Originator, Marathon or any of their
respective Subsidiaries or Affiliates (other than Seller), (B) a supplier to any
of the Independent Parties, (C) a Person controlling or under common control
with any partner, shareholder, member, manager, Affiliate or supplier of any of
the Independent Parties, or (D) a member of the immediate family of any
director, officer, employee, partner, shareholder, member, manager, Affiliate or
supplier of any of the Independent Parties; (ii) has prior experience as an
independent director or manager for a corporation or limited liability company
whose charter documents required the unanimous consent of all independent
directors or managers thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (iii) has at least three years of
employment experience with one or more entities that provide, in the ordinary
course of their respective businesses, advisory, management or placement
services to issuers of securitization or structured finance instruments,
agreements or securities or (y) has been approved in writing by the
Administrative Agent and the Managing Agents.

“Interest Rate” means, the Adjusted LIBO Rate or the Alternate Base Rate, as
applicable, with respect to each Tranche funded or maintained by a Committed
Purchaser or a Conduit Purchaser other than through the issuance of Pooled
Commercial Paper.

“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity and its
successors.

“L/C Collateral Account” has the meaning set forth in Section 1.5(o).

“L/C Issuer” means, each Person listed on Schedule A hereto (or in the
Assignment Agreement pursuant to which such Person became party hereto) as an
“L/C Issuer”, or which has been designated in writing to Seller and the
Administrative Agent as an “L/C Issuer” by the related Managing Agent, together
with their respective successors and permitted assigns hereunder.

“L/C Obligations” means, at any time, the sum, without duplication, of (a) the
L/C Undrawn Amount at such time plus (b) the aggregate unpaid amount at such
time of all Reimbursement Obligations.

“L/C Purchase” is defined in Section 1.1(a).

“L/C Sublimit” means $1,000,000,000.

“L/C Undrawn Amount” means, at any time, the aggregate undrawn amount of all
outstanding Letters of Credit at such time.

“Letter of Credit” means a stand-by letter of credit issued by an L/C Issuer
pursuant to this Agreement in United States Dollars for the account of MPC LP or
an Affiliate of MPC LP at the request of MPC LP under and pursuant to the
Receivables Sale Agreement.

“Letter of Credit Application” has the meaning set forth in Section 1.5(b).

 

Exh. I-14



--------------------------------------------------------------------------------

“Letter of Credit Request” has the meaning set forth in Section 1.5(b).

“Level 1 Ratings Period” means any period of time during which the Debt Rating
of Marathon is (i) “BBB-” or higher by S&P or (ii) “Baa3” or higher by Moody’s;
provided, that if the ratings of S&P and Moody’s differ by more than one level,
the rating one level below the higher of the two ratings shall control.

“Level 2 Ratings Period” means any period of time, other than a Level 3 Rating
Period, during which the Debt Rating of Marathon is (i) lower than “BBB-” by S&P
and (ii) lower than “Baa3” by Moody’s; provided, that if the ratings of S&P and
Moody’s differ by more than one level, the rating one level below the higher of
the two ratings shall control.

“Level 3 Ratings Period” means any period of time during which (A) the Debt
Rating of Marathon is (i) “BB-” or lower by S&P or (ii) “Ba3” or lower by
Moody’s; provided, that if the ratings of S&P and Moody’s differ by more than
one level, the rating one level below the higher of the two ratings shall
control, or (B) Marathon ceases to have a Debt Rating by S&P or Moody’s (other
than by reason of such rating agency ceasing to be in the business of rating
corporate debt obligations).

“LIBO Rate” means, with respect to any Capital for any Tranche Period, the rate
appearing on Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page of such service, or any successor or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Tranche
Period, as the rate for dollar deposits with a maturity comparable to such
Tranche Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Capital for such Tranche
Period shall be the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Tranche Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Tranche Period.

“Liquidity Termination Date” means June 30, 2014, subject to the extension
thereof with respect to all or part of the Commitments pursuant to Section 13.1.

“LMIR” means, for any day, the one-month “Eurodollar Rate” for deposits in
dollars as reported on Reuters Screen LIBOR01 Page or on any successor or
substitute page of such service, or any successor or substitute for such
service, for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 a.m. (London time) on
such date, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the relevant Managing
Agent from another recognized source for interbank quotation), in each case,
changing when and as such rate changes.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

“Loss Horizon Ratio” means, as of any date, a ratio computed as of the last day
of the most recently ended calendar month by dividing (i) the aggregate amount
of gross sales of the Originators during the most recently ended calendar month
by (ii) the Net Receivables Balance as of the last day of such calendar month.

 

Exh. I-15



--------------------------------------------------------------------------------

“Loss Percentage” means, at any time, the greater of (i) the Loss Reserve Floor
and (ii) the amount expressed as a percentage and calculated in accordance with
the following formula:

 

LP    =    LR x LHR x SF where: LR    =    the greatest three-month average Loss
Ratio during the immediately preceding 12-month period. LHR    =    the Loss
Horizon Ratio at such time. SF    =    2.25.

“Loss Ratio” means, on any date, the ratio (expressed as a percentage) computed
as of the last day of the most recently ended calendar month equal to (i) the
aggregate Outstanding Balance of all Receivables (without duplication) which
remain unpaid for more than sixty (60) but less than ninety-one (91) days past
invoice plus the aggregate Outstanding Balance of all Receivables (without
duplication) which, consistent with the Credit and Collection Policy, were or
should have been written off Seller’s books as uncollectible during the most
recently ended calendar month plus the aggregate Outstanding Balance of all
Receivables (without duplication) with respect to which the related Obligors are
subject to a proceeding of the type described in Section 9.1(d) but which have
not yet been written off Seller’s books as uncollectible, divided by (ii) the
aggregate amount of gross sales of the Originators generated during the calendar
month which ended two (2) calendar months prior to such last day.

“Loss Reserve” means, on any date, an amount equal to the product of (a) the
Loss Percentage multiplied by (b) the Net Receivables Balance as of the close of
business of Servicer on such date.

“Loss Reserve Floor” means 10.0%.

“Managing Agent” has the meaning set forth in the preamble to this Agreement.

“Marathon” means Marathon Petroleum Corporation, a Delaware corporation.

“Marathon Canada” means Marathon Petroleum Trading Canada LLC, a Delaware
limited liability company.

“Marathon Competitor” means any competitor of Marathon engaged in the business
of refining, trading, marketing or producing petroleum or petroleum products
(other than a financial institution or an Affiliate thereof).

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, taken as a
whole, (ii) the ability of any Seller Party to perform its obligations under
this Agreement or Marathon to perform its obligations under the Performance
Undertaking, (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) any Purchaser’s interest in the Receivables
generally or in any significant portion of the Receivables, the Related Security
or the Collections with respect thereto, or (v) the collectibility of the
Receivables generally or of any material portion of the Receivables.

“MOC” means Marathon Oil Corporation, a Delaware corporation.

 

Exh. I-16



--------------------------------------------------------------------------------

“Monthly Report” means a report, in substantially the form of Exhibit VI hereto
(appropriately completed), furnished by Servicer to the Administrative Agent
pursuant to Section 8.5.

“Monthly Reporting Period” means any Level 1 Ratings Period.

“Monthly Settlement Date” means (a) for each of the first six full calendar
months after the date hereof, the 25th day of such month and (b) for each
calendar month thereafter, the 20th day of such month.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MPC LP” has the meaning set forth in the preamble to this Agreement.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Receivables Balance” means, at any time, the Eligible Receivables Balance
at such time reduced by the aggregate amount by which the Outstanding Balance of
all Eligible Receivables of each Obligor and its Affiliates exceeds the
Concentration Limit for such Obligor.

“Obligations” shall have the meaning set forth in Section 2.1.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Originator” means each of (i) MPC LP, in its capacity as seller under the
Receivables Sale Agreement and (ii) Marathon Canada, in its capacity as seller
under the Receivables Transfer Agreement.

“Other L/C Fees” is defined in Section 1.5(k).

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Performance Undertaking” means that certain Amended and Restated Performance
Undertaking, dated as of October 1, 2011, by Marathon in favor of Seller, as the
same may be further amended, restated, supplemented or otherwise modified from
time to time.

“Permitted Liens” means any liens (a) for taxes, assessments and governmental
charges or levies in such case are either (i) not overdue or (ii) the validity
or amount thereof is being contested in good faith by appropriate proceedings
and as to which adequate reserves are set aside in accordance with GAAP and
(b) of a collecting bank in the ordinary course of processing items for payment.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

Exh. I-17



--------------------------------------------------------------------------------

“Pooled Commercial Paper” means Commercial Paper notes of a Conduit Purchaser
(or, if applicable, its Related CP Issuer) subject to any particular pooling
arrangement by such Conduit Purchaser, but excluding Commercial Paper issued by
such Conduit Purchaser (or, if applicable, its Related CP Issuer) for a tenor
and in an amount specifically requested by any Person in connection with any
agreement effected by such Conduit Purchaser.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its office located in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Principal Transaction Documents” has the meaning set forth in the definition of
“Transaction Documents”.

“Pro Rata Share” means, for each Committed Purchaser, a percentage (expressed
out to five decimal places) equal to (i) the Commitment of such Committed
Purchaser, divided by (ii) the aggregate amount of all Commitments of all
Committed Purchasers hereunder, adjusted as necessary to give effect to the
application of the terms of Section 1.5(n). If all of the Commitments have
terminated or expired, the Pro Rata Shares shall be determined based upon the
Commitments most recently in effect.

“Purchase” means an Incremental Purchase or an L/C Purchase.

“Purchase Group” means each group consisting of a Managing Agent, one or more
related Committed Purchasers, any related Conduit Purchasers and a related L/C
Issuer, if any.

“Purchase Group Share” means, with respect to any Purchase Group, the percentage
(expressed out to five decimal places) equivalent to the fraction, the numerator
of which is the aggregate Commitments of all Committed Purchasers in such
Purchase Group and the denominator of which is the Purchase Limit. If all of the
Commitments have terminated or expired, the Purchase Group Shares shall be
determined based upon the Commitments most recently in effect.

“Purchase Limit” means $1,000,000,000, adjusted as necessary to give effect to
any reduction pursuant to Section 1.1(b).

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase, the amount
paid to or for the benefit of Seller in connection therewith (including in
satisfaction of Reimbursement Obligations in respect of any Letter of Credit),
which shall not exceed the least of (i) the amount requested by Seller in the
applicable Purchase Notice, as applicable, (ii) the unused portion of the
Purchase Limit on the applicable purchase date and (iii) the excess, if any, of
the Net Receivables Balance (less the Aggregate Reserves) on the applicable
purchase date over the sum of the Aggregate Capital and the L/C Undrawn Amount
determined as of the date of the most recent Daily Report, Weekly Report or
Monthly Report, as applicable.

“Purchasers” means each Conduit Purchaser, each Committed Purchaser and each L/C
Issuer.

“Purchaser Interest” means, at any time, the undivided percentage ownership
interest (computed as set forth below) of the Purchasers and L/C Issuers in
(i) each Receivable arising prior to the time of the

 

Exh. I-18



--------------------------------------------------------------------------------

most recent computation or recomputation of such undivided interest, (ii) all
Related Security with respect to each such Receivable, and (iii) all Collections
with respect to, and other proceeds of, each such Receivable. Such undivided
percentage interest shall equal:

 

  

AC + UA

      NRB – AR   

where:

 

AC    =    Aggregate Capital. UA    =    L/C Undrawn Amount less the amount of
Cash-Collateral on deposit in the L/C Collateral Account.

AR

   =    the Aggregate Reserves.

NRB

   =    the Net Receivables Balance.

The Purchaser Interest shall be computed time to time pursuant to Section 1.1(c)
hereof.

“Purchasing Committed Purchaser” has the meaning set forth in Section 12.1(b).

“Rebate Accrual Amount” means, as of any date, the amount of accruals set forth
on the balance sheet of Servicer or any Originator relating to volume rebates on
such date.

“Rebate Credits” means credits issued by Servicer or the applicable Originator
to Obligors in respect of volume rebates.

“Receivable” means all indebtedness and other obligations, other than Excluded
Receivables, owed to Seller or the applicable Originator (at the time it arises,
and before giving effect to any transfer or conveyance under the Receivables
Transfer Agreement, the Receivables Sale Agreement or hereunder) or in which
Seller or the applicable Originator has a security interest or other interest,
including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible,
arising in connection with the sale of crude oil, condensate or refined
petroleum products or the rendering of services in connection therewith by such
Originator, and further includes, without limitation, the obligation to pay any
Finance Charges with respect thereto. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or Seller treats such indebtedness,
rights or obligations as a separate payment obligation.

“Receivables Sale Agreement” means that certain Amended and Restated Receivables
Sale Agreement, dated as of October 1, 2011, by and between MPC LP, as seller,
and Seller, as buyer, as the same may be further amended, restated or otherwise
modified from time to time.

“Receivables Transfer Agreement” means that certain Receivables Transfer
Agreement, dated as of October 1, 2011, by and between Marathon Canada, as
seller, and MPC LP, as buyer, as the same may be amended, restated or otherwise
modified from time to time.

 

Exh. I-19



--------------------------------------------------------------------------------

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Change” has the meaning set forth in Section 10.2(a).

“Reimbursement Obligations” shall mean all outstanding matured reimbursement or
repayment obligations of Seller to any L/C Issuer (and the participating
Purchasers) with respect to amounts drawn on a Letter of Credit, whether
pursuant to Section 1.5 or otherwise.

“Reinvestment” has the meaning set forth in Section 2.2(a).

“Related CP Issuer” means, with respect to any Conduit Purchaser, any asset
backed commercial paper conduit that issues Commercial Paper to provide funding
to such Conduit Purchaser in connection with its Capital hereunder.

“Related Entity” means Marathon, Servicer (so long as Servicer is MPC LP or an
Affiliate of Marathon), each Originator and each of their respective Affiliates
and their respective successors.

“Related Security” means, with respect to any Receivable:

(i) all of Seller’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale, financing or lease of which
by the applicable Originator gave rise to such Receivable, and all insurance
contracts with respect thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, letters of credit, letter of credit rights, “supporting
obligations” (within the meaning of Section 9-102(a) of all applicable
enactments of the UCC), insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise,

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

(v) all Records related to such Receivable,

(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement in respect of such Receivable (including, without limitation, any
rights of MPC LP under the Receivables Transfer Agreement transferred to Seller
under the Receivables Sale Agreement) and all of Seller’s right, title and
interest in, to and under the Performance Undertaking, and

(vii) all proceeds of any of the foregoing.

 

Exh. I-20



--------------------------------------------------------------------------------

“Required Cash-Collateral Amount” means, with respect to a Letter of Credit, the
sum of (x) the Stated Amount of such Letter of Credit plus (y) the amount of any
interest or fees accrued or to accrue on each Letter of Credit through the
stated expiration thereof, including, without limitation, Undrawn L/C Fees,
Fronting Fees and Other L/C Fees.

“Required Managing Agents” means, at any time, the Managing Agents whose Group
Purchase Limits together exceed fifty percent (50%) of the Purchase Limit at
such time.

“Required Notice Period” means, (x) with respect to any Aggregate Reduction, in
a proposed amount which is equal to or less than $400,000,000, no later than
3:00 p.m. (Chicago time) on the Business Day that is two (2) Business Days
immediately prior to the Business Day on which such Aggregate Reduction is to
occur and (y) with respect to any Aggregate Reduction, in a proposed amount
which is greater than $400,000,000, no later than 3:00 p.m. (Chicago time) on
the Business Day that is four (4) Business Days immediately prior to the
Business Day on which such Aggregate Reduction is to occur.

“Required Rating” has the meaning set forth in Section 10.2(d).

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of equity interests of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of equity interests or in any junior class of equity interests of Seller,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
equity interests of Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of equity interests of Seller now or hereafter outstanding,
and (v) any payment of management fees by Seller (except for reasonable
management fees to any Originator or its Affiliates in reimbursement of actual
management services performed).

“Revolving Credit Agreement” means that certain Revolving Credit Agreement dated
as of March 11, 2011, by and among Marathon, the Lenders party thereto and
JPMorgan, as administrative agent.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Scheduled Liquidity Termination Date” has the meaning set forth in
Section 13.1.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to the functions of said Commission.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables. The initial Servicer hereunder is MPC LP.

 

Exh. I-21



--------------------------------------------------------------------------------

“Servicing Fee” has the meaning set forth in Section 8.6.

“Settlement Date” means each of (i) each Monthly Settlement Date, (ii) the last
day of the relevant Tranche Period in respect of Capital funded by a Conduit
Purchaser with Tranche Funded Commercial Paper and (iii) the last day of the
relevant Tranche Period in respect of Capital funded or maintained by any
Committed Purchaser.

“Special Concentration Limit” has the meaning set forth in the definition of
“Concentration Limit”.

“Standard Concentration Limit” has the meaning set forth in the definition of
“Concentration Limit”.

“Stated Amount” means, with respect to any Letter of Credit at any time, the
maximum amount that may be drawn thereunder in accordance with its terms at such
time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Tranches for which Yield is calculated based on
the Adjusted Libor Rate shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Committed Purchaser under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Terminating Committed Purchaser” has the meaning set forth in Section 13.1(a).

“Terminating CP Tranche” has the meaning set forth in Section 3.4(b).

“Terminating Purchaser” has the meaning set forth in Section 13.1(a).

“Terminating Purchase Group” has the meaning set forth in Section 13.1(a).

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“Termination Percentage” has the meaning set forth in Section 2.2(b).

 

Exh. I-22



--------------------------------------------------------------------------------

“Tier I Concentration Limit” has the meaning set forth in the definition of
“Concentration Limit”.

“Tier II Concentration Limit” has the meaning set forth in the definition of
“Concentration Limit”.

“Tranche” means any portion of Capital funded or maintained (x) by a Conduit
Purchaser either through the issuance of Pooled Commercial Paper, through the
issuance of Tranche Funded Commercial Paper or pursuant to a Funding Agreement
(but not any combination thereof) and, if applicable, with a single Tranche
Period, or (y) by a Committed Purchaser which accrues Yield by reference to a
single Interest Rate type and, if applicable, with a single Tranche Period.

“Tranche Funded Commercial Paper” means Commercial Paper issued by a Conduit
Purchaser for a tenor and in an amount specifically requested by Seller
hereunder.

“Tranche Funding Conduit Purchaser” means each Conduit Purchaser that is
identified as a “Tranche Funding Conduit Purchaser” on Schedule A hereto or in
the Assignment Agreement pursuant to which it becomes a party hereto.

“Tranche Period” means, with respect to a Tranche:

 

  (a) if Yield for such Tranche is calculated on the basis of the Adjusted LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the related Managing Agent and Seller, commencing on a
Business Day selected by Seller or the related Managing Agent pursuant to this
Agreement. Such Tranche Period shall end on the day in the applicable succeeding
calendar month which corresponds numerically to the beginning day of such
Tranche Period, provided, however, that if there is no such numerically
corresponding day in such succeeding month, such Tranche Period shall end on the
last Business Day of such succeeding month; or

 

  (b) in the case of any Tranche of a Conduit Purchaser funded through the
issuances of Tranche Funded Commercial Paper, a period not less than sixty (60),
and not more than two hundred seventy (270) days commencing on a Business Day
selected by Seller and agreed to by the related Managing Agent; provided, that
after the Facility Termination Date, each such Tranche Period shall end on or
prior to the next succeeding Settlement Date.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the Adjusted LIBO Rate, if
such next succeeding Business Day falls in a new month, such Tranche Period
shall end on the immediately preceding Business Day. In the case of any Tranche
Period which commences before the Amortization Date and would otherwise end on a
date occurring after the Amortization Date, such Tranche Period shall end on the
Amortization Date. The duration of each Tranche Period which commences after the
Amortization Date shall be of such duration as reasonably selected by the
Administrative Agent.

“Transaction Documents” means, collectively, (i) this Agreement, each Purchase
Notice, each Letter of Credit Request, each Letter of Credit Application, each
Letter of Credit, the Receivables Sale Agreement, the Receivables Transfer
Agreement, each Collection Account Agreement, the Performance Undertaking, the
Fee Letter, the Subordinated Note (as defined in the Receivables Sale Agreement)
(collectively, the “Principal Transaction Documents”) and (ii) all other
instruments, documents and agreements executed and delivered in connection
herewith.

 

Exh. I-23



--------------------------------------------------------------------------------

“Turnover Ratio” means, with respect to any calendar month, an amount equal to
(i) the aggregate Outstanding Balance of all Receivables as of the beginning of
such calendar month, divided by (ii) the aggregate amount of Collections from
Obligors during such calendar month, multiplied by (iii) 30.

“Weekly Report” means a report, in form and substance mutually agreed upon by
Servicer and the Managing Agents (appropriately completed), furnished by
Servicer to the Managing Agents and the Administrative Agent pursuant to
Section 8.5.

“Weekly Reporting Period” means any Level 2 Ratings Period.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Undrawn L/C Fee” has the meaning specified in the Fee Letter.

“Yield” means:

(a) for each respective Accrual Period relating to a Tranche funded or
maintained by a Committed Purchaser in a Commercial Paper Purchase Group or a
Conduit Purchaser (other than through the issuance of Pool Funded Commercial
Paper), an amount equal to the product of (x) the sum of (i) the Applicable
Margin and (ii) the applicable Interest Rate for each Tranche multiplied by
(y) the Capital for each day elapsed during such Accrual Period, annualized on a
360 day basis;

(b) for a Tranche funded or maintained by a Committed Purchaser in a Balance
Sheet Purchase Group, an amount equal to the product of (x) the applicable
Interest Rate for such Tranche multiplied by (y) the Capital of such Tranche for
each day elapsed during such Accrual Period, annualized on a 360 day basis; and

(c) for each draw under a Letter of Credit that has not yet been reimbursed, an
amount equal to the product of (x) the sum of (i) the Applicable Margin and
(ii) the Alternate Base Rate multiplied by (y) the amount of such draw for each
day elapsed prior to the repayment of such amount, annualized on a 360 day basis

“Yield and Servicing Reserve” means, on any date, an amount equal to (x) 1.50%
multiplied by (y) the Net Receivables Balance as of the close of business of
Servicer on such date.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

Exh. I-24



--------------------------------------------------------------------------------

EXHIBIT II-A

FORM OF PURCHASE NOTICE

[Date]

JPMorgan Chase Bank, N.A., as

Administrative Agent

10 S. Dearborn

Chicago, Illinois 60603-0596

Attention: Asset Backed Securities Conduit Group

Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement dated as of October 1, 2011, by and among MPC Trade Receivables
Company LLC, a Delaware limited liability company (“Seller”), Marathon Petroleum
Company LP, a Delaware limited partnership, as Servicer, the entities from time
to time party thereto as Conduit Purchasers, the entities from time to time
party thereto as Committed Purchasers, the entities from time to time party
thereto as Managing Agents and JPMorgan Chase Bank, N.A., as Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Receivables
Purchase Agreement.

The Administrative Agent and each Managing Agent is hereby notified of the
following Incremental Purchase:

 

Purchase Price:

   $            1

Date of Purchase:

  

Requested Interest Rate:

   [Adjusted LIBO Rate] [Alternate Base Rate] [Pooled Commercial Paper rate]
[Tranche Funded Commercial Paper rate]

Requested Tranche Period (if applicable):

  

Each Managing Agent should wire-transfer its related Purchase Group Share of the
Purchase Price in immediately available funds on the above-specified date of
purchase to:

MPC Trade Receivables Company LLC

PNC Bank, National Association

500 First Avenue

Pittsburgh, PA 15219

041000124

 

1 

Must be at least $5,000,000

 

Exh. II-A-1



--------------------------------------------------------------------------------

Reference: Tom Mosholder

Telephone advice to: Tom Mosholder @ tel. No. (713) 296-2480

Please advise [Name] at telephone no ( )                      if the Conduit
Purchaser(s) in your Purchase Group will not be making this purchase.

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), Seller hereby certifies that the following
statements are true on the date hereof:

(i) the representations and warranties set forth in Section 5.1 of the
Receivables Purchase Agreement are true and correct in all material respects
(except that the materiality standard in this clause (i) shall not apply to any
such representation or warranty that is expressly qualified by a materiality
standard or contains any carve-out or exception based on a Material Adverse
Effect by its express terms) on and as of the date of this Purchase Notice
(unless such representation or warranty refers to an earlier date, in which case
such representation or warranty shall be true and correct on and as of such
earlier date);

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event, and no event
has occurred and is continuing, or would result from the proposed Incremental
Purchase, that would constitute a Potential Amortization Event;

(iii) (1) the Facility Termination Date has not occurred, (2) the Aggregate
Capital plus the L/C Undrawn Amount does not exceed the Purchase Limit, (3) the
L/C Obligations do not exceed the L/C Sublimit and (4) the Purchaser Interest
does not exceed 100%; and

(iv) the amount of Aggregate Capital is $             after giving effect to the
Incremental Purchase to be made on the Purchase Date.

 

Very truly yours, MPC TRADE RECEIVABLES COMPANY LLC

By:

 

 

  Name:   Title:

 

Exh. II-A-2



--------------------------------------------------------------------------------

EXHIBIT II-B

FORM OF LETTER OF CREDIT REQUEST

[Date]

JPMorgan Chase Bank, N.A., as

Administrative Agent

10 S. Dearborn

Chicago, Illinois 60603-0596

Attention: Asset Backed Securities Conduit Group

[ADDRESS FOR MANAGING AGENT OF APPLICABLE L/C ISSUER]

Re: LETTER OF CREDIT REQUEST

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement dated as of October 1, 2011, by and among MPC Trade Receivables
Company LLC, a Delaware limited liability company (“Seller”), Marathon Petroleum
Company LP, a Delaware limited partnership, as Servicer, the entities from time
to time party thereto as Conduit Purchasers, the entities from time to time
party thereto as Committed Purchasers, the entities from time to time party
thereto as Managing Agents and JPMorgan Chase Bank, N.A., as Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Receivables
Purchase Agreement.

Each of the Administrative Agent and the related Managing Agent of the L/C
Issuer of the below described Letter of Credit is hereby notified of the
following request for [the issuance of a Letter of Credit][the
[amendment][renewal][extension] of an outstanding Letter of Credit]:

 

Letter of Credit No.:2

  

L/C Issuer:

  

Stated Amount:

   $            3

Date of [Issuance][Amendment][Renewal][Extension]:

  

Account Party:

  

Beneficiary:

  

Requested Expiration Date:

  

 

2 

For a request for amendment, renewal or extension only.

3 

Must be at least $5,000,000

 

Exh. II-B-1



--------------------------------------------------------------------------------

Please provide the current form of the applicable L/C Issuer’s Letter of Credit
Application and deliver the requested Letter of Credit on the above-specified
date to:

[Account Party]

[Account Party Address]

Attention: [Name]

Telephone No.: ( )

In connection with the [issuance][amendment][extension][renewal] of Letter of
Credit to be made on the above listed “Date of
[Issuance][Amendment][Renewal][Extension]” (the “Specified Date”), Seller hereby
certifies that the following statements are true on the date hereof:

(i) the representations and warranties set forth in Section 5.1 of the
Receivables Purchase Agreement are true and correct in all material respects
(except that the materiality standard in this clause (i) shall not apply to any
such representation or warranty that is expressly qualified by a materiality
standard or contains any carve-out or exception based on a Material Adverse
Effect by its express terms) on and as of the date of this Letter of Credit
Request (unless such representation or warranty refers to an earlier date, in
which case such representation or warranty shall be true and correct on and as
of such earlier date);

(ii) no event has occurred and is continuing, or would result from the proposed
[issuance][amendment][extension][renewal] of Letter of Credit, that will
constitute an Amortization Event or a Potential Amortization Event;

(iii) (1) the Facility Termination Date has not occurred, (2) the Aggregate
Capital plus the L/C Undrawn Amount does not exceed the Purchase Limit, (3) the
L/C Obligations do not exceed the L/C Sublimit and (4) the Purchaser Interest
does not exceed 100%; and

(iv) the L/C Undrawn Amount is $             after giving effect to the
[issuance][amendment][extension][renewal] of Letter of Credit to be made on the
Specified Date.

Very truly yours, MPC TRADE RECEIVABLES COMPANY LLC

By:

 

 

  Name:   Title:

 

Exh. II-B-2



--------------------------------------------------------------------------------

EXHIBIT III

PLACES OF BUSINESS OF THE SELLER PARTIES;

LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER OF SELLER

Marathon Petroleum Company LP

 

Places of Business/Chief Executive Office:   

539 S. Main Street

Findlay, Ohio 45840

Record Locations:   

539 S. Main Street

Findlay, Ohio 45840

MPC Trade Receivables Company LLC

 

Places of Business/Chief Executive Office:   

539 S. Main Street, Suite 1091-M

Findlay, Ohio 45840

Record Locations:   

539 S. Main Street

Findlay, Ohio 45840

Federal Employer Identification Number:    90-0725871

 

Exh. III-1



--------------------------------------------------------------------------------

EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS; LOCK-BOXES

 

Name of Collection Bank

  

Address of Collection Bank

PNC Bank, National Association   

155 East Broad Street

Columbus, OH 43215

Bank of America, N.A.   

901 Main Street

7th Floor

Dallas, TX 75202

Fifth Third Bank   

38 Fountain Square Plaza

Cincinnati, OH 45202

JPMorgan Chase Bank, N.A.   

1 Chase Manhattan Plaza

New York, NY 10005

JPMorgan Chase Bank, N.A.   

200 Bay Street

Royal Bank Plaza

South Tower, Suite 1300

Toronto, Ontario CA

 

Exh. IV-1



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

To:  JPMorgan Chase Bank, N.A., as Administrative Agent

This Compliance Certificate (this “Certificate”) is furnished pursuant to that
certain Amended and Restated Receivables Purchase Agreement dated as of
October 1, 2011, by and among MPC Trade Receivables Company LLC, a Delaware
limited liability company (“Seller”), Marathon Petroleum Company LP, a Delaware
limited partnership, as Servicer, the entities from time to time party thereto
as Conduit Purchasers, the entities from time to time party thereto as Committed
Purchasers, the entities from time to time party thereto as Managing Agents and
JPMorgan Chase Bank, N.A., as Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used but not defined in this Certificate shall have the
meanings assigned to such terms in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly authorized                      of Seller.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a reasonably detailed review of the transactions
entered into by Seller and financial condition of Seller during the accounting
period covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in paragraph 5 below.

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct based on the review
described in paragraph 2 above.

5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:

 

  

 

 

 

  

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of                     ,
20    .

 

Exh. V-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed and delivered as of the date first set forth above.

 

MPC TRADE RECEIVABLES COMPANY LLC

By:

 

 

  Name:   Title:

 

Exh. V-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

  A. Schedule of Compliance as of                     ,          with Section
     of the Agreement.

This schedule relates to the month ended:         

 

Exh. V-3



--------------------------------------------------------------------------------

EXHIBIT VI

FORM OF MONTHLY REPORT

The attached is a true and accurate accounting pursuant to the terms of the
Amended and Restated Receivables Purchase Agreement dated as of October 1, 2011,
by and among MPC Trade Receivables Company LLC, a Delaware limited liability
company (“Seller”), Marathon Petroleum Company LP, a Delaware limited
partnership, as Servicer, the entities from time to time party thereto as
Conduit Purchasers, the entities from time to time party thereto as Committed
Purchasers, the entities from time to time party thereto as Managing Agents and
JPMorgan Chase Bank, N.A., as Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”), and I have no knowledge of the existence of any conditions or
events which constitute an Amortization Event or Potential Amortization Event,
as each such term is defined under the Receivables Purchase Agreement, during or
at the end of the accounting period covered by this monthly report or as of the
date of this certificate, except as set forth below.

 

MPC TRADE RECEIVABLES COMPANY LLC

By:

 

 

  Name:   Title:   Date:

 

Exh. VI-1



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the      day of                     , 20    , by and between
                             (“Assignor”) and                      (“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Amended and Restated Receivables Purchase
Agreement dated as of October 1, 2011, by and among MPC Trade Receivables
Company LLC, a Delaware limited liability company (“Seller”), Marathon Petroleum
Company LP, a Delaware limited partnership, as Servicer, the entities from time
to time party thereto as Conduit Purchasers, the entities from time to time
party thereto as Committed Purchasers, the entities from time to time party
thereto as Managing Agents and JPMorgan Chase Bank, N.A., as Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”). Capitalized terms used and not
otherwise defined herein are used with the meanings set forth or incorporated by
reference in the Receivables Purchase Agreement.

B. Assignor is a Committed Purchaser party to the Purchase Agreement, and
Assignee wishes to become a Committed Purchaser under the Receivables Purchase
Agreement; and

C. Assignor is selling and assigning to Assignee an undivided
                    % (the “Transferred Percentage”) interest in all of
Assignor’s rights and obligations under the Receivables Purchase Agreement and
the Transaction Documents, including, without limitation, Assignor’s Commitment
and (if applicable) Assignor’s Capital as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date reasonably selected by the Administrative Agent in its sole discretion)
following the date on which a notice substantially in the form of Schedule II to
this Assignment Agreement (“Effective Notice”) is delivered by the
Administrative Agent to Assignor and Assignee and the related Conduit
Purchaser(s), if any. From and after the Effective Date, Assignee shall be a
Committed Purchaser party to the Receivables Purchase Agreement for all purposes
thereof as if Assignee were an original party thereto and Assignee agrees to be
bound by all of the terms and provisions contained therein.

2. If Assignor has no outstanding Capital under the Receivables Purchase
Agreement, on the Effective Date, Assignor shall be deemed to have hereby
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and the Assignee shall be
deemed to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment and all rights and obligations
associated therewith under the terms of the Receivables Purchase Agreement,
including, without limitation, the Transferred Percentage of Assignor’s future
funding obligations under Article I of the Receivables Purchase Agreement.

 

Exh. VII-1



--------------------------------------------------------------------------------

3. If Assignor has any outstanding Capital under the Receivables Purchase
Agreement, at or before 12:00 noon, local time of Assignor, on the Effective
Date Assignee shall pay to Assignor, in immediately available funds, an amount
equal to the sum of (i) the Transferred Percentage of the outstanding Capital of
Assignor’s Purchaser Interests (such amount, being hereinafter referred to as
the “Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Receivables Purchase Agreement and the
Transaction Documents, including, without limitation, the Transferred Percentage
of Assignor’s future funding obligations under Article I of the Receivables
Purchase Agreement.

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Receivables Purchase Agreement, including any
Information, which Assignee may request, and Assignee hereby agrees to be
subject to Section 14.5 of the Receivables Purchase Agreement in respect of all
Information so received.

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Administrative Agent and the Committed
Purchasers as follows: (a) other than the representation and warranty that it
has not created any Adverse Claim upon any interest being transferred hereunder,
Assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made by any other
Person in or in connection with the Receivables Purchase Agreement or the
Transaction Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency of value to Assignee, the Receivables Purchase
Agreement or any other instrument or document furnished pursuant thereto or the
perfection, priority, condition, value or sufficiency of any collateral;
(b) Assignor makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Seller, any Obligor, any Seller
Affiliate or the performance or observance by Seller, any Obligor, any Seller
Affiliate of any of their respective obligations under the Transaction Documents
or any other instrument or document furnished pursuant thereto or in connection
therewith; (c) Assignee confirms that it has received a copy of the Receivables
Purchase Agreement and copies of such other Transaction Documents, and other
documents and information as it has requested and deemed appropriate to make its
own credit analysis and decision to enter into this Assignment Agreement;
(d) Assignee will, independently and without reliance upon the Administrative
Agent, Conduit Purchaser, Seller or any other Committed Purchaser or Purchaser
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Receivables Purchase Agreement and the Transaction Documents;
(e) Assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Transaction
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (f) Assignee
agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of the Purchase Agreement and the other
Transaction Documents, are required to be performed by it as a Committed
Purchaser or, when applicable, as a Purchaser.

 

Exh. VII-2



--------------------------------------------------------------------------------

7. Each party hereto represents and warrants to and agrees with the
Administrative Agent that it is aware of and will comply with the provisions of
the Receivables Purchase Agreement, including, without limitation, Sections 4.1
and 14.6 and 14.7 thereof.

8. Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

9. THIS ASSIGNMENT AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED TO THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10. Assignee hereby represents that it is not a Marathon Competitor.

11. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of Conduit Purchaser, it will not institute against, or join any
other Person in instituting against, Conduit Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

 

Exh. VII-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

[ASSIGNOR] By:  

 

  Name:   Title: [ASSIGNEE] By:  

 

  Name:   Title: [MPC TRADE RECEIVABLES COMPANY LLC By:  

 

  Name:   Title:]4

 

4 

With respect to any assignment requiring consent of Seller under Section 12.1,
unless consent of Seller is separately obtained.

 

Exh. VII-4



--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

Date:                     ,         

Transferred Percentage:             %

 

    

A-1

  

A-2

  

B-1

  

B-2

Assignor    Commitment (prior to giving effect to the Assignment Agreement)   
Commitment (after giving effect to the Assignment Agreement)    Outstanding
Capital (if any)    Ratable Share of Outstanding Capital          

A-2

  

B-1

  

B-2

Assignee    Commitment (prior to giving effect to the Assignment Agreement)   
Commitment (after giving effect to the Assignment Agreement)    Outstanding
Capital (if any)    Ratable Share of Outstanding Capital

Address for Notices

Attention:

Phone:

Fax:

 

Exh. VII-5



--------------------------------------------------------------------------------

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

[DATE]

 

TO:                                             , Assignor   
                                                                          
                                                         TO:   
                                         , Assignee   
                                                                          
                                                         TO:    MPC Trade
Receivables Company LLC    539 South Main Street    Findlay, Ohio 45840   
Attention: Garry L. Peiffer

The undersigned, as Administrative Agent under the Amended and Restated
Receivables Purchase Agreement dated as of October 1, 2011, by and among MPC
Trade Receivables Company LLC, a Delaware limited liability company (“Seller”),
Marathon Petroleum Company LP, a Delaware limited partnership, as Servicer, the
entities from time to time party thereto as Conduit Purchasers, the entities
from time to time party thereto as Committed Purchasers, the entities from time
to time party thereto as Managing Agents and JPMorgan Chase Bank, N.A., as
Administrative Agent, hereby acknowledges receipt of executed counterparts of a
completed Assignment Agreement dated as of                     ,         
between                     , as Assignor, and                     , as
Assignee. Capitalized terms defined in such Assignment Agreement are used herein
as therein defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be                     ,         .

2. Pursuant to such Assignment Agreement, the Assignee is required to pay
$             to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

 

Exh. VII-6



--------------------------------------------------------------------------------

SCHEDULE A

PURCHASE GROUPS; COMMITMENTS; GROUP L/C SUBLIMITS; GROUP PURCHASE LIMITS

 

Purchase

Group

   Managing Agent    Conduit
Purchaser(s)   Purchase Group
Type    Committed
Purchaser(s)    Commitment      L/C Issuer    Group L/C
Sublimit      Group
Purchase Limit   JPMorgan Purchase Group    JPMorgan Chase
Bank, N.A.    Chariot Funding
LLC *   Commercial Paper
Purchase Group    JPMorgan Chase
Bank, N.A.    $ 200,000,000       JPMorgan Chase
Bank, N.A.    $ 200,000,000       $ 200,000,000    BofA Purchase Group    Bank
of America,
N.A.    N/A   Balance Sheet
Purchase Group    Bank of America,
N.A.    $ 175,000,000       Bank of America,
N.A.    $ 175,000,000       $ 175,000,000    BTMU Purchase Group    The Bank of
Tokyo-
Mitsubishi UFJ, Ltd.,
New York Branch    Victory
Receivables
Corporation*   Commercial Paper
Purchase Group    The Bank of Tokyo-
Mitsubishi UFJ,
Ltd., New York
Branch    $ 175,000,000       The Bank of Tokyo-
Mitsubishi UFJ, Ltd.,
New York Branch    $ 175,000,000       $ 175,000,000    Citibank Purchase Group
   Citibank, N.A.    CHARTA, LLC*   Commercial Paper
Purchase Group    Citibank, N.A.    $ 175,000,000       Citibank, N.A.    $
175,000,000       $ 175,000,000    PNC Purchase Group    PNC Bank, National
Association    Market Street
Funding LLC*   Commercial Paper
Purchase Group    PNC Bank, National
Association    $ 100,000,000       PNC Bank, National
Association    $ 300,000,000       $ 100,000,000    RBS Purchase Group   
The Royal Bank of
Scotland plc    Windmill Funding
Corporation*   Commercial Paper
Purchase Group    The Royal Bank of
Scotland plc    $ 175,000,000       The Royal Bank of
Scotland plc    $ 175,000,000       $ 175,000,000                 

 

 

          

 

 

 

TOTALS

              $ 1,000,000,000          $ 1,000,000,000                 

 

 

          

 

 

 

 

* Tranche Funding Conduit Purchaser

 

Sch. A-1



--------------------------------------------------------------------------------

SCHEDULE B-I

DOCUMENTS TO BE DELIVERED PRIOR TO EFFECTIVENESS OF ORIGINAL RPA

See attached

 

Sch. B-I-1



--------------------------------------------------------------------------------

CLOSING CHECKLIST

$1,000,000,000 TRADE RECEIVABLES PURCHASE FACILITY

among

MARATHON PETROLEUM CORPORATION, as Performance Guarantor,

MARATHON PETROLEUM COMPANY LP, as Servicer,

MPC TRADE RECEIVABLES COMPANY LLC, as Seller,

THE CONDUIT PURCHASERS FROM TIME TO TIME PARTY THERETO,

THE COMMITTED PURCHASERS FROM TIME TO TIME PARTY THERETO,

THE MANAGING AGENTS FROM TIME TO TIME PARTY THERETO,

THE L/C ISSUERS FROM TIME TO TIME PARTY THERETO,

and

JPMORGAN CHASE BANK, N.A., as Administrative Agent

July 1, 2011

 

 

 

Performance Guarantor:    Marathon Petroleum Corporation (“Marathon”)
Originator:    Marathon Petroleum Company LP (“MPC LP”) Servicer:    MPC LP
Seller:    MPC Trade Receivables Company LLC Conduit Purchasers:    Chariot
Funding LLC, Victory Receivables Corporation, CHARTA, LLC, Market Street Funding
LLC and Windmill Funding Corporation Committed Purchasers:    JPMorgan Chase
Bank, N.A. (“JPMorgan”), Bank of America, N.A.. (“Bank of America”), The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”), Citibank, N.A..
(“Citibank”), PNC Bank, National Association (“PNC”) and The Royal Bank of
Scotland plc (“RBS”) L/C Issuers:    JPMorgan and each other Committed Purchaser
Managing Agents:    JPMorgan, Bank of America, BTMU, Citibank, PNC and RBS
Structuring Agent:    J.P. Morgan Securities LLC Administrative Agent:   
JPMorgan Counsel to Marathon:    Baker Botts L.L.P. (“Baker Botts”) Counsel to
Managing Agents:    Sidley Austin LLP (“Sidley”)

 

   PRINCIPAL DOCUMENTS 1    Receivables Sale Agreement between Originator, as
seller, and Seller, as buyer 2   

Exhibit I

   Definitions 3   

Exhibit II

   Form of Subordinated Note 4   

Schedule A

   List of Closing Documents 5   

Schedule B

   Notice Addresses 6   

Schedule C

   Principal Place of Business; Location of Records; FEIN 7   

Schedule D

   Account Information 8    Receivables Purchase Agreement among Seller,
Servicer, the Conduit Purchasers, the Committed Purchasers, the L/C Issuers, the
Managing Agents and the Administrative Agent 9   

Exhibit I

   Definitions 10   

Exhibit II-A

   Form of Purchase Notice

 

Sch. B-I-2



--------------------------------------------------------------------------------

11   

Exhibit II-B

   Form of Letter of Credit Request 12   

Exhibit III

   Places of Business of the Seller Parties; Locations of Records; FEIN(s) 13   

Exhibit IV

   Names of Collection Banks; Collection Accounts; Lock-Boxes 14   

Exhibit V

   Form of Compliance Certificate 15   

Exhibit VI

   Form of Monthly Report 16   

Exhibit VII

   Form of Assignment Agreement 17   

Schedule A

   Purchase Groups; Commitments; Group L/C Sublimits; Group Purchase Limits 18
  

Schedule B

   Documents to Be Delivered to the Administrative Agent on or Prior to the
Initial Credit Event 19   

Schedule C

   Credit and Collection Policy 20   

Schedule D

   Notice Addresses 21   

Schedule E

   Special Concentration Limits 22    Subordinated Note executed by Seller in
favor of Originator 23    Performance Undertaking by Performance Guarantor in
favor of Seller 24    Fee Letter among Seller, Managing Agents and
Administrative Agent 25    Administrative Agent Fee Letter between Seller and
Administrative Agent 26    Fronting Fee Letter between Seller and JPMorgan 27   
Fronting Fee Letter between Seller and Bank of America 28    Fronting Fee Letter
between Seller and RBS 29    Fronting Fee Letter between Seller and Citibank 30
   Fronting Fee Letter between Seller and BTMU 31    Fronting Fee Letter between
Seller and PNC    ORGANIZATIONAL DOCUMENTS/GOOD STANDINGS 32   

Secretary’s Certificate of Marathon

(i)       Certificate of Incorporation, certified by Secretary of State of
Delaware

(ii)      By-Laws

(iii)     Resolutions

(iv)     Incumbency

33   

Secretary’s Certificate of MPC LP

(i)       Certificate of Partnership, certified by Secretary of State of
Delaware

(ii)      Partnership Agreement

(iii)     Resolutions

(iv)      Incumbency

 

Sch. B-I-3



--------------------------------------------------------------------------------

34    Good Standing Certificate for Marathon issued by Secretary of State of
Delaware 35    Good Standing Certificate for MPC LP issued by Secretary of State
of Delaware 36   

Secretary’s Certificate of Seller

(i)       Certificate of Formation, certified by Secretary of State of Delaware

(ii)      Limited Liability Company Agreement

(iii)     Resolutions

(iv)     Incumbency

37    Good Standing Certificate for Seller issued by Secretary of State of
Delaware    UCC, TAX AND JUDGMENT SEARCHES & FILINGS 38    Pre-Filing UCC Search
Report of UCC financing statements filed against Originator 39    Tax lien and
judgment search against Originator 40    UCC Search Report of UCC financing
statements filed against Seller 41    Tax Lien and Judgment Search Report
against Seller 42    UCC-1 Financing Statement, naming Originator, as
debtor/seller, Seller, as secured party/purchaser/assignor and Administrative
Agent, as assignee 43    UCC-1 Financing Statement, naming Seller, as debtor and
Administrative Agent, as secured party    LEGAL OPINIONS 44    Opinion of Baker
Botts regarding no conflict with law or material agreements, no consents,
enforceability, Investment Company Act of 1940 matters and UCC matters with
respect to Marathon, MPC LP and Seller 45    Opinion of Baker Botts regarding
true sale and substantive consolidation matters with respect to Seller, MPC LP
and Marathon    LIQUIDITY DOCUMENTATION 46    Conduit Agreements

 

Sch. B-I-4



--------------------------------------------------------------------------------

SCHEDULE B-II

DOCUMENTS TO BE DELIVERED PRIOR TO EFFECTIVENESS OF AMENDMENT AND

RESTATEMENT OF ORIGINAL RPA AND INITIAL CREDIT EVENT

See attached

 

Sch. B-II-1



--------------------------------------------------------------------------------

Performance Guarantor:    Marathon Petroleum Corporation (“Marathon”)
Originators:    Marathon Petroleum Company LP (“MPC LP”) and Marathon Petroleum
Trading Canada LLC (“Marathon Canada”) Servicer:    MPC LP Seller:    MPC Trade
Receivables Company LLC Conduit Purchasers:    Chariot Funding LLC, Victory
Receivables Corporation, CHARTA, LLC, Market Street Funding LLC and Windmill
Funding Corporation Committed Purchasers:    JPMorgan Chase Bank, N.A.
(“JPMorgan”), Bank of America, N.A.. (“Bank of America”), The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”), Citibank, N.A..
(“Citibank”), PNC Bank, National Association (“PNC”) and The Royal Bank of
Scotland plc (“RBS”) L/C Issuers:    JPMorgan and each other Committed Purchaser
Managing Agents:    JPMorgan, Bank of America, BTMU, Citibank, PNC and RBS
Structuring Agent:    J.P. Morgan Securities LLC Administrative Agent:   
JPMorgan Counsel to Marathon:    Baker Botts L.L.P. (“Baker Botts”) Counsel to
Managing Agents:    Sidley Austin LLP (“Sidley”)

 

   PRINCIPAL DOCUMENTS 1    Receivables Transfer Agreement between Marathon
Canada, as seller, and MPC LP, as buyer 2   

Exhibit I

   Definitions 3   

Schedule A

   List of Closing Documents 4   

Schedule B

   Notice Addresses 5   

Schedule C

   Principal Place of Business; Location of Records; FEIN 6   

Schedule D

   Account Information 7    Amended and Restated Receivables Sale Agreement
between MPC LP, as seller, and Seller, as buyer 8   

Exhibit I

   Definitions 9   

Exhibit II

   Form of Subordinated Note 10   

Schedule A

   List of Closing Documents 11   

Schedule B

   Notice Addresses 12   

Schedule C

   Principal Place of Business; Location of Records; FEIN 13   

Schedule D

   Account Information 14    Amended and Restated Receivables Purchase Agreement
among Seller, Servicer, the Conduit Purchasers, the Committed Purchasers, the
L/C Issuers, the Managing Agents and the Administrative Agent 15   

Exhibit I

   Definitions 16   

Exhibit II-A

   Form of Purchase Notice 17   

Exhibit II-B

   Form of Letter of Credit Request

 

Sch. B-II-2



--------------------------------------------------------------------------------

18   

Exhibit III

   Places of Business of the Seller Parties; Locations of Records; FEIN(s) 19   

Exhibit IV

   Names of Collection Banks; Collection Accounts; Lock-Boxes 20   

Exhibit V

   Form of Compliance Certificate 21   

Exhibit VI

   Form of Monthly Report 22   

Exhibit VII

   Form of Assignment Agreement 23   

Schedule A

   Purchase Groups; Commitments; Group L/C Sublimits; Group Purchase Limits 24
  

Schedule B-I

   Documents to Be Delivered to the Administrative Agent on or Prior to the
Initial Credit Event 25   

Schedule B-II

   Documents to Be Delivered to the Administrative Agent on or Prior to the
Restatement Effective Date 26   

Schedule C

   Credit and Collection Policy 27   

Schedule D

   Notice Addresses 28   

Schedule E

   Special Concentration Limits 29    Amended and Restated Performance
Undertaking by Performance Guarantor in favor of Seller 30    Blocked Account
Control Agreement among Seller, the Servicer, [Marathon Canada], the
Administrative Agent and JPMorgan Chase Bank, N.A. in respect of account
maintained at Toronto branch 31    Blocked Account Control Agreement among
Seller, the Servicer, [Marathon Canada], the Administrative Agent and JPMorgan
Chase Bank, N.A. in respect of account maintained at New York branch   
ORGANIZATIONAL DOCUMENTS/GOOD STANDINGS 32    Good Standing Certificate for
Marathon issued by Secretary of State of Delaware 33    Good Standing
Certificate for MPC LP issued by Secretary of State of Delaware 34   

Secretary’s Certificate of Marathon Canada

(i)       Certificate of Incorporation, certified by Secretary of State of
Delaware

(ii)      By-Laws

(iii)     Resolutions

(iv)     Incumbency

35    Good Standing Certificate for Marathon Canada issued by Secretary of State
of Delaware 36    Good Standing Certificate for Seller issued by Secretary of
State of Delaware    UCC, TAX AND JUDGMENT SEARCHES & FILINGS 37    Pre-Filing
UCC Search Report of UCC financing statements filed against Marathon Canada 38
   Tax lien and judgment search against Marathon Canada 39    Bring-down UCC
Search Report of UCC financing statements filed against MPC LP 40    UCC-1
Financing Statement, naming Marathon Canada, as debtor/seller, MPC LP, as first
secured party/purchaser/assignor, Seller, as second secured
party/purchaser/assignor and Administrative Agent, as assignee

 

Sch. B-II-3



--------------------------------------------------------------------------------

41    UCC-3 Amendment in respect of Financing Statement, naming Originator, as
debtor/seller, Seller, as secured party/purchaser/assignor and Administrative
Agent, as assignee, restating the collateral description    LEGAL OPINIONS 42   
Opinion of Baker Botts regarding corporate matters, no conflict with law or
material agreements, no consents, enforceability and UCC matters with respect to
Marathon, Marathon Canada, MPC LP and Seller 43    Opinion of Baker Botts
regarding (i) true sale matters with respect to MPC LP and Marathon Canada and
(ii) substantive consolidation matters with respect to Seller and Marathon
Canada

 

Sch. B-II-4



--------------------------------------------------------------------------------

SCHEDULE C

CREDIT AND COLLECTION POLICY

[On file with Administrative Agent]

 

Sch. C-1



--------------------------------------------------------------------------------

SCHEDULE D

NOTICE ADDRESSES

 

Seller:     MPC Trade Receivables Company LLC   539 South Main Street, Suite
1091-M   Findlay, Ohio 45840   Attention: Peter Gilgen   Fax: (419) 421-3997  
Phone: (855) 623-9009   Email: PGilgen@MarathonPetroleum.com Servicer:  
Marathon Petroleum Company LP   539 South Main Street   Finlay, Ohio 45840  
Attention: Peter Gilgen   Fax: (419) 421-3997   Email:
PGilgen@MarathonPetroleum.com Administrative Agent:   JPMorgan Chase Bank, N.A.
  Asset Backed Securities Conduit Group   10 S. Dearborn   Chicago, Illinois
60603   Fax: (312) 732-4487 JPMorgan Purchase Group: Managing Agent, Committed
Purchaser & L/C Issuer:   JPMorgan Chase Bank, N.A.   Asset Backed Securities
Conduit Group   10 S. Dearborn   Chicago, Illinois 60603   Fax: (312) 732-4487
Conduit Purchaser:   Chariot Funding LLC   c/o JPMorgan Chase Bank, N.A., as
Administrative Agent

 

Sch. D-1



--------------------------------------------------------------------------------

  Asset Backed Securities Conduit Group   10 S. Dearborn   Chicago, Illinois
60603   Fax: (312) 732-1844 Bank of America Purchase Group: Managing Agent,
Committed Purchaser & L/C Issuer:   Bank of America, N.A.   214 North Tryon
Street, 21st Floor   NC1-027-21-01   Charlotte, North Carolina 28255  
Attention: Securitization Finance Group   Fax: (704) 388-9169   Phone: (980)
386-7922 BTMU Purchase Group: Managing Agent, Committed Purchaser & L/C Issuer:
  The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch   1251 Avenue of the
Americas   New York, New York 10020-1104 Conduit Purchaser:  

Victory Receivables Corporation

c/o Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

  1251 Avenue of the Americas   New York, New York 10020-1104 Citibank Purchase
Group: Managing Agent, Committed Purchaser & L/C Issuer:   Citibank, N.A.   c/o
Robert Kohl   Global Securitization Products   750 Washington Boulevard  
Stamford, Connecticut 06901   Fax: (914) 274-9038   Phone: (203) 975-6383
Conduit Purchaser:   CHARTA, LLC   c/o Robert Kohl

 

Sch. D-2



--------------------------------------------------------------------------------

  Global Securitization Products  

750 Washington Boulevard

 

Stamford, Connecticut 06901

 

Fax: (914) 274-9038

 

Phone: (203) 975-6383

PNC Purchase Group: Managing Agent, Committed Purchaser & L/C Issuer:   PNC
Bank, National Association   Three PNC Plaza, P3-P3PP-04-1   Pittsburgh,
Pennsylvania 15222   Attention: Tony Stahley Conduit Purchaser:  

Market Street Funding LLC

PNC Bank, National Association

  Three PNC Plaza, P3-P3PP-04-1   Pittsburgh, Pennsylvania 15222   Attention:
Tony Stahley RBS Purchase Group: Managing Agent, Committed Purchaser & L/C
Issuer:   The Royal Bank of Scotland plc   550 West Jackson Boulevard   Suite
1800   Chicago, Illinois 60661   Attention: Bernard Koh   Fax: (203) 873-5750  
Phone: (312) 664-6576 Conduit Purchaser:   Windmill Funding Corporation   c/o
Global Securitization Services, LLC   114 West 47th Street   New York, New York
10036   Attention: Jill Russo   Fax: (212) 302-8767   Phone: (212) 302-5151

 

Sch. D-3